EXHIBIT 10.4.4

 

EXECUTION VERSION

 

PLANT ALVIN W. VOGTLE

 

ADDITIONAL UNITS

 

OWNERSHIP PARTICIPATION AGREEMENT

 

 

among

 

 

GEORGIA POWER COMPANY,

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION),

MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA

 

and

 

CITY OF DALTON, GEORGIA

 

Dated as of April 21, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS AND INTERPRETATIONS

2

Section 1.1

Definitions

2

Section 1.2

Interpretations

2

Section 1.3

Construction

3

 

 

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

3

Section 2.1

OPC Representations and Warranties

3

Section 2.2

MEAG Representations and Warranties

5

Section 2.3.

Dalton Representations and Warranties

7

Section 2.4

GPC Representations and Warranties

9

 

 

 

ARTICLE III - CONDITIONS

11

Section 3.1

GPC’s Conditions Precedent

11

Section 3.2

OPC’s Conditions Precedent

11

Section 3.3

MEAG’s Conditions Precedent

12

Section 3.4

Dalton’s Conditions Precedent

12

Section 3.5

Mutual Conditions Precedent

12

Section 3.6

Conditions Subsequent

13

 

 

 

ARTICLE IV - OWNERSHIP RIGHTS AND OBLIGATIONS

15

Section 4.1

Tenants in Common

15

Section 4.2

Alienation and Assignment

16

Section 4.3

Damage or Destruction

24

Section 4.4

Insurance

26

Section 4.5

Taxes

28

Section 4.6

Nuclear Fuel

29

Section 4.7

Certain Tax Matters

30

Section 4.8

Decommissioning Funding Assurance

31

Section 4.9

Property Rights

32

 

 

 

ARTICLE V - AGENCY

34

Section 5.1

Appointment

34

Section 5.2

Authority and Responsibility

34

 

i

--------------------------------------------------------------------------------


 

Section 5.3

Standards of Conduct

37

Section 5.4

Certain Liabilities Included in Costs of Construction

40

Section 5.5

Site Representatives

40

Section 5.6

Management Audit; Access to Records

42

Section 5.7

Information Requirements

43

Section 5.8

Information Performance Review

45

 

 

 

ARTICLE VI - PROJECT MANAGEMENT BOARD

46

Section 6.1

Establishment and Purpose

46

Section 6.2

Designated Representatives

47

Section 6.3

Functions

48

Section 6.4

Chairman and Chairman’s Duties

49

Section 6.5

Expenses

50

Section 6.6

Meetings

50

Section 6.7

Procedures and Practices

52

Section 6.8

Rights of Existing Owners Under Development Agreement

52

 

 

 

ARTICLE VII - BILLING, PAYMENT AND ACCOUNTING

52

Section 7.1

Cost of Construction; Cost Sharing

52

Section 7.2

Construction Budget and Schedules

52

Section 7.3

Construction Account

55

Section 7.4

Payments to be Made During Construction

57

Section 7.5

Capital Account

60

Section 7.6

Payments to be Made Following Commercial Operation

62

Section 7.7

Non-Payment

63

Section 7.8

Cost Audits

72

Section 7.9

Billing Disputes

73

Section 7.10

Right of Lenders to Make Payments

75

 

 

 

ARTICLE VIII - CERTAIN ADDITIONAL AGREEMENTS

75

Section 8.1

No Adverse Distinction

75

Section 8.2

Remedies

75

Section 8.3

Cooperation

78

Section 8.4

Approvals

78

Section 8.5

Preservation of Ecology

78

 

ii

--------------------------------------------------------------------------------


 

Section 8.6

Safety

78

Section 8.7

Buy America

79

Section 8.8

Compliance with Laws

80

Section 8.9

Equal Opportunity Clause

80

Section 8.10

No Segregation

82

Section 8.11

Debarment and Suspension

83

Section 8.12

Plant Access and Safety Conscious Work Environment

84

 

 

 

ARTICLE IX - MISCELLANEOUS

85

Section 9.1

No Delay

85

Section 9.2

Further Assurances

85

Section 9.3

Governing Law

85

Section 9.4

Notice

86

Section 9.5

No Partnership

87

Section 9.6

Time of Essence

87

Section 9.7

Amendments

88

Section 9.8

Successors and Assigns

88

Section 9.9

Counterparts

88

Section 9.10

Several Agreements

88

Section 9.11

Computation of Ownership Interest

88

Section 9.12

Confidentiality

89

Section 9.13

Termination of Participation

91

 

 

 

ATTACHMENTS:

 

 

 

Appendix A: Schedule of Definitions

 

 

 

Exhibit A-1 – Description of the Identified Sites

 

Exhibit A-2 – Declaration of Covenants

 

Exhibit B – Consents and Approvals

 

Exhibit C – Carrying Costs

 

Exhibit D – Form of Notice of OPC Default

 

 

iii

--------------------------------------------------------------------------------


 

PLANT ALVIN W. VOGTLE

ADDITIONAL UNITS OWNERSHIP

PARTICIPATION AGREEMENT

 

THIS PLANT ALVIN W. VOGTLE ADDITIONAL UNITS OWNERSHIP PARTICIPATION AGREEMENT
(the “Agreement”), dated as of April 21, 2006, is by and among GEORGIA POWER
COMPANY, a corporation organized and existing under the laws of the State of
Georgia (“GPC”), OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION), an electric membership corporation formed under the laws of the
State of Georgia (“OPC”), the MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public
body corporate and politic and an instrumentality of the State of Georgia
(“MEAG”), and the CITY OF DALTON, GEORGIA, an incorporated municipality in the
State of Georgia acting by and through its Board of Water, Light and Sinking
Fund Commissioners (“Dalton”) (GPC, OPC, MEAG and Dalton being hereinafter
individually referred to as a “Party” and collectively called the “Parties”).

 

WITNESSETH

 

WHEREAS, the Parties have entered into that certain Plant Vogtle Owners
Agreement Authorizing Development, Construction, Licensing and Operation of
Additional Generating Units dated as of May 13, 2005, as amended (the
“Development Agreement”), whereby the Parties authorized the Agent (as defined
herein) to undertake certain development activities on their behalf and made
certain other consents and grants with regard to the development, licensing,
construction, operation and maintenance of the Additional Units, among other
things;

 

WHEREAS, pursuant to Section 1.6 of the Development Agreement, the Parties
agreed to negotiate in good faith Definitive Agreements, including this
Agreement; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Parties desire and intend to establish their respective ownership
rights in the Additional Units and related property as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, each of GPC, OPC, MEAG and Dalton hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 


SECTION 1.1                                   DEFINITIONS. IN ADDITION TO THE
INITIALLY CAPITALIZED TERMS AND PHRASES DEFINED IN THE PREAMBLE OF THIS
AGREEMENT AND EXCEPT AS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN
SHALL HAVE THEIR RESPECTIVE MEANINGS IN THE SCHEDULE OF DEFINITIONS ATTACHED
HERETO AS APPENDIX A TO THIS AGREEMENT.


 


SECTION 1.2                                   INTERPRETATIONS. IN THIS
AGREEMENT, UNLESS THE CONTEXT OTHERWISE REQUIRES, THE SINGULAR SHALL INCLUDE THE
PLURAL AND ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS. THE WORDS “HEREOF,” “HEREIN,” “HERETO” AND “HEREUNDER” AND WORDS
OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL, UNLESS OTHERWISE EXPRESSLY
SPECIFIED, REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THE AGREEMENT. WHENEVER THE TERM “INCLUDING” IS USED IN THIS
AGREEMENT IN CONNECTION WITH A LISTING OF ITEMS INCLUDED WITHIN A PRIOR
REFERENCE, SUCH LISTING SHALL BE INTERPRETED TO BE ILLUSTRATIVE ONLY, AND SHALL
NOT BE INTERPRETED AS A LIMITATION ON OR EXCLUSIVE LISTING OF THE ITEMS INCLUDED
WITHIN THE PRIOR REFERENCE. ANY REFERENCE IN THIS AGREEMENT TO “SECTION,”
“ARTICLE,” “APPENDIX,” “EXHIBIT” OR “SCHEDULE” SHALL BE REFERENCES TO THIS
AGREEMENT UNLESS OTHERWISE STATED, AND ALL SUCH APPENDICES, EXHIBITS AND
SCHEDULES ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE. IN THE EVENT THAT ANY
INDEX OR PUBLICATION REFERENCED IN THIS AGREEMENT CEASES TO BE PUBLISHED, EACH
SUCH REFERENCE SHALL BE DEEMED A REFERENCE TO A SUCCESSOR OR ALTERNATE INDEX OR
PUBLICATION REASONABLY AGREED TO BY THE

 

2

--------------------------------------------------------------------------------


 


PARTIES. UNLESS SPECIFIED OTHERWISE, A REFERENCE TO A GIVEN AGREEMENT OR
INSTRUMENT, AND ALL SCHEDULES, EXHIBITS, APPENDICES AND ATTACHMENTS THERETO,
SHALL BE A REFERENCE TO THAT AGREEMENT OR INSTRUMENT AS MODIFIED, AMENDED,
SUPPLEMENTED AND RESTATED, AND IN EFFECT FROM TIME TO TIME. UNLESS OTHERWISE
STATED, ANY REFERENCE IN THIS AGREEMENT TO ANY ENTITY SHALL INCLUDE ITS
PERMITTED SUCCESSORS AND ASSIGNS, AND IN THE CASE OF ANY GOVERNMENTAL AUTHORITY,
ANY PERSON SUCCEEDING TO ITS FUNCTIONS AND CAPACITIES. THE DESCRIPTIVE HEADINGS
OF THE VARIOUS SECTIONS OF THIS AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF THE TERMS OR
PROVISIONS HEREOF.


 

Section 1.3                                   Construction. In the event of a
conflict between the text of this Agreement and any Schedule, Exhibit or
Appendix thereto, the terms of this Agreement shall prevail. GPC, OPC, MEAG and
Dalton acknowledge that each was actively involved in the negotiation and
drafting of this Agreement and that no law or rule of construction shall be
raised or used in which the provisions of this Agreement shall be construed in
favor of or against any of GPC, OPC, MEAG or Dalton because one is deemed to be
the author thereof.

 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 

Section 2.1                                   OPC Representations and
Warranties. OPC hereby represents and warrants to GPC, MEAG and Dalton as
follows (which such representations and warranties will be deemed repeated, as
applicable, at the times OPC elects any Initial Percentage Interest, Minimum
Binding Percentage Interest, Supplemental Percentage Interest, Maximum Binding
Percentage Interest and Final Percentage Interest in each Additional Unit):

 

(a)                                  OPC is an electric membership corporation
duly organized, validly existing and in good standing under the laws of the
State of Georgia and has all requisite

 

3

--------------------------------------------------------------------------------


 

corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Definitive Agreements to which it is or
will be a party and to conduct its business as it is now being conducted and as
it is contemplated to be conducted in the future.

 

(b)                                 The execution, delivery and performance by
OPC of this Agreement and each of the other Definitive Agreements to which it is
or will be a party have been or when executed will be duly and effectively
authorized by all requisite corporate action except as disclosed on Exhibit B.

 

(c)                                  The execution, delivery and performance of
this Agreement and each of the other Definitive Agreements to which OPC is or
will be a party do not and will not contravene the organizational documents of
OPC or any applicable law binding on or affecting OPC or its properties.

 

(d)                                 Subject to the receipt of the consents and
approvals disclosed on Exhibit B with respect to OPC, the execution, delivery
and performance of this Agreement and each of the other Definitive Agreements to
which OPC is or will be a party do not (i) violate any indenture, mortgage or
other material contract, agreement or instrument to which OPC is a party or by
which OPC or any of its property is bound; (ii) constitute a default by OPC
under any such contract, agreement or instrument; or (iii) result in the
creation of any lien upon the property of OPC (other than as permitted under any
of the Definitive Agreements).

 

(e)                                  Except as disclosed on Exhibit B, all
consents, authorizations and approvals of, and registrations and declarations
with, any governmental authority necessary for the due execution, delivery and
performance by OPC of this Agreement and each of the other Definitive Agreements
to which OPC is or will be a party have been obtained and remain in full force
and effect and all conditions thereof have been duly complied with, and no other
action by,

 

4

--------------------------------------------------------------------------------


 

and no notice to or filing with, any governmental authority is required in
connection with the execution, delivery or performance of this Agreement and
each of the other Definitive Agreements to which it is or will be a party.

 

(f)                                    Each of this Agreement and the other
Definitive Agreements to which OPC is or will be a party constitutes, or, upon
the due execution and delivery thereof by OPC, and, with respect to the Amended
and Restated Operating Agreement and Nuclear Managing Board Agreement, upon
approval of the Administrator of the Rural Utilities Service, will constitute,
the legal, valid and binding obligation of OPC, enforceable against OPC in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor’s rights generally and general principles of equity).

 

Section 2.2                                   MEAG Representations and
Warranties. MEAG hereby represents and warrants to GPC, OPC and Dalton as
follows (which such representations and warranties will be deemed repeated, as
applicable, at the times MEAG elects any Initial Percentage Interest, Minimum
Binding Percentage Interest, Supplemental Percentage Interest, Maximum Binding
Percentage Interest and Final Percentage Interest in each Additional Unit):

 

(a)                                  MEAG is a public body corporate and politic
and an instrumentality of the State of Georgia duly organized and validly
existing under the laws of the State of Georgia and has all requisite power and
authority to enter into and perform its obligations under this Agreement and
each of the other Definitive Agreements to which it is or will be a party and to
conduct its business as it is now being conducted and as it is contemplated to
be conducted in the future.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and performance by
MEAG of this Agreement and each of the other Definitive Agreements to which MEAG
is or will be a party have been or when executed will be duly and effectively
authorized by all requisite corporate action except as disclosed on Exhibit B.

 

(c)                                  The execution, delivery and performance of
this Agreement and each of the other Definitive Agreements to which MEAG is or
will be a party do not and will not contravene the organizational documents of
MEAG or any applicable law binding on or affecting MEAG or its properties.

 

(d)                                 Subject to the receipt of the consents and
approvals disclosed on Exhibit B with respect to MEAG, the execution, delivery
and performance of this Agreement and each of the other Definitive Agreements to
which MEAG is or will be a party do not (i) violate any indenture, mortgage or
other material contract, agreement or instrument to which MEAG is a party or by
which MEAG or any of its property is bound; (ii) constitute a default by MEAG
under any such contract, agreement or instrument; or (iii) result in the
creation of any lien upon the property of MEAG (other than as permitted under
any of the Definitive Agreements).

 

(e)                                  Except as disclosed on Exhibit B, all
consents, authorizations and approvals of, and registrations and declarations
with, any governmental authority necessary for the due execution, delivery and
performance by MEAG of this Agreement and each of the other Definitive
Agreements to which MEAG is or will be a party have been obtained and remain in
full force and effect and all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with, any governmental
authority is required in connection with the execution, delivery or performance
of this Agreement and each of the other Definitive Agreements to which it is or
will be a party.

 

6

--------------------------------------------------------------------------------


 

(f)                                    Each of this Agreement and the other
Definitive Agreements to which MEAG is or will be a party constitutes, or, upon
the due execution and delivery thereof by MEAG, and, with respect to the Amended
and Restated Operating Agreement and Nuclear Managing Board Agreement, upon
approval of the Administrator of the Rural Utilities Service, will constitute,
the legal, valid and binding obligation of MEAG, enforceable against MEAG in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor’s rights generally and general principles of equity).

 

Section 2.3.                                Dalton Representations and
Warranties. Dalton hereby represents and warrants to GPC, OPC and MEAG as
follows (which such representations and warranties will be deemed repeated, as
applicable, at the times Dalton elects any Initial Percentage Interest, Minimum
Binding Percentage Interest, Supplemental Percentage Interest, Maximum Binding
Percentage Interest and Final Percentage Interest in each Additional Unit):

 


(A)                               DALTON IS AN INCORPORATED MUNICIPALITY IN THE
STATE OF GEORGIA DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE
OF GEORGIA AND HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH OF THE OTHER DEFINITIVE
AGREEMENTS TO WHICH IT IS OR WILL BE A PARTY AND TO CONDUCT ITS BUSINESS AS IT
IS NOW BEING CONDUCTED AND AS IT IS CONTEMPLATED TO BE CONDUCTED IN THE FUTURE.


 


(B)                              THE EXECUTION, DELIVERY AND PERFORMANCE BY
DALTON OF THIS AGREEMENT AND EACH OF THE OTHER DEFINITIVE AGREEMENTS TO WHICH
DALTON IS OR WILL BE A PARTY HAVE BEEN OR WHEN EXECUTED WILL BE DULY AND
EFFECTIVELY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION EXCEPT AS DISCLOSED ON
EXHIBIT B.

 

7

--------------------------------------------------------------------------------


 


(C)                               THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND EACH OF THE OTHER DEFINITIVE AGREEMENTS TO WHICH DALTON IS OR
WILL BE A PARTY DO NOT AND WILL NOT CONTRAVENE THE CONSTITUTIONAL DOCUMENTS OF
DALTON OR ANY APPLICABLE LAW BINDING ON OR AFFECTING DALTON OR ITS PROPERTIES.


 


(D)                              SUBJECT TO THE RECEIPT OF THE CONSENTS AND
APPROVALS DISCLOSED ON EXHIBIT B WITH RESPECT TO DALTON, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT AND EACH OF THE OTHER DEFINITIVE AGREEMENTS TO
WHICH DALTON IS OR WILL BE A PARTY DO NOT (I) VIOLATE ANY INDENTURE, MORTGAGE OR
OTHER MATERIAL CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH DALTON IS A PARTY OR
BY WHICH DALTON OR ANY OF ITS PROPERTY IS BOUND; (II) CONSTITUTE A DEFAULT BY
DALTON UNDER ANY SUCH CONTRACT, AGREEMENT OR INSTRUMENT; OR (III) RESULT IN THE
CREATION OF ANY LIEN UPON THE PROPERTY OF DALTON (OTHER THAN AS PERMITTED UNDER
ANY OF THE DEFINITIVE AGREEMENTS).


 


(E)                               EXCEPT AS DISCLOSED ON EXHIBIT B, ALL
CONSENTS, AUTHORIZATIONS AND APPROVALS OF, AND REGISTRATIONS AND DECLARATIONS
WITH, ANY GOVERNMENTAL AUTHORITY NECESSARY FOR THE DUE EXECUTION, DELIVERY AND
PERFORMANCE BY DALTON OF THIS AGREEMENT AND EACH OF THE OTHER DEFINITIVE
AGREEMENTS TO WHICH DALTON IS OR WILL BE A PARTY HAVE BEEN OBTAINED AND REMAIN
IN FULL FORCE AND EFFECT AND ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED
WITH, AND NO OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE
OF THIS AGREEMENT AND EACH OF THE OTHER DEFINITIVE AGREEMENTS TO WHICH IT IS OR
WILL BE A PARTY.


 


(F)                                 EACH OF THIS AGREEMENT AND THE OTHER
DEFINITIVE AGREEMENTS TO WHICH DALTON IS OR WILL BE A PARTY CONSTITUTES, OR,
UPON THE DUE EXECUTION AND DELIVERY THEREOF BY DALTON, AND, WITH RESPECT TO THE
AMENDED AND RESTATED OPERATING AGREEMENT AND NUCLEAR MANAGING BOARD AGREEMENT,
UPON APPROVAL OF THE ADMINISTRATOR OF THE RURAL UTILITIES SERVICE,

 

8

--------------------------------------------------------------------------------


 


WILL CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATION OF DALTON, ENFORCEABLE
AGAINST DALTON IN ACCORDANCE WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITOR’S RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY).


 

Section 2.4                                   GPC Representations and
Warranties. GPC hereby represents and warrants to OPC, MEAG and Dalton as
follows (which such representations and warranties will be deemed repeated, as
applicable, at the times GPC elects any Initial Percentage Interest, Minimum
Binding Percentage Interest, Supplemental Percentage Interest, Maximum Binding
Percentage Interest and Final Percentage Interest in each Additional Unit):

 

(a)                                  GPC is a corporation duly organized,
validly existing and in good standing under the laws of the State of Georgia and
has all requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Definitive Agreements to
which it is or will be a party and to conduct its business as it is now being
conducted and as it is contemplated to be conducted in the future.

 

(b)                                 The execution, delivery and performance by
GPC of this Agreement and each of the other Definitive Agreements to which GPC
is or will be a party have been or when executed will be duly and effectively
authorized by all requisite corporate action except as disclosed on Exhibit B.

 

(c)                                  The execution, delivery and performance of
this Agreement and each of the other Definitive Agreements to which GPC is or
will be a party do not and will not contravene the organizational documents of
GPC or any applicable law binding on or affecting GPC or its properties.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Subject to the receipt of the consents and
approvals disclosed on Exhibit B with respect to GPC, the execution, delivery
and performance of this Agreement and each of the other Definitive Agreements to
which GPC is or will be a party do not (i) violate any indenture, mortgage or
other material contract, agreement or instrument to which GPC is a party or by
which GPC or any of its property is bound; (ii) constitute a default by GPC
under any such contract, agreement or instrument; or (iii) result in the
creation of any lien upon the property of GPC (other than as permitted under any
of the Definitive Agreements).

 

(e)                                  Except as disclosed on Exhibit B, all
consents, authorizations and approvals of, and registrations and declarations
with, any governmental authority necessary for the due execution, delivery and
performance by GPC of this Agreement and each of the other Definitive Agreements
to which GPC is or will be a party have been obtained and remain in full force
and effect and all conditions thereof have been duly complied with, and no other
action by, and no notice to or filing with, any governmental authority is
required in connection with the execution, delivery or performance of this
Agreement and each of the other Definitive Agreements to which it is or will be
a party.

 


(F)                                 EACH OF THIS AGREEMENT AND THE OTHER
DEFINITIVE AGREEMENTS TO WHICH GPC IS OR WILL BE A PARTY CONSTITUTES, OR, UPON
THE DUE EXECUTION AND DELIVERY THEREOF BY GPC, AND, WITH RESPECT TO THE AMENDED
AND RESTATED OPERATING AGREEMENT AND NUCLEAR MANAGING BOARD AGREEMENT, UPON
APPROVAL OF THE ADMINISTRATOR OF THE RURAL UTILITIES SERVICE, WILL CONSTITUTE,
THE LEGAL, VALID AND BINDING OBLIGATION OF GPC, ENFORCEABLE AGAINST GPC IN
ACCORDANCE WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITOR’S RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY).

 

10

--------------------------------------------------------------------------------


 


ARTICLE III


 

CONDITIONS

 


SECTION 3.1                                   GPC’S CONDITIONS PRECEDENT. THE
EFFECTIVENESS OF ALL OBLIGATIONS OF GPC UNDER THIS AGREEMENT AND THE DEFINITIVE
AGREEMENTS TO WHICH IT IS A PARTY IS SUBJECT TO THE FULFILLMENT, PRIOR TO OR AT
THE EFFECTIVE DATE, OF EACH OF THE FOLLOWING CONDITIONS (OR THE WAIVER IN
WRITING OF SUCH CONDITIONS BY GPC):


 


(A)                               GPC SHALL NOT HAVE DISCOVERED ANY MATERIAL
ERROR, MISSTATEMENT OR OMISSION IN THE REPRESENTATIONS AND WARRANTIES MADE BY
OPC, MEAG OR DALTON IN THIS AGREEMENT.


 


(B)                              GPC SHALL HAVE BEEN FURNISHED WITH CERTIFICATES
OF THE CHIEF EXECUTIVE OFFICERS OF EACH OF OPC, MEAG AND DALTON, DATED THE
EFFECTIVE DATE, CERTIFYING IN SUCH DETAIL AS GPC MAY REQUEST TO THE FULFILLMENT
OF THE FOREGOING CONDITIONS.


 


SECTION 3.2                                   OPC’S CONDITIONS PRECEDENT. THE
EFFECTIVENESS OF ALL OBLIGATIONS OF OPC UNDER THIS AGREEMENT AND THE DEFINITIVE
AGREEMENTS TO WHICH IT IS A PARTY IS SUBJECT TO THE FULFILLMENT, PRIOR TO OR AT
THE EFFECTIVE DATE, OF EACH OF THE FOLLOWING CONDITIONS (OR THE WAIVER IN
WRITING OF SUCH CONDITIONS BY OPC):


 


(A)                               OPC SHALL NOT HAVE DISCOVERED ANY MATERIAL
ERROR, MISSTATEMENT OR OMISSION IN THE REPRESENTATIONS AND WARRANTIES MADE BY
GPC, MEAG OR DALTON IN THIS AGREEMENT.


 


(B)                              OPC SHALL HAVE BEEN FURNISHED WITH CERTIFICATES
OF THE CHIEF EXECUTIVE OFFICERS OF EACH OF GPC, MEAG AND DALTON, DATED THE
EFFECTIVE DATE, CERTIFYING IN SUCH DETAIL AS OPC MAY REQUEST TO THE FULFILLMENT
OF THE FOREGOING CONDITIONS.

 

11

--------------------------------------------------------------------------------


 


SECTION 3.3                                MEAG’S CONDITIONS PRECEDENT. THE
EFFECTIVENESS OF ALL OBLIGATIONS OF MEAG UNDER THIS AGREEMENT AND THE DEFINITIVE
AGREEMENTS TO WHICH IT IS A PARTY IS SUBJECT TO THE FULFILLMENT, PRIOR TO OR AT
THE EFFECTIVE DATE, OF EACH OF THE FOLLOWING CONDITIONS (OR THE WAIVER IN
WRITING OF SUCH CONDITIONS BY MEAG):


 


(A)                               MEAG SHALL NOT HAVE DISCOVERED ANY MATERIAL
ERROR, MISSTATEMENT OR OMISSION IN THE REPRESENTATIONS AND WARRANTIES MADE BY
GPC, OPC AND DALTON IN THIS AGREEMENT.


 


(B)                              MEAG SHALL HAVE BEEN FURNISHED WITH
CERTIFICATES OF THE CHIEF EXECUTIVE OFFICERS OF EACH OF GPC, OPC AND DALTON
DATED THE EFFECTIVE DATE, CERTIFYING IN SUCH DETAIL AS MEAG MAY REQUEST TO THE
FULFILLMENT OF THE FOREGOING CONDITIONS.


 


SECTION 3.4                                   DALTON’S CONDITIONS PRECEDENT. THE
EFFECTIVENESS OF ALL OBLIGATIONS OF DALTON UNDER THIS AGREEMENT AND THE
DEFINITIVE AGREEMENTS TO WHICH IT IS A PARTY IS SUBJECT TO THE FULFILLMENT,
PRIOR TO OR AT THE EFFECTIVE DATE, OF EACH OF THE FOLLOWING CONDITIONS (OR THE
WAIVER IN WRITING OF SUCH CONDITIONS BY DALTON):


 


(A)                               DALTON SHALL NOT HAVE DISCOVERED ANY MATERIAL
ERROR, MISSTATEMENT OR OMISSION IN THE REPRESENTATIONS AND WARRANTIES MADE BY
GPC, OPC AND MEAG IN THIS AGREEMENT.


 


(B)                              DALTON SHALL HAVE BEEN FURNISHED WITH
CERTIFICATES OF THE CHIEF EXECUTIVE OFFICERS OF EACH OF GPC, OPC AND MEAG, DATED
THE EFFECTIVE DATE, CERTIFYING IN SUCH DETAIL AS DALTON MAY REQUEST TO THE
FULFILLMENT OF THE FOREGOING CONDITIONS.


 


SECTION 3.5                                   MUTUAL CONDITIONS PRECEDENT. THE
EFFECTIVENESS OF THE OBLIGATIONS OF EACH PARTY TO EACH OTHER PARTY HEREUNDER IS,
UNLESS WAIVED IN WRITING BY EACH SUCH PARTY PRIOR TO

 

12

--------------------------------------------------------------------------------


 


OR AT THE EFFECTIVE DATE (WHICH WAIVER IS DEEMED EFFECTIVE UPON THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY SUCH PARTY), SUBJECT TO THE FURTHER CONDITIONS
THAT:


 


(A)                               THE PARTIES SHALL HAVE EXECUTED THE AMENDED
AND RESTATED OPERATING AGREEMENT AND THE NUCLEAR MANAGING BOARD AGREEMENT.


 


(B)                              THE PARTIES SHALL HAVE EXECUTED THE DECLARATION
OF COVENANTS.


 


(C)                               GPC AND SOUTHERN NUCLEAR OPERATING
COMPANY, INC. SHALL HAVE EXECUTED THE AMENDED AND RESTATED NUCLEAR OPERATING
AGREEMENT DATED AS OF THE EFFECTIVE DATE.


 


(D)                              ALL REQUISITE GOVERNMENTAL, REGULATORY AND
VENDOR APPROVALS OF THE EXECUTION, DELIVERY AND PERFORMANCE OF THE DEFINITIVE
AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY THE PARTIES SHALL HAVE BEEN RECEIVED EXCEPT FOR THE CONSENTS AND
APPROVALS DISCLOSED ON EXHIBIT B.


 

Section 3.6                                   Conditions Subsequent. The
continued effectiveness of the obligations of each Party to each other Party
hereunder is subject to the further conditions that:

 

(a)                                  Each Party has, after diligent pursuit,
obtained the necessary consents or approvals set forth on Exhibit B hereto with
regard to such party within one hundred and eighty (180) days from the Effective
Date, unless the Parties otherwise agree.

 

(b)                                 Each Party shall have been furnished with an
opinion of counsel for each of the other Parties dated as of the date on which
all consents and approvals on Exhibit B have been obtained, and delivered no
later than ten (10) days after notification of such date, to the effect that: 
(1) in the case of the opinion of counsel for GPC, (a) GPC is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia and has corporate power and authority to enter into and perform its
obligations under this Agreement and to conduct its business as it is now being
conducted and as it is contemplated to be conducted in the

 

13

--------------------------------------------------------------------------------


 

future, (b) the execution, delivery and performance of this Agreement by GPC
have been duly and effectively authorized by all requisite corporate action, and
(c) this Agreement has been duly executed and delivered by GPC and constitutes
the legal, valid and binding obligation of GPC, enforceable against GPC in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor’s rights generally and general principles of equity); (2) in the case
of the opinion of counsel for OPC, (a) OPC is an electric membership corporation
duly organized, validly existing and in good standing under the laws of the
State of Georgia and has all requisite corporate power and authority to enter
into and perform its obligations under this Agreement and to conduct its
business as it is now being conducted and as it is contemplated to be conducted
in the future, (b) the execution, delivery and performance of this Agreement by
OPC have been duly and effectively authorized by all requisite action, and
(c) this Agreement has been duly executed and delivered by OPC and constitutes
the legal, valid and binding obligation of OPC, enforceable against OPC in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor’s rights generally and general principles of equity); (3) in the case
of the opinion of counsel for MEAG, (a) MEAG is a public body corporate and
politic and an instrumentality of the State of Georgia duly organized and
validly existing under the laws of the State of Georgia and has all requisite
power and authority to enter into and perform its obligations under this
Agreement and to conduct its business as it is now being conducted and as it is
contemplated to be conducted in the future, (b) the execution, delivery and
performance of this Agreement by MEAG have been duly and effectively authorized
by all action, and (c) this Agreement has been duly executed and delivered by
MEAG and constitutes the legal, valid and binding obligation of MEAG

 

14

--------------------------------------------------------------------------------


 

enforceable against MEAG in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights generally and general principles
of equity); and (4) in the case of Dalton, (a) Dalton is an incorporated
municipality in the State of Georgia, duly and validly organized and validly
existing under the laws of the State of Georgia, (b) the execution, delivery and
performance of this Agreement by Dalton have been duly and effectively
authorized by all requisite action, and (c) this Agreement has been duly
executed and delivered by Dalton and constitutes the legal, valid and binding
obligation of Dalton enforceable against Dalton in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditor’s rights generally and
general principles of equity).

 

ARTICLE IV

 

OWNERSHIP RIGHTS AND OBLIGATIONS

 


SECTION 4.1                                   TENANTS IN COMMON. EXCEPT AS
PROVIDED BELOW, THE PARTICIPATING PARTIES SHALL HAVE TITLE TO THE APPLICABLE
ADDITIONAL UNIT PROPERTY AS TENANTS IN COMMON AND SHALL, AS CO-TENANTS WITH
UNDIVIDED OWNERSHIP INTERESTS THEREIN AND SUBJECT TO THE TERMS OF THIS AGREEMENT
AND THE AMENDED AND RESTATED OPERATING AGREEMENT, HAVE THE RELATED RIGHTS AND
OBLIGATIONS, INCLUDING PAYMENT THEREFOR, AND BE ENTITLED TO THE OUTPUT OF EACH
ADDITIONAL UNIT IN PROPORTION TO THEIR OWNERSHIP INTERESTS IN SUCH ADDITIONAL
UNITS. THE PARTICIPATING PARTIES SHALL HAVE TITLE TO THE RELATED FACILITIES AS
TENANTS-IN-COMMON AND SHALL, AS CO-TENANTS WITH UNDIVIDED OWNERSHIP INTEREST
THEREIN AND SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE AMENDED AND RESTATED
OPERATING AGREEMENT, HAVE THE RELATED RIGHTS AND OBLIGATIONS, INCLUDING PAYMENT
THEREFOR IN PROPORTION TO THEIR WEIGHTED OWNERSHIP INTERESTS IN THE ADDITIONAL
UNITS. THE OWNERSHIP INTERESTS OF THE PARTIES WILL BE DETERMINED PURSUANT TO THE
DEVELOPMENT AGREEMENT.

 

15

--------------------------------------------------------------------------------


 


SECTION 4.2                                ALIENATION AND ASSIGNMENT.


 

(a)                                  Prior to the determination of the
Participating Parties’ Final Percentage Interests in the Additional Units, no
Participating Party may sell, lease, convey, transfer, assign, encumber or
alienate in any manner whatsoever its Ownership Interest, or any portion or
portions thereof, in any Additional Unit Property to any other party (including
another Participating Party), except as provided in Section 4.2(b) hereof and in
Sections 3.4 and 3.7 of the Development Agreement. Following such determination,
except with the prior written consent of the Participating Parties owning at
least an aggregate 90% Ownership Interest in the applicable Additional Unit
Property and except as provided in Section 4.2(b), until the expiration of the
operating license for the applicable Additional Unit to be granted by the NRC,
as renewed from time to time, none of the Participating Parties shall have the
right to sell, lease, convey, transfer, assign, encumber or alienate in any
manner whatsoever its Ownership Interest, or any portion or portions thereof, in
any Additional Unit Property to any other party (including another Participating
Party) without either:

 

(i) first offering, subject to all requisite regulatory approval, such sale,
lease or other conveyance to the other Participating Parties pro rata in
accordance with their respective Ownership Interests in such Additional Unit
Property upon the same terms and conditions as the proposed sale, lease or
conveyance to such other party, which offer shall be made in the form of a
proposed contract and shall be open for acceptance by the other Participating
Parties for a period of one hundred and twenty (120) days and in the event such
offer is accepted by all such other Participating Parties, the Participating
Parties shall proceed to a closing pursuant to the terms of the aforesaid
contract in an expeditious manner. In the event such

 

16

--------------------------------------------------------------------------------


 

offer is accepted by one or more but is not accepted by all of the other
Participating Parties within the aforesaid one hundred and twenty-day period,
the offeror shall offer the unaccepted portion of such offer to the
Participating Parties who accepted the original offer, who shall then have
thirty (30) days to accept the offer of such unaccepted portion. In the event
that any of such offers is not timely accepted, the offering Participating Party
shall be entitled to consummate the proposed sale, lease or other conveyance to
such other party; provided, however, that if the offering Participating Party
does not consummate the proposed sale, lease or other conveyance of such
interest within a period of one (1) year after the date of its initial offer to
the other Participating Parties, no such sale, lease or other conveyance may be
consummated without re-offering the sale, lease or conveyance to such other
Participating Parties pursuant to either this Section 4.1(a)(i) or
Section 4.2(a)(ii); or

 

(ii) first offering, subject to all requisite regulatory approval, to the other
Participating Parties pro rata in accordance with their respective Ownership
Interests in such Additional Unit Property, such offering Participating Party’s
Ownership Interest, or portion thereof, which it seeks to sell, lease or
otherwise convey (the “Offered Interest”). The offering Participating Party
shall first deliver a written notice to the other Participating Parties stating
its intent to offer the Offered Interest in accordance with this
Section 4(a)(ii). Not less than 60 days after delivering such notice, the
offering Participating Party will deliver a written offer (the “Purchase Option
Offer”) to the other Participating Parties detailing a purchase price (the
“Purchase Price”) for the Offered Interest, which Purchase

 

17

--------------------------------------------------------------------------------


 

Price will represent a fair value for the Offered Interest (determined through a
commercially reasonable appraisal process or other reasonable means). After
receipt of the Purchase Option Offer, the other Participating Parties shall have
one hundred and twenty (120) days to accept such offer and, in the event such
offer is accepted by all such other Participating Parties, the Participating
Parties shall proceed to a closing in an expeditious manner. In the event such
offer is accepted by one or more but is not accepted by all of the other
Participating Parties within the aforesaid one hundred and twenty-day period,
the offering Participating Party shall offer the unaccepted portion of such
offer to the Participating Parties who accepted the original offer, who shall
then have thirty (30) days to accept the offer of such unaccepted portion. In
the event that any of such offers is not timely accepted, the offering
Participating Party shall be entitled to consummate a sale, lease or other
conveyance of the Offered Interest to another party (including a Participating
Party) on such terms and conditions as the offering Participating Party
may determine in its sole discretion; provided, that the offering Participating
Party shall not be entitled to sell, lease or otherwise convey the Offered
Interest at a price below the Purchase Price without first re-offering such
interest to the other Participating Parties at the new purchase price pursuant
to either Section 4.2(a)(i) or this Section 4.2(a)(ii); provided, further, that
if the offering Participating Party does not consummate a sale, lease or other
conveyance of the Offered Interest at a price equal to or greater than the
Purchase Price within a period of two (2) years after the date upon which the
offering Participating Party first became free to sell, lease or otherwise
convey the Offered Interest to third parties hereunder, no such

 

18

--------------------------------------------------------------------------------


 

sale, lease or other conveyance may be consummated without re-offering the
Offered Interest to the other Participating Parties pursuant to either
Section 4.2(a)(i) or this Section 4.2(a)(ii). So long as NRC approval of such a
sale, lease or other conveyance is promptly applied for and pursued with due
diligence, such two-year period shall be extended until the NRC grants or denies
such approval and such action becomes final and non-appealable.

 

In no event shall the offering Participating Party sell, lease or convey such
interest to any party (including another Participating Party) which is not
financially responsible, taking into account the remaining obligations at the
time of such transfer under this Agreement, the Amended and Restated Operating
Agreement and the Nuclear Managing Board Agreement, or do so on any terms at
variance from those set forth in the aforesaid contract.

 

(b)                                 Notwithstanding the foregoing, each
Participating Party shall have the right to sell, lease, transfer, convey or
assign all or part of its Ownership Interest in any Additional Unit Property as
contemplated by Sections 4.2(e), 4.2(f), 4.2(g), 4.3(c), 4.9 and 7.7 of this
Agreement, or to convey a security interest therein to secure bonds or other
obligations issued or to be issued by such Participating Party, without
complying with the provisions of this Section 4.2. Each Participating Party
shall notify the other Participating Parties in writing as soon as possible
after it learns that any lien or security interest has been or will be imposed
upon its Ownership Interest in any Additional Unit Property, or has reason to
believe that such a lien or security interest will be imposed, other than (i) a
lien or security interest in respect of bonds or other obligations issued or to
be issued by such Participating Party, or an obligation or liability that does
not exceed $100,000.00, and (ii) a lien or security interest in revenues
associated with the output of an Additional Unit.

 

19

--------------------------------------------------------------------------------


 

(c)                                  In the event of any sale, conveyance,
transfer, assignment, or alienation (other than solely as security for
indebtedness or other obligations as permitted hereby) by one of the
Participating Parties of its Ownership Interest, or any portion or portions
thereof, in any Additional Unit Property, such Participating Party shall cause
such transferee to become a party to this Agreement and assume the obligations
of the transferor hereunder in proportion to the Ownership Interest so sold,
conveyed, transferred, assigned, or alienated.

 

(d)                                 Each of the Participating Parties hereby
expressly waives and renounces for the term of the Amended and Restated
Operating Agreement for itself, its successors, transferees and assigns, (a) all
rights as a tenant in common in any Additional Unit Property to partition and to
an accounting associated therewith and (b) any right to enforce an equitable
lien on the Ownership Interest of any Participating Party.

 


(E)                               ANY PARTICIPATING PARTY SHALL HAVE THE RIGHT
TO SELL, CONVEY, TRANSFER OR ASSIGN ITS OWNERSHIP INTEREST, OR ANY PORTION OR
PORTIONS THEREOF, IN ANY ADDITIONAL UNIT PROPERTY WITHOUT THE CONSENT OF THE
OTHER PARTICIPATING PARTIES AND WITHOUT COMPLYING WITH THE PROVISIONS OF THIS
SECTION 4.2 IN CONNECTION WITH (I) ANY FINANCIAL ARRANGEMENTS (INCLUDING
SECURITY TRANSACTIONS) FOR THE DISCHARGE OF NUCLEAR FUEL PAYMENT OBLIGATIONS AS
CONTEMPLATED IN AND SUBJECT TO SECTION 4.6 HEREOF, OR (II) ANY SALE OR TRANSFER
TO ANY GOVERNMENTAL AUTHORITY OR POLITICAL SUBDIVISION IN CONNECTION WITH THE
FINANCING OF POLLUTION CONTROL FACILITIES OR OBTAINING ANY AD VALOREM TAX
ABATEMENT AS CONTEMPLATED IN SECTION 4.7 HEREOF; PROVIDED, HOWEVER, THAT THE
AGENT SHALL CONTINUE TO ACT AS AGENT FOR THE OTHER PARTICIPATING PARTIES IN
CONNECTION WITH SUCH ADDITIONAL UNIT PROPERTY.


 

(f)                                    If at any time prior to the first date on
which the Participating Parties may increase their Minimum Binding Percentage
Interests (as provided in the Development

 

20

--------------------------------------------------------------------------------


 

Agreement), any two Participating Parties enter into a power sale agreement
whereby one Participating Party (the “Purchasing Participating Party”) contracts
to purchase output derived from the other Participating Party’s (the “Selling
Participating Party”) Ownership Interest in either of the Additional Units,
simultaneously upon expiration of such power sale agreement, the Selling
Participating Party shall have the right to sell, convey, transfer or assign
that portion of its Ownership Interest in the applicable Additional Unit(s) that
corresponds to the output that was the subject of the power sale agreement to
the Purchasing Participating Party without complying with the provisions of this
Section 4.2, but only in such instance and without affecting such rights for
future transfers.

 

(g)                                 In addition to OPC’s right to transfer or
sell its Ownership Interest under Section 4.2(a), all or any portion of OPC’s
Ownership Interest in the Additional Units Property may be transferred or sold
pursuant to a foreclosure action or power of sale without complying with the
provisions of this Section 4.2 (but only in such instance and without affecting
such rights for future transfers), if the transfer or sale is conducted in
accordance with this Section 4.2(g).

 

(i)                                     This Section 4.2(g) shall apply if
(A) an event of default has occurred and is continuing under the terms of OPC’s
Indenture, and (B) an agency or instrumentality of the United States government
is a holder of indebtedness secured by OPC’s Indenture.

 

(ii)                                  Prior to any sale or transfer under this
Section 4.2(g), the security title and lien holder under OPC’s Indenture (the
“Trustee”) shall deliver to the other Participating Parties a written notice of
its intention to transfer or sell such Ownership Interest (the “Default Sale
Notice”). After receipt of the Default Sale Notice, the other

 

21

--------------------------------------------------------------------------------


 

Participating Parties shall have one hundred and twenty (120) days to deliver to
the Trustee one or more written offers to purchase such Ownership Interest in
its entirety on an as-is, where-is basis, without recourse to the Trustee, free
and clear of the lien of OPC’s Indenture, for a cash purchase price identified
in such offer, subject only to receipt of all required regulatory approvals
(each, a “Co-Owner Purchase Offer”). If one or more Co-Owner Purchase Offers are
received by the Trustee within such ninety-day period, the Trustee must, within
one hundred and eighty (180) days after delivery of the Default Sale Notice:

 

(A)                              identify to all the Participating Parties that
submitted Co-Owner Purchase Offers the Co-Owner Purchase Offer that contains the
highest purchase price (the “Prevailing Co-Owner Purchase Offer”); and

 

(B)                                give notice to such Participating Parties of
its acceptance or rejection of the Prevailing Co-Owner Purchase Offer.

 

(iii)                               If the Trustee accepts the Prevailing
Co-Owner Purchase Offer, then the other Participating Parties will have the
right, within thirty (30) days after notice of such acceptance, to participate
in the Prevailing Co-Owner Purchase Offer pro rata in accordance with their
respective Ownership Interests or as the Participating Parties may otherwise
agree.

 

(iv)                              If the Prevailing Co-Owner Purchase Offer is
accepted: (A) such acceptance shall constitute a binding agreement between the
Trustee and the purchasing Participating Parties obligating the Trustee to sell,
and the purchasing Participating Parties to purchase, the Ownership Interest
identified in the Default Sale Notice at the purchase price specified in the
Prevailing Co-Owner Purchase Offer, subject only to

 

22

--------------------------------------------------------------------------------


 

receipt of all required regulatory approvals; and (B) the purchasing
Participating Parties will be obligated to tender the full amount of the
purchase price in immediately available funds to the Trustee within ten
(10) days of receipt of all regulatory approvals required for such sale, lease
of other conveyance.

 

(v)                                 If

 

(A) the Trustee does not receive any Co-Owner Purchase Offers within the 120-day
period provided above;

 

(B) the purchasing Participating Parties fail to tender the purchase price
within the ten-day period as provided above; or

 

(C) the Trustee rejects the Prevailing Co-Owner Purchase Offer,

 

then the Trustee may thereafter proceed to sell, lease or otherwise convey such
Ownership Interest to any entity, including any Participating Party, without
re-offering such Ownership Interest to the other Participating Parties and
without complying with this Section 4.2 (but only in such instance and without
affecting such rights for future transfers); provided, that the Participating
Parties will not be prohibited from participating in any auction or other bid
process for such Ownership Interest after any such event; provided, further that
any such sale, lease or other conveyance to an entity other than a Participating
Party must be made to an entity (1) that is financially responsible, taking into
account the remaining obligations at the time of such transfer or sale under
this Agreement, the Amended and Restated Operating Agreement and the Nuclear
Managing Board Agreement and (2) that becomes a party to, and assumes the
obligations of OPC under, each of the Ownership Agreement, the Operating
Agreement and the Nuclear Managing Board Agreement; provided, further that if
the Trustee has

 

23

--------------------------------------------------------------------------------


 

not, within two (2) years after the occurrence of any of the events described in
clauses (A)-(C) above, consummated a sale, lease or other conveyance of such
Ownership Interest, the Trustee may not thereafter sell, lease or otherwise
convey such Ownership Interest without first re-offering it to the other
Participating Parties in accordance with this Section 4.2(g). So long as NRC
approval of such a sale, lease or other conveyance is promptly applied for and
pursued with due diligence, such two-year period shall be extended until the NRC
grants or denies such approval and such action becomes final and non-appealable.

 

(h)                                 No Party may assign any of its rights under
this Agreement except in connection with a sale, conveyance, transfer or
assignment of an Ownership Interest or any portion thereof as permitted pursuant
to the provisions of this Section 4.2. Any purported assignment in violation of
this Section 4.2 is void.

 


SECTION 4.3                                   DAMAGE OR DESTRUCTION. SUBJECT TO
THE RECEIPT OF ALL REQUISITE APPROVALS OF THE NRC (AND ANY OTHER GOVERNMENTAL
AGENCY HAVING JURISDICTION):


 


(A)                               IN THE EVENT ANY ADDITIONAL UNIT PROPERTY OR
ANY PORTION THEREOF SHOULD BE DAMAGED OR DESTROYED AND THE COST OF REPAIRS OR
RECONSTRUCTION (LESS ANY DEDUCTIBLE FOR INSURANCE RELATED THERETO) IS ESTIMATED
TO BE COVERED BY THE AGGREGATE AMOUNT OF INSURANCE COVERAGE, PROCURED AND
MAINTAINED BY THE AGENT PURSUANT TO SECTION 4.4 OF THIS AGREEMENT AND
SECTION 4.6 OF THE AMENDED AND RESTATED OPERATING AGREEMENT, CARRIED AND
COVERING THE COST OF SUCH REPAIRS AND RECONSTRUCTION, THEN, UNLESS THE
PARTICIPATING PARTIES OWNING AT LEAST AN AGGREGATE 90% OWNERSHIP INTEREST IN
SUCH ADDITIONAL UNIT PROPERTY DETERMINE NOT TO REPAIR OR RECONSTRUCT SUCH
ADDITIONAL UNIT PROPERTY, THE AGENT SHALL CAUSE SUCH REPAIRS OR RECONSTRUCTION
TO BE MADE SO THAT

 

24

--------------------------------------------------------------------------------


 


SUCH ADDITIONAL UNIT PROPERTY SHALL BE RESTORED TO SUBSTANTIALLY THE SAME
GENERAL CONDITION, CHARACTER OR USE AS EXISTED PRIOR TO SUCH DAMAGE OR
DESTRUCTION.


 


(B)                              IN THE EVENT ANY ADDITIONAL UNIT PROPERTY OR
ANY PORTION THEREOF SHOULD BE DAMAGED OR DESTROYED AND THE COST OF REPAIRS OR
RECONSTRUCTION (LESS ANY DEDUCTIBLE FOR INSURANCE RELATED THERETO) IS ESTIMATED
TO BE MORE THAN THE AGGREGATE AMOUNT OF INSURANCE COVERAGE, PROCURED AND
MAINTAINED BY THE AGENT PURSUANT TO SECTION 4.4 OF THIS AGREEMENT AND
SECTION 4.6 OF THE AMENDED AND RESTATED OPERATING AGREEMENT, CARRIED AND
COVERING THE COST OF SUCH REPAIRS OR RECONSTRUCTION, THEN, IF THE PARTICIPATING
PARTIES OWNING AT LEAST AN AGGREGATE 90% OWNERSHIP INTEREST IN SUCH ADDITIONAL
UNIT PROPERTY DETERMINE TO REPAIR OR RECONSTRUCT SUCH ADDITIONAL UNIT PROPERTY,
THE AGENT SHALL CAUSE SUCH REPAIRS OR RECONSTRUCTION TO BE MADE SO THAT SUCH
ADDITIONAL UNIT PROPERTY SHALL BE RESTORED TO SUBSTANTIALLY THE SAME GENERAL
CONDITION, CHARACTER OR USE AS EXISTED PRIOR TO SUCH DAMAGE OR DESTRUCTION, AND
THE PARTICIPATING PARTIES SHALL SHARE THE COSTS OF SUCH REPAIRS OR
RECONSTRUCTION IN EXCESS OF AVAILABLE INSURANCE PROCEEDS IN PROPORTION TO THEIR
RESPECTIVE OWNERSHIP INTERESTS IN SUCH ADDITIONAL UNIT PROPERTY. IN THE ABSENCE
OF SUCH DETERMINATION, THE AGENT SHALL NOT CAUSE SUCH REPAIRS OR RECONSTRUCTION
TO BE MADE EXCEPT AS PROVIDED IN SUBSECTION (C) BELOW.


 

(c)                                  If as a result of the preceding subsections
(a) or (b), any Additional Unit Property or any portion thereof is not to be
repaired or reconstructed but one or more of the Participating Parties desire
the repair or reconstruction of such Additional Unit Property, then the
Participating Parties shall meet to discuss whether such Additional Unit
Property shall be repaired or reconstructed. If the Participating Parties cannot
agree that such Additional Unit Property should be repaired or reconstructed,
then any Participating Party who does not desire to repair or reconstruct such
Additional Unit Property may terminate its participation with respect

 

25

--------------------------------------------------------------------------------


 

to such Additional Unit Property, and such Participating Party shall transfer,
free and clear of all liens, claims and other encumbrances, its Ownership
Interest to the remaining Participating Parties in the proportion which their
Ownership Interests in such Additional Unit Property bear to each other, unless
such remaining Participating Parties agree to a different proportion. Such
transferring Participating Party (i) will receive its share of any insurance
proceeds in proportion to its Ownership Interest and will receive payment from
the transferee Participating Parties for its Ownership Interest in such
Additional Unit Property equal to the appraised fair market value of the damaged
Additional Unit Property; and (ii) will pay to the transferee Participating
Parties simultaneously with such transfer a share of Decommissioning costs,
estimated based on the assumption that Decommissioning occurs at such time, in
proportion to such transferring Participating Party’s Ownership Interest.

 

Section 4.4                                   Insurance.

 

(a)                                  At all times during the construction,
reconstruction, completion, startup, commissioning, repair, renewal,
modification, replacement, alteration or Decommissioning of, or addition to, the
Additional Unit Properties, the Agent shall carry in the name of the
Participating Parties, as their interests may appear, as the same may be
adjusted in accordance with this Agreement, builder’s risk (including transit
risk, if applicable) or installation floater insurance of the “all risks” type
on the Additional Unit Properties in an amount and including such risks as is
consistent with the Agent’s customary practices and Prudent Utility Practice.
The Agent shall also reasonably satisfy itself that all contractors,
subcontractors, engineers, equipment suppliers and manufacturers associated with
the Additional Units and the Related Facilities have appropriate insurance and
limits thereof, with carriers approved by the Agent for workers’ compensation,
public liability, automobile liability and such other hazards as the Agent shall

 

26

--------------------------------------------------------------------------------


 

deem appropriate with respect to the Additional Units and the Related Facilities
and the activities relating thereto. Alternatively, the Agent, at its option,
may provide for an insurance program for the Additional Units and the Related
Facilities in the nature of a “wrap-up” which shall combine all hazards in one
policy, with all parties, including owners, contractors, and subcontractors, but
not including professional design engineers, equipment suppliers or
manufacturers, involved in the Additional Units and the Related Facilities being
insured thereunder, as their interests may appear. In any event, the Agent shall
require that the insurance covering the activities of contractors,
subcontractors, engineers, equipment suppliers and manufacturers associated with
the Additional Units and the Related Facilities protect all the Participating
Parties to the same extent as they protect the Agent.

 

(b)                                 The Agent shall use its best efforts to
require all insurers that provide insurance pursuant to Section 4.4(a) above to
waive all rights of subrogation against any Indemnitee for insured losses
associated with the Additional Units or Related Facilities, however caused.

 

(c)                                  At all times during the planning,
licensing, design, acquisition, construction, completion, startup,
commissioning, repair, renewal, modification, replacement, alteration or
Decommissioning of, or addition to, Additional Units or Related Facilities, the
Agent shall require that all contracts with third parties relating to Additional
Units or Related Facilities provide the same protection for the Participating
Parties as for the Agent. This protection shall include but not be limited to
obligations of such third parties to indemnify all the Participating Parties.
The Agent shall use its best efforts to require all contractors, subcontractors,
engineers, equipment suppliers and manufacturers with whom it enters into
contracts to provide insurance coverage under which their insurers waive all
rights of

 

27

--------------------------------------------------------------------------------


 

subrogation against any Indemnitee. The Agent shall use its best efforts to
require that all such insurance contracts expressly provide that each Indemnitee
is an intended third party beneficiary of such waiver of subrogation. In
addition, all Participating Parties shall be named as additional insureds under
the insurance policies covering the activities of any contractor, subcontractor,
engineer, equipment supplier or manufacturer associated with the Additional
Units or Related Facilities in the same manner and with the same requirements as
the Agent.

 

(d)                                 The aggregate cost of all insurance procured
by the Agent pursuant to this Section 4.4 shall be considered a Cost of
Construction and as such shall be apportioned among the Participating Parties
and paid pursuant to Sections 7.4 and 7.6 hereof. The Agent shall promptly
provide copies of all insurance policies procured by the Agent pursuant to this
Section 4.4, if requested in writing by a Participating Party, and make
available notices with respect thereto to each Participating Party. The
Participating Parties may each also maintain additional or other insurance at
its own cost and expense which it deems necessary or advisable to protect its
interest in or with respect to any Additional Unit, provided that such
additional or other insurance does not reduce or diminish in any way the
coverage of the insurance procured and maintained by the Agent pursuant to this
Section 4.4 and provided further that the Participating Party maintaining such
insurance shall use its best efforts to require any such insurers to waive all
rights of subrogation against any Indemnitee for insured losses associated with
the Additional Units or Related Facilities.

 

Section 4.5                                   Taxes. To the extent possible,
each of the Participating Parties shall separately report, file returns with
respect to, be responsible for and pay all real property, franchise, business,
or other taxes or fees, except payroll and sales or use taxes, arising out of
its Ownership Interest in any Additional Unit Property; provided, however, that
to the extent that

 

28

--------------------------------------------------------------------------------


 

such taxes or fees may be assessed against any Additional Unit Property or its
operation or the Participating Parties in such a manner so as to make impossible
the carrying out of the foregoing provisions of this Section 4.5, or upon mutual
agreement of the Participating Parties, then such taxes or fees shall be
considered a Cost of Construction and paid from the applicable Construction
Account or the applicable Capital Account in accordance with the provisions of
Sections 7.4 or 7.6 hereof, but in no event shall any taxes or fees from the
payment of which any Participating Party is exempt by law be considered a Cost
of Construction. The Participating Parties shall each be responsible for all
sales and transfer taxes and recording fees, if any, incurred in connection with
the conveyance to them of Ownership Interests in any Additional Unit Property
pursuant to this Agreement.

 

Section 4.6                                   Nuclear Fuel.

 

(a)                                  Subject to the other provisions of this
Agreement, and the provisions of Sections 4.2 and 4.3 of the Amended and
Restated Operating Agreement and Sections 4.2 and 4.5 of the Nuclear Managing
Board Agreement, the Agent shall have sole authority to and shall arrange for
and acquire all nuclear fuel for the Additional Units.

 

(b)                                 As to the acquisition of nuclear fuel for
the Additional Units after the date of this Agreement, each Participating Party
shall have the right to make whatever financial arrangements it may desire,
whether by lease, security transaction or otherwise, for the discharge of its
nuclear fuel payment obligations so long as such arrangements do not adversely
affect the rights of any other Participating Party. In respect thereof:

 

(i)                                     The Agent shall give reasonable notice
to the other Participating Parties of its intent in the purchasing, financing or
leasing of nuclear fuel, following which each of the other Participating Parties
shall give reasonable notice to the Agent of its intended

 

29

--------------------------------------------------------------------------------


 

financial arrangement for discharging its obligation for its undivided ownership
interest in nuclear fuel.

 

(ii)                                  If such financial arrangement by a
Participating Party does not adversely affect the rights of any other
Participating Party, then such other Participating Party may discharge its
obligation for its undivided ownership interest in nuclear fuel by such
financial arrangement.

 

(iii)                               If such financial arrangement by a
Participating Party does adversely affect the rights of any other Participating
Party, then the Agent shall arrange for the purchasing, financing or leasing of
such other Participating Party’s undivided ownership interest in nuclear fuel
and such other Participating Party shall pay its proportionate share of the
costs incurred in such purchasing, financing or leasing by the Agent.

 

(iv)                              Unless otherwise agreed by the Participating
Parties, or as otherwise provided in Sections 4.2 and 4.3 of the Amended and
Restated Operating Agreement and Sections 4.2 and 4.5 of the Nuclear Managing
Board Agreement, the Participating Parties shall pay Fuel Costs and shall own
nuclear fuel with respect to each Additional Unit in proportion to their
respective Ownership Interests in such Additional Unit.

 

Section 4.7                                   Certain Tax Matters.

 

(a)                                  The Participating Parties shall cooperate
with each other in any financing undertaken by any Participating Party on its
own behalf of such Participating Party’s Ownership Interest in certain
Additional Unit Property used for the control of environmental pollution,
through the issuance by the Development Authority of Burke County, Georgia, or
its successors or assigns or any other political subdivision or authority, of
its industrial revenue notes or bonds, or both, the interest on which will be
exempt from federal income taxes, and in seeking state

 

30

--------------------------------------------------------------------------------


 

authority therefor and fairly allocating such authority among the Participating
Parties that desire such financing.

 

(b)                                 The Participating Parties shall cooperate
with each other in any efforts undertaken by any Participating Party to achieve
an abatement of ad valorem taxes with respect to its Ownership Interest in any
Additional Unit Property, whether through a sale-and-leaseback transaction with
the Development Authority of Burke County, Georgia, or its successors or assigns
or any other political subdivision or governmental authority, or otherwise. In
the event any Participating Party intends to seek such a tax abatement, such
Participating Party will notify the other Participating Parties of such
intention prior to commencing discussions or negotiations with respect thereto.

 

Section 4.8                                   Decommissioning Funding Assurance.

 

(a)                                  Subject to Section 5.2 of this Agreement
with respect to the filing of requisite filings with regulatory agencies, each
Participating Party shall provide Decommissioning funding assurance in
accordance with the NRC decommissioning planning requirements detailed in 10
C.F.R. § 50.75, or any successor thereto (“Decommissioning Funding Assurance”).
Each Participating Party shall comply with such NRC decommissioning planning
requirements and coordinate with the Agent in such compliance, including the
preparation of a report containing a certification of financial assurance for
Decommissioning in an amount which provides funding for its Ownership Interest
in the applicable Additional Unit(s).

 

(b)                                 The Participating Parties’ obligations for
Decommissioning Funding Assurance shall not diminish the Participating Parties’
contractual obligations under this Agreement or under the Amended and Restated
Operating Agreement. The Agent shall make all

 

31

--------------------------------------------------------------------------------


 

reasonable efforts to inform the other Participating Parties as to the planning
for and progress of the Decommissioning of each of the Additional Units and the
anticipated costs of such activities.

 

Section 4.9                                   Property Rights.

 

(a)                                  If (i) after the determination of each
Participating Party’s Maximum Binding Percentage Interest with respect to the
Additional Units, the Ownership Interests of the Parties in each Additional Unit
do not equal the Pro Rata Interests of the Parties, or (ii) after the
determination of each Participating Party’s Final Percentage Interest with
respect to each Additional Unit, the Ownership Interests of the Participating
Parties in such Additional Unit do not equal the Maximum Binding Percentage
Interests of the Participating Parties; then in either or both cases, as
applicable, the Parties will grant fee simple interests in the land for the
Identified Site related to such Additional Unit, free and clear of any liens and
encumbrances, as may be necessary so that the Identified Site related to such
Additional Unit shall be owned by the Participating Parties in accordance with
their Ownership Interests (at each such time) in such Additional Unit, and the
Parties hereby waive their respective first refusal rights to such transfers as
provided in Section 4.2 above, but only in such instance and without affecting
such rights for future transfers. A Party will receive the fair market value of
any of such Party’s interest in land conveyed to the Participating Parties
pursuant to this Agreement. The “fair market value” of such land will be
appraised with regard to the best and highest use, as burdened by all
restrictions existing on the land at Plant Vogtle as of the date of such
transfer. Any deed executed pursuant to the provisions of this Section 4.9
(a) shall contain the following language:

 

The parties hereto have entered into that certain Plant Alvin W. Vogle
Additional Units Ownership Participation Agreement dated as of April 21, 2006,
and that certain Plant Alvin W. Vogle Nuclear Units Amended and Restated
Operating Agreement dated as of April 21, 2006 (the “Agreements”). The
Agreements, as they may be amended from time to time, govern the ownership of
the Parties of

 

32

--------------------------------------------------------------------------------


 

the property which is the subject of this conveyance, and set forth, among other
things, obligations on each of their parts with respect to improvements which
are required by the Agreements to be made on said property. The Parties for
themselves and for their successors in title, acknowledge, affirm and
incorporate into this deed the covenants and rights established in the
Agreements, and for that purpose incorporate herein Section 7.7 of the Ownership
Agreement and 5.4 of the Operating Agreement, recorded respectively in Deed Book
        , Page       , and Deed Book       , Page       , of the Burke County
Records.

 

(b)                                 Simultaneously herewith, the Parties have
entered into a Declaration of Covenants (as attached hereto as Exhibit A-2) that
sets forth certain general blanket easements granted with respect to the
development and construction of the Additional Units and provides a right to use
the existing resources at Plant Vogtle, including the right to use Common
Facilities, to the Participating Parties. Upon the determination of each
Participating Party’s Maximum Binding Percentage Interest (pursuant to
Section 3.4 of the Development Agreement) with respect to the Additional Units,
the Agent, on behalf of the Parties, will determine the metes and bounds of each
Identified Site and the locations of easements pursuant to the Declaration of
Covenants.

 

(c)                                  As soon as practicable after the date of
Commercial Operation with respect to each Additional Unit, the Agent shall
prepare and furnish to each Participating Party descriptions of the Additional
Unit Property(ies) in which such Participating Party has an Ownership Interest
setting forth in reasonable detail the facilities, equipment and other property
and rights then constituting such applicable Additional Unit Property, including
all property (including a metes and bounds description of the Identified Sites),
real or personal, and rights therein jointly paid for under this Agreement.

 

33

--------------------------------------------------------------------------------


 


ARTICLE V


 

AGENCY

 

Section 5.1                                   Appointment. Each Participating
Party hereby irrevocably appoints, subject to the provisions of Sections 5.3 and
8.9(e), GPC as its agent in connection with the Additional Units to act on its
behalf in the planning, design, licensing, acquisition, construction,
completion, startup, commissioning, renewal, addition, replacement, modification
and Decommissioning of the Additional Unit Properties. GPC hereby accepts such
appointment.

 

Section 5.2                                   Authority and Responsibility.

 

(a)                                  The Agent shall have sole authority and
responsibility for the planning, licensing, design, construction, acquisition,
completion, startup, commissioning, renewal, addition, replacement, modification
and Decommissioning of each of the Additional Unit Properties for and on behalf
of the Participating Parties, and shall take all actions necessary in
discharging such responsibility in accordance with the applicable provisions of
this Agreement. In respect thereof, and subject to the applicable provisions of
this Agreement, the Agent is authorized, in the name and on behalf of the
Participating Parties, to take all reasonable actions which, in the discretion
and judgment of the Agent, are deemed necessary or advisable to effect the
planning, licensing, design, construction, acquisition, completion, startup,
commissioning, renewal, addition, replacement, modification and Decommissioning
of each of the Additional Unit Properties, including without limitation the
following:

 

(i)                                     The making of such agreements and
modifications of existing agreements (other than any of the Definitive
Agreements or the Development Agreement) and the taking of such other action as
the Agent deems necessary or appropriate, in its sole discretion, or as may be
required under the regulations or

 

34

--------------------------------------------------------------------------------


 

directives of the NRC or such other regulatory agencies having jurisdiction,
with respect to the planning, licensing, design, construction, acquisition,
completion, startup and commissioning of the Additional Unit Properties for
commercial service, and the renewal, addition, replacement or modification of
all or any part thereof, whether before or after completion, which such
agreements and modifications, together with such existing agreements, shall be
held by the Agent for the benefit of the Participating Parties;

 

(ii)                                  The making of such agreements and
modifications of existing agreements (other than any of the Definitive
Agreements or the Development Agreement) and the taking of such other action as
the Agent deems necessary or appropriate, with the consent of the Participating
Parties owning at least an aggregate 90% Ownership Interest in the applicable
Additional Unit Property, or as may be required under the regulations or
directives of the NRC or such other regulatory agencies having jurisdiction,
with respect to the retirement, Decommissioning or salvaging of all or any
part of the Additional Unit Property, whether before or after completion, which
such agreements and modifications, together with such existing agreements, shall
be held by the Agent for the benefit of the Participating Parties;

 

(iii)                               The execution and filing with the NRC, or
such other regulatory agency having jurisdiction, of applications, amendments,
reports and other documents and filings in or in connection with licensing and
other regulatory matters with respect to the Additional Unit Properties; and

 

(iv)                              The receipt on behalf of the Participating
Parties of any notice or other communication from the NRC or other regulatory
agency having

 

35

--------------------------------------------------------------------------------


 


JURISDICTION, AS TO ANY LICENSING OR OTHER REGULATORY MATTER WITH RESPECT TO THE
ADDITIONAL UNIT PROPERTIES.


 


(B)                                 IN DISCHARGING ITS OBLIGATIONS AS AGENT
HEREUNDER, THE AGENT SHALL HAVE THE RIGHT, ON ITS OWN BEHALF AND ON BEHALF OF
THE PARTICIPATING PARTIES, TO PROVIDE, OR TO CONTRACT WITH ANY OF ITS AFFILIATES
FOR THE PURCHASE OF, AT COST, ANY EQUIPMENT OR FACILITIES OR THE PERFORMANCE OF
SERVICES, AT COST, IN CONNECTION WITH ANY OF THE ADDITIONAL UNIT PROPERTIES. IN
THE EVENT THE AGENT PROPOSES TO ACQUIRE SERVICES FOR THIS AGREEMENT FROM AN
AFFILIATE WHICH INVOLVE NEW INVESTMENT IN EXCESS OF TWENTY FIVE MILLION DOLLARS
($25,000,000) (IN 2006 DOLLARS UTILIZING THE GROSS DOMESTIC PRODUCT IMPLICIT
PRICE DEFLATOR AS REPORTED IN THE SURVEY OF CURRENT BUSINESS PUBLISHED BY THE
BUREAU OF ECONOMIC ANALYSIS, UNITED STATES DEPARTMENT OF COMMERCE, WASHINGTON,
D.C. AS A DEFLATOR) IN PHYSICAL FACILITIES (OTHER THAN ADDITIONS TO PLANT HATCH
OR PLANT VOGTLE) IN ORDER FOR AN AFFILIATE TO PROVIDE NEW SERVICES TO THE
ADDITIONAL UNITS OTHER THAN THOSE SERVICES SUPPLIED BY THE RESOURCES OF GPC OR
ITS AFFILIATES AS OF THE EFFECTIVE DATE, THE AGENT WILL CONFER WITH THE
PARTICIPATING PARTIES IN ORDER TO DETERMINE WHETHER THE PARTICIPATING PARTIES
ARE ABLE AND WILLING TO PARTICIPATE IN SUCH INVESTMENT AND TO PROVIDE AN
OPPORTUNITY FOR SUCH PARTICIPATION; PROVIDED, THAT THE AGENT SHALL ENDEAVOR TO
NOTIFY THE PARTICIPATING PARTIES PRIOR TO ANY NEW INVESTMENT IN AN AFFILIATE FOR
SUCH SERVICES.


 


(C)                                  ALL SUCH AGREEMENTS DESCRIBED IN THIS
SECTION 5.2 (EXCEPT FOR AGREEMENTS WITH AFFILIATES OF THE AGENT) SHALL, BY THEIR
TERMS, BE MADE ASSIGNABLE BY THE AGENT TO ANY REPLACEMENT OR SUCCESSOR AGENT
PURSUANT TO THIS AGREEMENT AND THE AMENDED AND RESTATED OPERATING AGREEMENT. THE
AGENT WILL USE ITS REASONABLE BEST EFFORTS TO COOPERATE FULLY WITH ANY
REPLACEMENT OR SUCCESSOR AGENT TO EFFECT THE ASSIGNMENT OF ALL AGREEMENTS
DESCRIBED IN THIS SECTION 5.2 (OTHER THAN AGREEMENTS WITH AFFILIATES OF THE
AGENT) AND OTHERWISE TO SECURE FOR SUCH

 

36

--------------------------------------------------------------------------------


 


REPLACEMENT OR SUCCESSOR AGENT THE BENEFITS OF ANY OTHER AGREEMENTS DESCRIBED IN
THIS SECTION 5.2 (OTHER THAN AGREEMENTS WITH AFFILIATES OF THE AGENT).


 

(d)                                 The Agent shall cause all third parties
which are parties to the agreements described in this Section 5.2 to acknowledge
the information and audit rights of the Participating Parties under the
Definitive Agreements, and to commit to cooperate with the Agent, the
Participating Parties and their representatives in connection therewith and to
provide information described thereunder (including any information deemed
confidential or proprietary) to the Agent, the Participating Parties and their
representatives, which shall be held in accordance with Section 9.12 of this
Agreement. Information requested by a Participating Party may not be refused on
the grounds that such third party claims such information to be proprietary if
such Participating Party agrees to execute an agreement satisfactory to any such
third party to protect such information from unwarranted disclosure.

 

Section 5.3                                   Standards of Conduct.

 

(a)                                  As the sole standards against which its
conduct as agent for the other Participating Parties shall be measured
notwithstanding any provision of law, and as the sole liability for failure to
comply with such standards notwithstanding any provision of law:  The Agent
shall use its reasonable best efforts to discharge its responsibilities as agent
in accordance with Prudent Utility Practice, and to use its reasonable best
efforts, in conformity with Prudent Utility Practice, to have each of the
Additional Units in Commercial Operation by the dates specified in the notice of
Major Milestone related to each Additional Unit, or such later date as is
specified by the Agent in connection with any deferral permitted under
subsection (b) below, except in connection with any discontinuance of the
development or construction of an Additional Unit or the Additional Units
permitted pursuant to subsection (b) below. In the event

 

37

--------------------------------------------------------------------------------


 

the Agent fails at any time to comply with the provisions of the preceding
sentence, the other Participating Parties, as their sole and exclusive remedy,
legal or equitable, shall have the right, subject to approval of the NRC, to
remove the Agent as agent upon written notice to the Agent executed by all the
other Participating Parties, provided that if an Affiliate of the Agent has an
Ownership Interest in either or both of the Additional Units, its execution of
such notice shall not be unreasonably withheld. Following receipt of such notice
the Agent shall continue as agent for the other Participating Parties until its
successor has been appointed, subject to approval of the NRC, by the action of
Participating Parties owning not less than an aggregate 90% Weighted Ownership
Interest in the Additional Units; provided, that the concurrence in such
appointment by the Agent as a Participating Party or by any Affiliate of the
Agent which has an Ownership Interest in either or both of the Additional Units
shall not be unreasonably withheld. All actions taken by GPC as Agent prior to
the effective appointment of a successor agent shall be deemed ratified and
affirmed by the other Parties.

 

(b)                                 GPC may elect to discontinue or defer the
development or construction of an Additional Unit or the Additional Units only
as provided in Section 3.8 of the Development Agreement. In addition, if the
participation in an Additional Unit is not fully subscribed at the time the
Final Percentage Interests of the Participating Parties are determined with
respect to such Additional Unit, the development of such Additional Unit shall
be deferred until the earlier of (i) the date the applicable Participating
Parties reach agreement on the full subscription for the development of such
Additional Unit, or (ii) the expiration of the deferral period authorized under
Section 3.8 of the Development Agreement. If the Development Agreement is
terminated pursuant to Section 3.8 thereof, then this Agreement shall likewise
terminate.

 

38

--------------------------------------------------------------------------------


 

(c)                                  If the sum of GPC’s and its Affiliates’
Weighted Ownership Interest in the Additional Units is at any time below 10%,
then (i) the other Participating Parties will have the right, upon written
notice, to remove GPC as the Agent in the manner set forth in
Section 5.3(a) above by the action of the other Participating Parties owning not
less than an aggregate 67% Weighted Ownership Interest in the Additional Units;
and (ii) GPC shall have the right to resign from its duties as Agent hereunder,
upon written notice to the other Participating Parties, and a successor agent
shall be selected by the action of the other Participating Parties owning not
less than an aggregate 67% Weighted Ownership Interest in the Additional Units
within one (1) year (or such greater time if the other Participating Parties are
proceeding with due diligence to select and license a successor agent) of such
notice from GPC; provided, that GPC shall continue to perform the functions of
the Agent in accordance with the provisions of this Agreement, the Amended and
Restated Operating Agreement and the Nuclear Managing Board Agreement and
cooperate in the selection and approval of a successor agent until the successor
agent has received approval from the NRC; provided, further, however that in the
event the other Participating Parties are unable to obtain approval from the NRC
of a successor agent within one (1) year (or such greater time if the other
Participating Parties are proceeding with due diligence to select and license a
successor agent) of GPC’s notice as provided above, then the other Participating
Parties shall pay to GPC an administrative fee each month thereafter equal to
ten percent (10%) of the non-fuel Operation and Maintenance Budget (as defined
in the Nuclear Managing Board Agreement) for each such month after such period,
provided, further that such fee will not be owed if any delay in licensing a
successor agent is caused by the actions of GPC. In the event GPC is removed or
resigns as Agent pursuant to this Section 5.3(c), GPC

 

39

--------------------------------------------------------------------------------


 

simultaneously shall be deemed to have been removed or to have resigned as Agent
under the Amended and Restated Operating Agreement with respect to the
Additional Units.

 

Section 5.4                                   Certain Liabilities Included in
Costs of Construction. Any liability of the Agent or any Participating Party to
any third party which results from any action or failure to act on the part of
the Agent relating to, resulting from, arising out of or attributable to any of
the planning, licensing, design, acquisition, construction, reconstruction,
completion, startup, commissioning, repair, renewal, modification, replacement,
alteration or Decommissioning of, or addition to, any applicable Additional
Unit(s), and any legal fees, defense costs and costs of investigation relating
to any such liability or alleged liability, shall be included in the Cost of
Construction and apportioned among the Participating Parties pursuant to
Sections 7.4 and 7.6 hereof; provided, however, that the foregoing shall not
apply to (i) any liability or alleged liability of the Agent or of any Party
based upon any failure or alleged failure of responsibility to shareholders,
customers, members, participants, trustees, bondholders or other lenders of the
Agent, any Party or any of their Affiliates or (ii) any liability resulting from
any failure to comply with the provisions of Section 8.1 or any legal fees,
defense costs and cost of investigation relating to any unsuccessful defense
against any such liability.

 

Section 5.5                                   Site Representatives.

 

(a)                                  Each Participating Party shall have the
right to have a duly authorized representative (each a “Site Representative”) at
each of the applicable Additional Unit sites at all reasonable times to observe
the performance of the Agent hereunder with respect to each Additional Unit,
provided that such Site Representative shall not interfere with the Agent’s
rights and obligations hereunder. A Participating Party may request in writing
to the Agent to place a reasonable number of additional Site Representatives at
either Additional Unit site. The Agent’s

 

40

--------------------------------------------------------------------------------


 

consent to such request shall not be unreasonably withheld or delayed. In the
event that the Agent’s project management reasonably considers that the conduct
of any Site Representative is interfering with such performance, the Agent
may bring such matters to the attention of the management of the Participating
Party which has designated such Site Representative and request that appropriate
measures be taken by such Participating Party to address such concerns. The
management of such Participating Party in response to any such request shall
thereupon take such measures, including at its discretion replacement of such
Site Representative, as it deems appropriate to address such concerns. If issues
of a continuing nature arise involving any Site Representative, the Nuclear
Managing Board will review the circumstances and make recommendations as
appropriate to Participating Party or to the Agent.

 

(b)                                 The Agent will make available work space for
each Participating Party’s Site Representative in proximity to the Agent’s own
work space at each of the Additional Unit sites.

 

(c)                                  The Site Representatives shall have access
to the applicable Additional Unit sites except as limited by Section 8.12 hereof
and any other applicable legal requirements.

 

(d)                                 As a matter of professional courtesy, and in
order to promote good relations with personnel on the site, the Site
Representatives will be invited to attend training, educational, professional
and team-building functions at Plant Vogtle. In order to assure that they are
kept informed about management activities, Site Representatives will be provided
access to (pursuant to Section 5.7) or copies of daily, weekly and monthly
reports that are routinely distributed to the Agent’s on-site management level
personnel with respect to the development, planning, design, licensing,
acquisition, construction, completion, startup, commissioning, renewal,
addition, replacement, modification and/or Decommissioning of the

 

41

--------------------------------------------------------------------------------


 

Additional Units, at the same time such reports are distributed to such
personnel. Upon initial assignment, a new Site Representative will be invited to
attend as an observer, one of each type of routine management meetings with
respect to the Additional Units, except those devoted to internal personnel
matters and staff working meetings involving conflict resolution activities
where Site Representative presence would be obviously inappropriate. Each Site
Representative (or his designee) may attend any meeting, whether on-site or
off-site, other than (i) personnel or conflict-resolving meetings as described
above, and (ii) any other meetings that the Agent’s project management or senior
management shall reasonably request such Site Representative not attend. If the
management of the Participating Party represented by the excluded Site
Representative disagrees that the closure of meetings or types of meetings was
reasonable, then the management of such Participating Party may request the
management of the Agent to review the matter. If the management of the Agent
concludes that the closure of such meetings was not based on reasonable grounds,
the Participating Party’s Site Representative shall be permitted to attend such
meetings. If the management of the Agent concludes that the closure was
reasonable, and the management of such Participating Party still disagrees, the
matter may be referred to the Nuclear Managing Board for review and
recommendations.

 

(f)                                    Subject to Section 8.12 hereof, each
Participating Party shall have the additional right to have its representatives
and guests visit each applicable Additional Unit site, with prior approval of
the Agent, to tour the facilities and observe development and construction
activities. Such representatives and guests shall comply with all applicable
rules and regulations in effect at the plant whether imposed by governmental
authority or by the Agent.

 

Section 5.6                                   Management Audit; Access to
Records. Any Participating Party shall have the right to conduct a management
audit, at its own cost, of the Agent’s performance

 

42

--------------------------------------------------------------------------------


 

hereunder, either by such Participating Party’s own officers and employees or
through its duly authorized agents or representatives (including any auditor
utilized by such Participating Party, or any nationally recognized accounting
firm designated by such Participating Party or by the Administrator of the Rural
Utilities Service). The Agent shall cooperate with such Participating Party in
the conducting of such audit and, subject to the applicable regulations of the
NRC and the requirements of vendors, give such Participating Party reasonable
access to all architectural, engineering and design drawings and specifications,
contracts, books, records, reports or other documents relating to the applicable
Additional Unit(s), and each Participating Party may make copies of such
materials. Following any such management audit, the Agent shall respond to the
findings of such audit if reasonably requested to do so by a Participating
Party. Management audits by individual Participating Parties shall be
coordinated and scheduled through the Agent so as to minimize the number of
audits required. The handling, disclosure and use of any such information will
be governed by the confidentiality provisions of this Agreement as set forth in
Section 9.12.

 

Section 5.7                                   Information Requirements.

 

(a)                                  The Agent will provide the Participating
Parties with information relating to the development, planning, design,
licensing, acquisition, construction, completion, startup and commissioning of
the Additional Unit Properties and the Costs of Construction to be paid by the
Participating Parties hereunder (collectively, “Relevant Information”) as
provided in this Section 5.7 and other provisions of this Agreement, with the
objective of assuring that the Participating Parties remain fully informed in a
timely manner with respect to matters that could impact decisions made or to be
made by the Project Management Board, the Agent or the Participating Parties
under this Agreement.

 

43

--------------------------------------------------------------------------------


 

(b)                                 The Agent will develop and maintain a system
to permit the Participating Parties (through their Designated Representatives
and Site Representatives, as appropriate) to have electronic access to Relevant
Information except to the extent electronic access thereto is limited by NRC,
Department of Labor or related requirements and the practicalities and
cost-effectiveness of information management and access. The cost directly
associated with the development and implementation of such system, such as
software programming and hardware costs dedicated to the system, shall be
treated as a Cost of Construction. The information provided on such system shall
be in a format and safeguarded as may be reasonably determined by the Agent. The
Agent, after the receipt of input from the Participating Parties, shall
establish and distribute reasonable data exchange and protection protocols with
respect to the access given to the Designated Representatives and Site
Representatives, as applicable, of the Participating Parties, which such
protocols shall include actions in the case of improper access, user
identification and password requirements and similar provisions.

 

(c)                                  Prior to Commercial Operation of each
Additional Unit, as a part of the Relevant Information made available to the
Participating Parties hereunder, the Agent shall issue periodic, routine reports
to the Project Management Board and Designated Representatives in connection
with the development and construction of each Additional Unit with a frequency
commensurate with the project activities and resource demands, which shall
include the following reports:

 

(i)                                     Monthly reports showing the actual Cost
of Construction for the immediately preceding month as compared against the most
recent Pre-Construction Budget or Construction Budget, as applicable; and

 

44

--------------------------------------------------------------------------------


 

(ii)                                  Monthly reports showing the status and
progress regarding the current schedules for the development, planning, design,
licensing, acquisition, construction, completion, startup and commissioning of
each Additional Unit.

 

At a minimum, such reports will be provided on a monthly basis. Supplemental
reports with respect to major project decisions will also be published and
distributed prior to (at a minimum, attached to the agenda for such meeting) and
in a reasonable time after meetings of the Project Management Board at which any
major project decision is made.

 


(D)                                 TO THE EXTENT A PARTICIPATING PARTY REQUIRES
ADDITIONAL RELEVANT INFORMATION NOT AVAILABLE PURSUANT TO SECTION 5.7(B) OR
5.7(C), SUCH PARTICIPATING PARTY MAY MAKE A FORMAL REQUEST FOR ADDITIONAL
INFORMATION. SUCH REQUEST WILL BE IN WRITING AND WILL BE SENT BY SUCH
PARTICIPATING PARTY’S DESIGNATED REPRESENTATIVE TO THE AGENT’S DESIGNATED
REPRESENTATIVE. THE AGENT’S DESIGNATED REPRESENTATIVE WILL DILIGENTLY RESPOND TO
SUCH REQUESTS. THE AGENT’S RESPONSE TO SUCH ADDITIONAL INFORMATION REQUEST SHALL
BE IN SUBSTANCE AND IN A FORMAT AS REASONABLY DETERMINED BY THE AGENT.


 

(e)                                  All information and reports required to be
provided by the Agent pursuant to this Agreement shall be in a format as
reasonably determined by the Agent such that the Participating Parties
may compare such information and reports to information and reports previously
provided by the Agent.

 

Section 5.8                                   Information Performance Review. At
the end of each year during the term of this Agreement until the date the final
Additional Unit achieves Commercial Operation, the Agent will review its
performance of the access and information-flow requirements of this Agreement
and will solicit feedback from the Participating Parties regarding such
performance

 

45

--------------------------------------------------------------------------------


 

and the opportunity of each of the Participating Parties to provide input
pursuant to Article VI. At any time during this Agreement, any Participating
Party may object to the Agent’s performance of the access and information-flow
requirements of this Agreement or such Participating Party’s opportunity to
provide input under Article VI, by providing written notice and reasonable
detail of such objection to the Agent. The Agent will assess such objection and
attempt to remedy the situation. If such Participating Party is still
dissatisfied, the Participating Party may state its objection to the Project
Management Board to seek resolution, and failing resolution at the Project
Management Board level, may further seek resolution between the chief executive
officers of such Participating Party and the Agent.

 

ARTICLE VI

 

PROJECT MANAGEMENT BOARD

 

Section 6.1                                   Establishment and Purpose.

 

(a)                                  The Agent has established a Project
Management Board (“Project Management Board”) for the oversight of the
development, planning, design, licensing, acquisition, construction, completion,
startup and commissioning of the Additional Unit Properties. The purpose of the
Project Management Board is to act as the highly integrated senior management
oversight board that will make major project decisions for the Agent (with input
from the Participating Parties as provided herein) and will provide a forum for
the review and discussion of Relevant Information. The Project Management Board
shall include senior executive representatives of the Agent and/or its
Affiliates from each of the disciplines of power generation, budgeting and
finance, external affairs, and project development.

 

(b)                                 The Project Management Board shall
perform the functions described in this Agreement with respect to each
Additional Unit until the achievement of Commercial

 

46

--------------------------------------------------------------------------------


 

Operation of such Additional Unit, at which time the Project Management Board’s
activities shall be complete in relation to such Additional Unit.

 

Section 6.2                                   Designated Representatives.

 

(a)                                  Each Participating Party shall designate
(i) a representative to serve as its Designated Representative for the Project
Management Board for purposes of this Agreement, and (ii) an alternate to act in
the place of the Designated Representative when such Designated Representative
is unavailable. Each Participating Party may change its Designated
Representative (or alternate) by giving written notice of the change to the
Agent, which will promptly distribute a revised consolidated list to all
Participating Parties. Each Designated Representative (and alternate) shall be
authorized to represent the Participating Party which appointed him or her.

 

(b)                                 The Designated Representatives shall be
entitled to attend each meeting of the Project Management Board and to provide
timely input, observations and recommendations with respect to decisions to be
made by the Project Management Board and other matters affecting the
development, planning, design, licensing, acquisition, construction, completion,
startup or commissioning of the Additional Unit Properties, either at meetings
of the Project Management Board or in written transmittals to the Agent’s
Designated Representative. The Project Management Board shall give due regard to
the input, observations and recommendations of the Designated Representatives.

 

(c)                                  The Agent shall provide the Designated
Representatives with the same information, analyses, summaries and reports at
the same time such information, analyses, summaries or reports are provided to
members of the Project Management Board.

 

47

--------------------------------------------------------------------------------


 

Section 6.3                                   Functions. The Project Management
Board shall perform the following functions:

 

(a)                                  Provide senior management oversight of the
development, planning, design, licensing, acquisition, construction, completion,
startup and commissioning of the Additional Unit Properties;

 

(b)                                 Disseminate information and coordinate the
functions of the multiple organizations performing activities for the Agent in
relation to the Additional Unit Properties;

 

(c)                                  Establish overall schedules for
development, planning, design, licensing, acquisition, construction, completion,
startup and commissioning of the Additional Unit Properties and monitor progress
against such schedules;

 

(d)                                 Make major project decisions relating to the
development, planning, design, licensing, acquisition, construction, completion,
startup and commissioning of the Additional Unit Properties, which include:

 

(i)                                     Selection of reactor technology to be
used and other major project vendors as identified in the contracting plan, and
the contract arrangement(s) and division of work between the Agent and such
vendors;

 

(ii)                                  Design changes or other matters materially
impacting the Pre-Construction Budget or Construction Budget; and

 

(iii)                               Material changes to the estimated date of
Commercial Operation for either Additional Unit.

 

(e)                                  Provide a venue for the review and
discussion of all Pre-Construction Budgets and Construction Budgets and any
proposed amendments thereto, as further set forth in Section 7.2 hereof;

 

48

--------------------------------------------------------------------------------


 

(f)                                    Monitor and control expenditures with
respect to Pre-Construction Budgets and Construction Budgets; and

 

(g)                                 Perform such other functions as may be
conferred upon it by the Agent or as agreed by the Participating Parties.

 

Section 6.4                                   Chairman and Chairman’s Duties.

 

(a)                                  An appropriate officer of the Agent shall
be designated by the Agent to be the chairman of the Project Management Board
(the “Chairman”).

 

(b)                                 The Chairman shall have the following
duties:

 

(i)                                     Make all decisions required to be made
by the Project Management Board with respect to the issues that are reviewed and
discussed through the Project Management Board process.

 

(ii)                                  Schedule meetings of the Project
Management Board at such time and place as the Chairman may determine, but not
less frequently than every other month after the first meeting, unless the
Participating Parties shall otherwise agree;

 

(ii)                                  Provide notice to the Designated
Representatives of (A) each regularly scheduled Project Management Board meeting
at least thirty (30) days in advance of such meeting, and (B) each supplemental
meeting with respect to a major project decision at least seven (7) days in
advance of such meeting (except as provided in Section 6.6(b)), in each case
unless the Participating Parties consent to shorter notice or an unanticipated
exigency arises (and in such exigent circumstances the Designated
Representatives will be provided as much advance notice as possible);

 

49

--------------------------------------------------------------------------------


 

(iii)                               Preside at each Project Management Board
meeting and conduct all Project Management Board meetings;

 

(iv)                              Establish the agenda for each Project
Management Board meeting, including all items or matters as the Chairman
may deem appropriate and such items or matters as may be reasonably requested by
a Designated Representative;

 

(v)                                 Notify all Designated Representatives of the
agenda for each meeting as much in advance of such meeting as may be possible,
but in any event no less than seven (7) days prior to such meeting (or as soon
as possible with regard to supplemental meetings); and

 

(vi)                              Arrange for the taking of minutes at each
Project Management Board meeting.

 

Section 6.5                                   Expenses. Each Participating Party
shall be responsible for the expenses of its Designated Representative (and
alternate) at any Project Management Board meeting. General meeting expenses and
all other expenses necessary in the performance of the Project Management Board
functions shall be allocated and paid as a Cost of Construction.

 

Section 6.6                                   Meetings.

 

(a)                                  The Project Management Board shall first
meet in the first quarter after the Effective Date and thereafter not less
frequently than every other month.

 

(b)                                 To the extent reasonably practicable, major
project decisions will be made at regularly scheduled Project Management Board
meetings. If a major project decision is to be made before the next regularly
scheduled Project Management Board meeting, the Agent shall schedule a
supplemental meeting at which such major project decision will be made with as

 

50

--------------------------------------------------------------------------------


 

much notice as practicable. In addition, a supplemental meeting shall be held at
the request of any Participating Party to review a new matter of imminent,
substantial importance to the development, planning, design, licensing,
acquisition, construction, completion, startup or commissioning of an Additional
Unit; provided, that the Chairman concurs in the necessity and appropriateness
of such supplemental meeting.

 

(c)                                  Attendance at Project Management Board
meetings shall not be limited to members of the Project Management Board and
Designated Representatives, but the Participating Parties recognize the
practical necessity of limiting the participation to attendees at any Project
Management Board meeting who are not members or Designated Representatives to
those officers, employees, attorneys, accountants or consultants of any
Participating Party who are necessary or appropriate with regard to the agenda
for such meeting, provided any such attorneys, accountants or consultants must
agree to be bound by the confidentiality provisions hereof. If a Participating
Party desires to include any additional attendees as participants in any Project
Management Board meeting, such Participating Party must submit a written request
listing such additional attendees and the purpose for their attendance. The
Chairman may approve or reject the attendance of any such additional attendees
in his or her sole discretion, and subject to legal requirements, the Chairman
may close any meetings of the Project Management Board to only the members of
the Project Management Board and the Designated Representatives or, upon his or
her own motion, conduct any portion of any meeting in closed session at which
attendance may be restricted to Project Management Board members and Designated
Representatives (or their alternates, and including counsel) and persons invited
by the Chairman.

 

51

--------------------------------------------------------------------------------


 

Section 6.7                                   Procedures and Practices. The
Project Management Board shall develop and adopt, and from time to time, modify
procedures and practices as may be appropriate for the conduct of its meetings
and the performance of its functions, provided that such procedures and
practices shall not be inconsistent with the terms of this Agreement.

 

Section 6.8                                   Rights of Existing Owners Under
Development Agreement . The provisions of this Article VI shall supersede and
replace the requirements for meetings and information provided in
Section 1.5(d) of the Development Agreement as to Participating Parties;
provided, that if a Party ceases to be a Participating Party at any time,
Section 1.5(d) of the Development Agreement will remain in effect for such
Party.

 

ARTICLE VII

 

BILLING, PAYMENT AND ACCOUNTING

 

Section 7.1                                   Cost of Construction; Cost
Sharing. The Participating Parties acknowledge that GPC has made payments of the
accumulated Cost of Construction for each Additional Unit prior to December 31,
2005. GPC’s carrying cost of such accumulated Cost of Construction shall be
added to such accumulated Cost of Construction in an amount determined pursuant
to the formula on Exhibit C and such amounts will be paid pursuant to
Section 4.1 of the Development Agreement.

 


SECTION 7.2                                   CONSTRUCTION BUDGET AND SCHEDULES.


 


(A)                                  THE AGENT HAS PREPARED AND DELIVERED TO
EACH OF THE OTHER PARTICIPATING PARTIES AN INITIAL PRE-CONSTRUCTION BUDGET
ESTIMATE (A “PRE-CONSTRUCTION BUDGET”) OF THE AMOUNTS TO BE EXPENDED IN EACH
QUARTER UNTIL THE END OF THE NEXT CALENDAR YEAR, AND A SUMMARY CASH FLOW TO BE
EXPENDED IN EACH QUARTER TO THE END OF THE NEXT CALENDAR YEAR, FOR EACH
ADDITIONAL UNIT. BY MAY 1 AND NOVEMBER 1 OF EACH YEAR FOLLOWING THE EFFECTIVE
DATE, UNTIL REPLACED BY THE

 

52

--------------------------------------------------------------------------------


 


CONSTRUCTION BUDGET AS PROVIDED IN SUBSECTION (B) BELOW, THE AGENT SHALL PROVIDE
THE PROJECT MANAGEMENT BOARD AND THE DESIGNATED REPRESENTATIVES WITH A REVISED
PRE-CONSTRUCTION BUDGET FOR EACH ADDITIONAL UNIT WHICH SHALL (I) DESCRIBE THE
ITEMS OF COST OF CONSTRUCTION AND THE AMOUNTS EXPECTED TO BE EXPENDED THEREFOR
FOR EACH MONTH DURING THE TWELVE-MONTH PERIOD COMMENCING ON THE FOLLOWING
JANUARY 1 OR JULY 1, AS THE CASE MAY BE, AND IN EACH YEAR THEREAFTER TO THE
ESTIMATED DATE OF COMMERCIAL OPERATION OF SUCH ADDITIONAL UNIT; AND (II) INCLUDE
A PLAN AND TIMETABLE FOR OBTAINING THE NECESSARY PERMITS, LICENSES AND APPROVALS
FROM ANY AGENCY HAVING JURISDICTION OVER THE ADDITIONAL UNITS AND SUCH OTHER
PLANS, TIMETABLES OR SCHEDULES, IF ANY, AS THE AGENT MAY DEEM APPROPRIATE.


 


(B)                                 NO LESS THAN THIRTY DAYS PRIOR TO THE
BEGINNING OF CONSTRUCTION FOR AN ADDITIONAL UNIT IN ACCORDANCE WITH A
CONSTRUCTION PERMIT OR COL ISSUED BY THE NRC FOR SUCH ADDITIONAL UNIT, BUT NO
LATER THAN THE NOTICE OF MAJOR MILESTONE FOR SUCH ADDITIONAL UNIT, THE AGENT
WILL PREPARE AND DELIVER TO THE PROJECT MANAGEMENT BOARD AND THE DESIGNATED
REPRESENTATIVES A CONSTRUCTION BUDGET ESTIMATE (A “CONSTRUCTION BUDGET”) SHOWING
THE AMOUNTS ESTIMATED TO BE EXPENDED BY THE PARTICIPATING PARTIES FOR THE COST
OF CONSTRUCTION WITH RESPECT TO SUCH ADDITIONAL UNIT AND A SUMMARY CASH FLOW TO
BE EXPENDED IN EACH QUARTER TO THE ESTIMATED DATE OF COMMERCIAL OPERATION FOR
SUCH ADDITIONAL UNIT. EACH SUCH CONSTRUCTION BUDGET SHALL BE SUPPORTED BY DETAIL
REASONABLY ADEQUATE FOR THE PURPOSE OF EACH PARTICIPATING PARTY’S REASONABLE
REVIEW THEREOF, AND WHICH DETAIL SHALL INCLUDE, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, (I) INFORMATION DEMONSTRATING THE BASIS FOR ALL ALLOCATIONS OF
ADMINISTRATIVE AND GENERAL EXPENSES AND (II) INFORMATION DEMONSTRATING THE BASIS
FOR ANY OTHER ALLOCATIONS OF EXPENSES BETWEEN OR AMONG THE EXISTING UNITS AND
ADDITIONAL UNITS, CONSISTENT WITH THE PLANT VOGTLE COST ALLOCATION PROCEDURES
(AS DEFINED IN THE NUCLEAR MANAGING BOARD AGREEMENT), AND SHALL ALSO INCLUDE (I)
THE

 

53

--------------------------------------------------------------------------------


 


SCHEDULE FOR SUCH ADDITIONAL UNIT CONTAINING A CRITICAL PATH ANALYSIS FOR THE
DESIGN AND CONSTRUCTION OF SUCH ADDITIONAL UNIT, (II) A PLAN AND TIMETABLE FOR
OBTAINING THE NECESSARY PERMITS, LICENSES AND APPROVALS FROM ANY AGENCY HAVING
JURISDICTION OVER SUCH ADDITIONAL UNIT, (III) THE THEN CURRENTLY EXPECTED DATE
OF COMMERCIAL OPERATION OF SUCH ADDITIONAL UNIT, AND (IV) SUCH OTHER PLANS,
TIMETABLES OR SCHEDULES, IF ANY, AS THE AGENT MAY DEEM APPROPRIATE.


 


(C)                                  BY MAY 1 AND NOVEMBER 1 OF EACH YEAR
FOLLOWING THE DELIVERY OF THE INITIAL CONSTRUCTION BUDGET FOR AN ADDITIONAL
UNIT, AND UNTIL THE DATE OF COMMERCIAL OPERATION OF SUCH ADDITIONAL UNIT, THE
AGENT SHALL PROVIDE THE PROJECT MANAGEMENT BOARD AND THE OTHER PARTICIPATING
PARTIES A REVISED CONSTRUCTION BUDGET FOR SUCH ADDITIONAL UNIT CONTAINING THE
INFORMATION SET FORTH IN SUBSECTION (B) ABOVE, AND FURTHER DESCRIBING THE ITEMS
OF COST OF CONSTRUCTION AND THE AMOUNTS EXPECTED TO BE EXPENDED THEREFOR FOR
EACH MONTH DURING AT LEAST THE TWELVE-MONTH PERIOD COMMENCING ON THE FOLLOWING
JANUARY 1 OR JULY 1, AS THE CASE MAY BE, AND IN EACH QUARTER THEREAFTER TO THE
ESTIMATED DATE OF COMMERCIAL OPERATION OF SUCH ADDITIONAL UNIT.


 


(D)                                 THE PRE-CONSTRUCTION BUDGET OR CONSTRUCTION
BUDGET, AS APPLICABLE, (AS REVISED OR, IF NO REVISIONS WERE MADE BY THE PROJECT
MANAGEMENT BOARD, AS ORIGINALLY SUBMITTED) SHALL BE APPROVED ON OR BEFORE
JANUARY 1 OR JULY 1, AS APPLICABLE, BY THE PARTICIPATING PARTIES OWNING AT LEAST
AN AGGREGATE 90% OWNERSHIP INTEREST IN THE APPLICABLE ADDITIONAL UNIT, PROVIDED
THAT IF SUCH REQUISITE APPROVAL IS NOT OBTAINED, THE AGENT SHALL UTILIZE THE
PRE-CONSTRUCTION BUDGET OR CONSTRUCTION BUDGET, AS APPLICABLE, AS REVISED BY THE
PROJECT MANAGEMENT BOARD OR AS ORIGINALLY SUBMITTED, IF NO REVISIONS WERE MADE
BY THE PROJECT MANAGEMENT BOARD.


 


(E)                                  THE PRE-CONSTRUCTION BUDGET OR CONSTRUCTION
BUDGET, AS APPLICABLE, MAY BE CHANGED BY THE AGENT FROM TIME TO TIME DURING A
CALENDAR YEAR AS NECESSARY TO REFLECT CHANGES

 

54

--------------------------------------------------------------------------------


 


IN PERMITTING AND LICENSING SCHEDULES, PRE-DEVELOPMENT SCHEDULES, CONSTRUCTION
SCHEDULES, PAYMENT SCHEDULES, PLANS, SPECIFICATIONS OR COSTS, AND WHEN SO
CHANGED SHALL BE SUBMITTED SIMILARLY TO THE PROJECT MANAGEMENT BOARD AND THE
PARTICIPATING PARTIES AND ADOPTED AS PROVIDED IN THE PRECEDING SUBSECTION.


 


(F)                                    THE AGENT SHALL ATTEMPT TO CONSTRUCT EACH
ADDITIONAL UNIT IN ACCORDANCE WITH THE THEN CURRENT PRE-CONSTRUCTION BUDGET OR
CONSTRUCTION BUDGET, AS APPLICABLE, FOR SUCH ADDITIONAL UNIT SO THAT THE
PAYMENTS REQUIRED TO BE MADE BY PARTICIPATING PARTIES PURSUANT TO THIS AGREEMENT
SHALL BE, AS NEARLY AS PRACTICABLE, WITHIN THE CURRENT PRE-CONSTRUCTION BUDGET
OR CONSTRUCTION BUDGET, AS APPLICABLE. THE AGENT MAKES NO REPRESENTATION,
WARRANTY OR PROMISE OF ANY KIND AS TO THE ACCURACY OF ANY OF SUCH
PRE-CONSTRUCTION BUDGET OR CONSTRUCTION BUDGET, AS APPLICABLE, OR THAT SUCH
ATTEMPT TO CONSTRUCT EACH ADDITIONAL UNIT IN ACCORDANCE WITH THE CURRENT
PRE-CONSTRUCTION BUDGET OR CONSTRUCTION BUDGET, AS APPLICABLE, WILL BE
SUCCESSFUL AND IN NO EVENT SHALL THE AGENT HAVE ANY LIABILITY TO ANY OTHER PARTY
IN THESE REGARDS.


 


SECTION 7.3                                   CONSTRUCTION ACCOUNT.


 


(A)                                  AFTER THE EFFECTIVE DATE, THE AGENT SHALL
ESTABLISH A SEPARATE ACCOUNT OR ACCOUNTS WITH RESPECT TO EACH ADDITIONAL UNIT
(EACH SUCH ACCOUNT A “CONSTRUCTION ACCOUNT” AND COLLECTIVELY THE “CONSTRUCTION
ACCOUNTS”). THE AMOUNTS HELD IN THE CONSTRUCTION ACCOUNTS, WHICH IN THE
DISCRETION OF THE AGENT MAY BE INTEREST BEARING OR NON-INTEREST BEARING, MAY BE
PHYSICALLY MAINTAINED BY THE AGENT IN ONE OR MORE BANK ACCOUNTS BY A BANK OR
BANKS THE DEPOSITS IN WHICH ARE INSURED, SUBJECT TO APPLICABLE LIMITS, BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION AND WHICH MEETS OR MEET ALL APPLICABLE
REQUIREMENTS IMPOSED UPON DEPOSITARIES OF THE AGENT. ALL MONEYS FOR THE PAYMENT
OF THE APPLICABLE COST OF CONSTRUCTION AND FUEL COSTS INCURRED BY THE
PARTICIPATING PARTIES AFTER THE EFFECTIVE DATE AND PRIOR TO COMMERCIAL OPERATION

 

55

--------------------------------------------------------------------------------


 


OF EACH ADDITIONAL UNIT SHALL BE DEPOSITED BY THE PARTICIPATING PARTIES IN THE
APPLICABLE CONSTRUCTION ACCOUNT AND THE AGENT SHALL WITHDRAW AND APPLY FUNDS
THEREFROM ONLY AS NECESSARY TO PAY THE APPLICABLE COST OF CONSTRUCTION AND FUEL
COSTS. IN THE EVENT THAT DURING ANY MONTH THE BALANCE IN THE APPLICABLE
CONSTRUCTION ACCOUNT IS INSUFFICIENT TO PAY THE APPLICABLE COST OF CONSTRUCTION
AND FUEL COSTS REQUIRED TO BE PAID THAT MONTH (OTHER THAN AS A RESULT OF THE
NON-PAYMENT BY A PARTICIPATING PARTY OF AN AMOUNT DUE FROM IT PURSUANT TO
SECTION 7.4 HEREOF), THE AGENT SHALL PROMPTLY SO NOTIFY THE OTHER PARTICIPATING
PARTIES, BY TELEPHONE AND PROMPTLY CONFIRMED IN WRITING, STATING THE AMOUNT
REQUIRED TO BE PAID BY EACH PARTICIPATING PARTY. EACH OF THE PARTICIPATING
PARTIES SHALL PAY ITS RESPECTIVE SHARE OF SUCH DEFICIT INTO THE APPLICABLE
CONSTRUCTION ACCOUNT IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN ON THE FIFTH
(5TH) BANKING DAY AFTER RECEIPT OF SUCH NOTICE FROM THE AGENT. THE AGENT SHALL
HAVE NO RESPONSIBILITY OR LIABILITY TO MAKE UP ANY SUCH DEFICIT OUT OF ITS OWN
FUNDS IN EXCESS OF ITS PROPORTIONATE SHARE OF SUCH DEFICIT.


 

(b)                                 After the Effective Date and until the date
of Commercial Operation of each Additional Unit, each Participating Party shall
own and maintain its Ownership Interest in the applicable Construction
Account(s); provided, however, that the Agent shall have the sole right and
authority to make withdrawals from the Construction Accounts; and provided
further, that a Participating Party shall not own any Ownership Interest in any
amount in any Construction Account in respect of interest paid into such
Construction Account by or on behalf of such Participating Party pursuant to the
provisions of Section 7.7 hereof, which amount shall be owned in common, and
credited against payments required to be made into such Construction Account, by
the other Participating Parties not then in default in the performance of their
obligations under this Agreement in the proportion which their Ownership
Interests in the applicable Additional Unit bear to each other.

 

56

--------------------------------------------------------------------------------


 

(c)                                  Upon Commercial Operation of each
Additional Unit, and the settlement of all the obligations relating to the
applicable Cost of Construction of and Fuel Costs for such Additional Unit
incurred prior to the Commercial Operation of such Additional Unit, the Agent
shall close the Construction Account for such Additional Unit and distribute to
each Participating Party its undivided ownership interest of any balance
remaining in such Construction Account, except that if a Participating Party
shall then be in default of its obligations hereunder or under the Amended and
Restated Operating Agreement with respect to any Additional Unit, an amount
equal to the liability of such defaulting Participating Party on account of such
default (or if such amount exceeds such Participating Party’s share of the
balance in the Construction Account, its entire share of such balance) shall
first be distributed to the non-defaulting Participating Parties in the
proportion which their Ownership Interests in the applicable Additional Unit
bear to each other.

 


SECTION 7.4                                   PAYMENTS TO BE MADE DURING
CONSTRUCTION.


 

(a)                                  After the Effective Date but prior to
Commercial Operation of each Additional Unit, the Participating Parties shall be
responsible for, and shall pay, the Cost of Construction of each Additional Unit
incurred after the Effective Date but prior to Commercial Operation in
proportion to their respective Ownership Interests in such Additional Units in
accordance with the further provisions of this Section 7.4. All Fuel Costs for
each Additional Unit incurred after the Effective Date but prior to Commercial
Operation of such Additional Unit shall be paid by the Parties in accordance
with the provisions of Section 4.6 hereof and pursuant to the further provisions
of this Section 7.4.

 

(b)                                 The Agent will, on or before the first (1st)
day of each month, notify the Participating Parties with respect to each
Additional Unit of the nature and amount of the Cost of

 

57

--------------------------------------------------------------------------------


 

Construction and Fuel Costs related to such Additional Unit anticipated to be
incurred during the succeeding calendar month, plus or minus any adjustments for
such costs incurred in prior months but not previously charged or credited to
the Participating Parties. Each Participating Party shall make payment into the
applicable Construction Account in immediately available funds, in proportion to
its Ownership Interest in the applicable Additional Unit, in accordance with the
schedule and invoices determined and delivered to the Participating Parties by
the Agent as described in subsections (c) and (d) below.

 

(c)                                  The Agent will invoice each Participating
Party for costs incurred from the Effective Date to the date on which such
Participating Party makes its Minimum Binding Percentage Interest election in
proportion to such Participating Party’s Initial Percentage Interest. The Agent
will invoice each Participating Party for costs incurred after the date of such
Participating Party’s Minimum Binding Percentage Interest election to the date
of determination of such Participating Party’s Maximum Binding Percentage
Interest, in proportion to such Participating Party’s Minimum Binding Percentage
Interest. The Agent will invoice each Participating Party for costs incurred
after the determination of such Participating Party’s Maximum Binding Percentage
Interest, in proportion to such Participating Parties’ Maximum Binding
Percentage Interest.

 

(d)                                 Upon the decrease of a Participating Party’s
Initial Percentage Interest in each Additional Unit (per such Participating
Party’s Minimum Binding Percentage Interest election) and again upon the
determination of the Maximum Binding Percentage Interest of such Participating
Party in each Additional Unit, the Agent will reallocate the Costs of
Construction and Fuel Costs invoiced with respect to each Additional Unit and
submit a true-up invoice to such Participating Party to account for any decrease
from such Participating Party’s Initial

 

58

--------------------------------------------------------------------------------


 

Percentage Interest to its Minimum Binding Percentage Interest in such
Additional Unit, and for any increase from such Participating Party’s Minimum
Binding Percentage Interest to its Maximum Binding Percentage Interest in such
Additional Unit, as applicable, including carrying costs calculated in
accordance with the applicable formula set forth on Exhibit C (“True-Up
Invoices”). If a True-Up Invoice shows amounts due from a Participating Party
due to an increase in its Ownership Interest, then such Participating Party
shall reimburse the Agent promptly upon receipt of such invoice. If a True-Up
Invoice shows amounts owed to a Party or Participating Party due to a decrease
from its Initial Percentage Interest to its Minimum Binding Percentage Interest,
then such Party or Participating Party will receive a refund promptly after
receipt of such invoice.

 

(e)                                  Each notification made by the Agent of
anticipated costs and adjustments pursuant to this Section 7.4 shall be
accompanied and adjusted by an accounting of costs incurred, as adjusted, for
preceding months. The Agent will provide the Participating Parties with such
information as is reasonably required by them in order to account for such
payments on their books.

 


(F)                                    THE PARTICIPATING PARTIES SHALL HAVE
UNTIL THE ONE HUNDRED EIGHTIETH (180TH) DAY AFTER (I) THE COMMENCEMENT OF
COMMERCIAL OPERATION OF SUCH ADDITIONAL UNIT OR (II) THE RECEIPT OF AN
ACCOUNTING FROM THE AGENT OF ALL ITEMS OF THE COST OF CONSTRUCTION OF AND FUEL
COSTS FOR SUCH ADDITIONAL UNIT INCURRED PRIOR TO COMMERCIAL OPERATION THEREOF,
WHICHEVER IS LATER, TO QUESTION OR CONTEST THE CORRECTNESS OF ANY SUCH CHARGE OR
ADJUSTMENT MADE TO IT PURSUANT TO THIS SECTION 7.4 IN RESPECT OF SUCH ADDITIONAL
UNIT, AFTER WHICH TIME THE CORRECTNESS OF SUCH CHARGE OR ADJUSTMENT SHALL BE
CONCLUSIVELY PRESUMED.

 

59

--------------------------------------------------------------------------------


 


(G)                                 IN THE EVENT THAT THE AGENT OBTAINS ANY
RECOVERY PURSUANT TO SECTION 638 OF THE ENERGY POLICY ACT OF 2005, AND TO THE
EXTENT A PARTICIPATING PARTY QUALIFIES FOR SUCH RECOVERY, SUCH RECOVERY WILL BE
CREDITED AGAINST COST OF CONSTRUCTION FOR SUCH ELIGIBLE PARTICIPATING PARTY.


 


SECTION 7.5                                   CAPITAL ACCOUNT.


 

(a)                                  Prior to the Commercial Operation of each
Additional Unit, the Agent shall establish a separate account or accounts with
respect to each Additional Unit (each such account a “Capital Account” and
collectively the “Capital Accounts”). The amounts held in the Capital Accounts,
which in the discretion of the Agent may be interest bearing or non-interest
bearing, may be physically maintained by the Agent in one or more bank accounts
in a bank or banks the deposits in which are insured, subject to applicable
limits, by the Federal Deposit Insurance Corporation and which meets or meet all
applicable requirements imposed upon depositaries of the Agent. All payments of
additional Cost of Construction and Fuel Costs incurred by the Participating
Parties with respect to an Additional Unit after Commercial Operation of such
Additional Unit (provision for which is made in Section 7.6 hereof) shall be
deposited by the Participating Parties in the applicable Capital Account and the
Agent shall withdraw and apply funds therefrom only as necessary to pay such
additional applicable Cost of Construction and Fuel Costs in accordance with the
provisions of Section 7.6 hereof. In the event that during any month the balance
in the applicable Capital Account is insufficient to pay such additional
applicable Cost of Construction and Fuel Costs required to be paid that month
(other than as a result of the non-payment by a Participating Party of an amount
due from it pursuant to Section 7.6 hereof), the Agent shall so notify the other
Participating Parties, by telephone and promptly confirmed in writing, stating
the amount required to be paid by each of them. Each of

 

60

--------------------------------------------------------------------------------


 

the Participating Parties shall pay its respective share of such deficit into
the applicable Capital Account in immediately available funds not later than on
the fifth (5th) banking day after receipt of such notice from the Agent. The
Agent shall have no responsibility or liability to make up any such deficit out
of its own funds in excess of its proportionate share of such deficit.

 

(b)                                 Each Participating Party shall own and
maintain its Ownership Interest in each applicable Capital Account; provided,
however, that the Agent shall have the sole right and authority to make
withdrawals from the Capital Accounts; and provided further, that a
Participating Party shall not own any Ownership Interest in any amount in any
Capital Account in respect of interest paid into such Capital Account by or on
behalf of such Participating Party pursuant to the provisions of Section 7.7
hereof, which amount shall be owned in common and credited against payments
required to be made into such Capital Account, by the other Participating
Parties not then in default in the performance of their obligations under this
Agreement in the proportion which their Ownership Interests in the applicable
Additional Unit bear to each other.

 

(c)                                  Upon termination of the Amended and
Restated Operating Agreement and settlement of all obligations relating to Cost
of Construction and Fuel Costs with respect to each Additional Unit, including
all costs incurred in the Decommissioning of each Additional Unit, the Agent
shall close the Capital Accounts and distribute to each Participating Party its
Ownership Interest of any balance remaining in each Capital Account in which it
has an interest, except that if a Participating Party shall then be in default
of its obligations under this Agreement, or the Amended and Restated Operating
Agreement (as to any Additional Unit), an amount equal to the liability of such
defaulting Participating Party on account of such default (or if such amount
exceeds such Participating Party’s share of the balance in the applicable
Capital

 

61

--------------------------------------------------------------------------------


 

Account, its entire share of such balance) shall first be distributed to the
non-defaulting Participating Parties in the proportion which their Ownership
Interests in such Additional Unit bear to each other.

 


SECTION 7.6                                   PAYMENTS TO BE MADE FOLLOWING
COMMERCIAL OPERATION. THE AGENT WILL PROVIDE THE PARTICIPATING PARTIES WITH
BUDGET ESTIMATES OF THE COST OF CONSTRUCTION AND FUEL COSTS TO BE INCURRED WITH
RESPECT TO EACH ADDITIONAL UNIT FOLLOWING COMMERCIAL OPERATION OF SUCH
ADDITIONAL UNIT, IN ACCORDANCE WITH SECTIONS 4.4 AND 4.5 OF THE NUCLEAR MANAGING
BOARD AGREEMENT. IN ADDITION, THE AGENT WILL, ON OR BEFORE THE FIRST (1ST) DAY
OF EACH MONTH, COMMENCING ON THE MONTH IMMEDIATELY PRECEDING THE COMMENCEMENT OF
COMMERCIAL OPERATION OF EACH ADDITIONAL UNIT, NOTIFY THE PARTICIPATING PARTIES
OF THE NATURE AND AMOUNT OF ALL ADDITIONAL COST OF CONSTRUCTION ANTICIPATED TO
BE INCURRED DURING THE SUCCEEDING CALENDAR MONTH IN RESPECT OF COMPLETIONS,
RENEWALS, ADDITIONS, REPLACEMENTS, MODIFICATIONS OR DECOMMISSIONING RELATED TO
SUCH ADDITIONAL UNIT, AND THE AMOUNT OF APPLICABLE FUEL COSTS ANTICIPATED TO BE
INCURRED DURING SUCH SUCCEEDING CALENDAR MONTH, PLUS OR MINUS ANY ADJUSTMENTS
FOR COSTS INCURRED IN PRIOR MONTHS BUT NOT PREVIOUSLY CHARGED OR CREDITED TO THE
PARTICIPATING PARTIES UNDER THE PROVISIONS OF SECTION 7.4 OR THIS SECTION 7.6
HEREOF. THE AGENT WILL GIVE THE PARTICIPATING PARTIES AS MUCH NOTICE AS IS
REASONABLY PRACTICABLE OF ANY MAJOR ANTICIPATED COST. THE PARTICIPATING PARTIES
SHALL MAKE PAYMENT INTO THE APPLICABLE CAPITAL ACCOUNT IN IMMEDIATELY AVAILABLE
FUNDS, IN PROPORTION TO THEIR RESPECTIVE OWNERSHIP INTERESTS IN SUCH ADDITIONAL
UNIT, OF SUCH ADDITIONAL COST OF CONSTRUCTION AND THEIR RESPECTIVE SHARES OF
SUCH FUEL COSTS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.6 HEREOF AND
SECTION 4.3 OF THE AMENDED AND RESTATED OPERATING AGREEMENT) DURING SUCH
SUCCEEDING MONTH IN ACCORDANCE WITH THE SCHEDULE DETERMINED AND DELIVERED TO
THEM BY THE AGENT. EACH SUCH NOTIFICATION MADE BY THE AGENT OF ANTICIPATED COSTS
AND ADJUSTMENTS SHALL BE

 

62

--------------------------------------------------------------------------------


 


ACCOMPANIED AND ADJUSTED BY AN ACCOUNTING OF COSTS INCURRED AND CREDITS, IF ANY,
RECEIVED FOR PRECEDING MONTHS. THE PARTICIPATING PARTIES SHALL HAVE UNTIL THE
ONE HUNDRED EIGHTIETH (180TH) DAY AFTER THE RECEIPT OF SUCH ACCOUNTING FROM THE
AGENT FOR ANY CHARGE OR CREDIT MADE TO IT PURSUANT TO THIS SECTION TO QUESTION
OR CONTEST THE CORRECTNESS OF SUCH CHARGE OR CREDIT AFTER WHICH TIME THE
CORRECTNESS OF SUCH CHARGE OR CREDIT SHALL BE CONCLUSIVELY PRESUMED; PROVIDED,
THAT SUCH PERIOD OF TIME SHALL BE INTERPRETED PURSUANT TO THE AGREEMENT OF THE
PARTIES REFERENCED BY SECTION 9.15(I) OF THE NUCLEAR MANAGING BOARD AGREEMENT.
THE AGENT WILL PROVIDE OPC, MEAG AND DALTON WITH SUCH INFORMATION AS IS
REASONABLY REQUIRED BY THEM IN ORDER TO ACCOUNT FOR SUCH PAYMENTS AND FOR
RETIREMENTS ON THEIR BOOKS.


 

Section 7.7                                   Non-Payment. In the event of a
failure of a Participating Party to make any payment when due under this
Agreement, the rights of the Participating Parties shall be as set forth in this
Section 7.7. In addition to the contractual rights set forth in this
Section 7.7, the Participating Parties also establish their entitlement to the
output of capacity and energy of the Additional Units as expressed in Sections
7.7(b), 7.7(c) and 7.7(e) of this Agreement as covenants running with the land,
which shall be binding not only on the Participating Parties but also on the
successors in title of the Participating Parties and on any other person
acquiring or attempting to perfect or enforce any interest in or other right
with respect of the Ownership Interest of any Participating Party who takes with
notice of this Agreement or of the co-ownership of the Additional Units by the
Participating Parties.

 

(a)                                  There shall be added to such overdue amount
interest from the date such payment was due, compounded monthly until paid, at
an annual rate equal to the Prime Rate  (as in effect from time to time) plus
five percentage points (5%).

 

63

--------------------------------------------------------------------------------


 

(b)                                 Such non-paying Participating Party shall
have no right to any output of capacity or energy of either Additional Unit or
to exercise any other right of a Participating Party until all amounts overdue,
together with interest at the rate provided in clause (a) of this Section 7.7,
have been paid either into the applicable Construction Account, the applicable
Capital Account, or to another Participating Party which has paid such overdue
amount on behalf of such non-paying Participating Party, as appropriate. Such
overdue amounts, together with such interest, shall be paid into the applicable
Construction Account or the applicable Capital Account only to the extent that
such amounts have not been paid by another Participating Party pursuant to the
further provisions of this Section 7.7. Notwithstanding any of the provisions of
this Section 7.7, if GPC is the non-paying Participating Party, GPC, as Agent,
shall continue the planning, licensing, design, construction, acquisition,
completion, startup, commissioning, renewal, addition, replacement, modification
and Decommissioning of the Additional Units in accordance with the provisions of
this Agreement and the Amended and Restated Operating Agreement, unless it has
been removed as agent pursuant to Section 5.3 hereof. Subject to the rights of
the Participating Parties pursuant to the further provisions of this Section 7.7
to the output of capacity and energy when making payments on behalf of a
non-paying Participating Party, the Agent may sell the output of capacity and
energy of the non-paying Participating Party from either or both of the
Additional Units, including a sale to another Party, until all amounts due from
the non-paying Participating Party, together with interest at the rate provided
in clause (a) of this Section 7.7, have been paid into the applicable
Construction Account or the applicable Capital Account. Any such sale of output
of capacity and energy of the Additional Units shall not relieve the non-paying
Participating Party from any liability under this Section 7.7 on account of such
non-payment, except that the net proceeds of such sale shall be applied in

 

64

--------------------------------------------------------------------------------


 

reduction of the liability of such non-paying Participating Party arising from
such non-payment. Any such net proceeds in excess of the amount of such
liability of the non-paying Participating Party shall be applied as a credit
against future payments due from such non-paying Participating Party under this
Agreement.

 

(c)                                  In the event of a failure of a
Participating Party to make any payment when due pursuant to the provisions of
this Agreement, any other Participating Party shall have the right, but not the
obligation, at any time after notice to all other Participating Parties to make
such payment on behalf of the non-paying Participating Party and to be promptly
reimbursed in full therefor by such non-paying Participating Party, together
with interest at the rate provided in clause (a) of this Section 7.7. In
addition, subject to the provisions of clause (d) of this Section 7.7, the
entitlement to the output of capacity and energy of the Additional Units of any
Participating Party exercising the right to make such overdue payment on behalf
of the non-paying Participating Party shall be increased in proportion to the
amount of the payment made by such paying Participating Party (pursuant to the
further provisions of this Section 7.7(c)), and such paying Participating Party
shall be responsible for the payment of the pro rata share of Fuel Costs and of
Operating Costs (as defined in the Amended and Restated Operating Agreement)
associated with such increased entitlement of output of capacity and energy. The
Participating Party making such payments on behalf of the non-paying
Participating Party shall be entitled to such increased output of capacity and
energy so long as it has not been reimbursed by the non-paying Participating
Party in full for all such payments, together with interest at the rate provided
in clause (a) of this Section 7.7. In the event two or more Participating
Parties shall determine to exercise the aforesaid rights, unless such
Participating Parties shall otherwise agree, the respective portions of such
overdue payment which each shall have the right to pay, and their

 

65

--------------------------------------------------------------------------------


 

respective shares of the output of capacity and energy of the applicable
Additional Unit(s) shall be so increased, on a pro rata basis in accordance with
the proportion which their Weighted Ownership Interests in the Additional Units
bear to each other. Any then remaining output of capacity and energy of the
Additional Units of a non-paying Participating Party may be sold by the Agent,
including a sale to another Party, until all amounts due from such non-paying
Participating Party, together with interest at the rate provided in clause
(a) of this Section 7.7, have been paid either into the applicable Construction
Account, the applicable Capital Account, or to another Participating Party which
has paid such overdue amount on behalf of such non-paying Participating Party,
as appropriate. Any such sale of such output of capacity and energy of the
Additional Units shall not relieve the non-paying Participating Party from any
liability under this Section 7.7 on account of such non-payment, except that the
net proceeds of such sale shall be applied in reduction of the liability of such
non-paying Participating Party arising from such non-payment. Any such net
proceeds in excess of the amount of such liability of the non-paying
Participating Party shall be applied as a credit against future payments due
from such non-paying Participating Party under this Agreement or the Amended and
Restated Operating Agreement, as applicable.

 

(d)                                 If the failure of a Participating Party to
make a payment is in respect of a payment due before Commercial Operation of the
applicable Additional Unit, and if any overdue amount, together with interest at
the rate provided in clause (a) of this Section 7.7, if required, has not been
paid by the non-paying Participating Party for a period of one (1) year or more
(even though it may have been paid by another Participating Party on behalf of
the non-paying Participating Party), each of the other Participating Parties
shall have the right, exercisable by written notice to all other Participating
Parties, which right may not be defeated by any offer or

 

66

--------------------------------------------------------------------------------


 

tender made in an attempt to cure the default during the ninety (90) days
immediately succeeding such one (1) year period (but may be cured thereafter if
the Participating Parties have not exercised their rights under this Section
7.7(d)), to exercise, any one or more of the following options in the proportion
which their Weighted Ownership Interests in the Additional Units bear to each
other, unless such Participating Parties agree to a different proportion:

 

(i)            Purchase free of any encumbrances the non-paying Participating
Party’s Ownership Interest in the applicable Additional Unit(s) by paying to the
non-paying Participating Party its cost as of the date of default and by paying
the aggregate of any amounts unpaid by the non-paying Participating Party as of
the Effective Date either into the applicable Construction Account or to a
Participating Party (including itself) which has paid such aggregate overdue
amount on behalf of such non-paying Participating Party, as appropriate, all
subject to applicable regulatory approvals and the non-paying Party’s ability to
receive a release from any encumbrance upon its Ownership Interest. Thereafter,
the purchasing Participating Party or Parties shall be entitled to all the
selling Participating Party’s rights and be responsible for the performance of
all the selling Participating Party’s obligations hereunder (except the
obligation to pay interest owed pursuant to Section 7.7(a)) and under the
Amended and Restated Operating Agreement relating to the applicable Additional
Unit(s) (including without limitation the payment of the applicable Cost of
Construction, Fuel Costs and Operating Costs). The selling Party shall thereupon
be relieved from such obligations (except the obligation to pay interest owed
pursuant to Section 7.7(a)) and any other obligations to third parties
incidental thereto, which shall be assumed by the purchasing Participating Party
or Parties, and the other Participating Parties shall look solely to the
purchasing Participating Party or Parties for the performance of such
obligations.

 

67

--------------------------------------------------------------------------------


 

(ii)                                  Purchase, from time to time, free of any
encumbrances, a fractional part of the non-paying Participating Party’s
Ownership Interest in the applicable Additional Unit(s), which shall be
designated by the purchasing Participating Party or Parties, by paying to the
non-paying Participating Party its cost of such fractional interest as of the
date of default and by paying the aggregate of any amounts unpaid by the
non-paying Participating Party with respect to such fractional interest as of
the Effective Date either into the applicable Construction Account or to a
Participating Party (including itself) which has paid such aggregate overdue
amount on behalf of such non-paying Participating Party, as appropriate, all
subject to applicable regulatory approvals and the non-paying Participating
Party’s ability to receive a release from any encumbrance upon the ownership
interest being conveyed. Thereafter, the purchasing Participating Party or
Parties shall be entitled to all the selling Participating Party’s rights and be
responsible for performance of all the selling Participating Party’s obligations
hereunder (except the obligation to pay interest owed pursuant to
Section 7.7(a)) and under the Amended and Restated Operating Agreement relating
to such fractional interest (including without limitation the payment of the
applicable Cost of Construction, Fuel Costs and Operating Costs applicable to
the fractional interest so purchased). The selling Participating Party shall
thereupon be relieved from such obligations (except the obligation to pay
interest owed pursuant to Section 7.7(a)) and any other obligations to third
parties incidental thereto, which shall be assumed by the purchasing
Participating Party or Parties, and the other Participating Parties shall look
solely to the purchasing Participating Party or Parties for the performance of
such obligations. The selling Participating Party shall not by the completion of
any such transaction be relieved of its obligations under this Agreement except
as in this Section 7.7(d)(ii) specifically set forth herein. In addition, to the
extent permitted by regulatory authorities and its other contractual
obligations,

 

68

--------------------------------------------------------------------------------


 

the selling Participating Party shall be obligated to use the funds it receives
from the completion of any such transaction to make payments toward the amounts,
if any, then due from it under this Agreement and shall, in furtherance of the
carrying out of such obligation, use its best efforts to request and obtain from
any person holding an encumbrance on its Ownership Interest in the applicable
Additional Unit(s) any funds on deposit with such person attributable to the
completion of any such transaction

 

(iii)                               Subject to applicable regulatory approvals,
invest from time to time additional funds in the applicable Additional Unit(s)
and have the respective Ownership Interests of all the Participating Parties in
the applicable Additional Unit(s) adjusted from time to time so that their
respective Ownership Interests in the applicable Additional Unit(s) will be the
same as that which their respective aggregate payments of the Cost of
Construction of the applicable Additional Unit(s) bears to the total Cost of
Construction of the applicable Additional Unit(s) as of the date of the
adjustment. The non-paying Participating Party shall convey by general warranty
deed and other appropriate instruments such portion of its Ownership Interest as
is required to effect such adjustment, subject only to any then existing first
mortgage or deed to secure debt on its interest and shall use its best efforts
to obtain releases from such encumbrances of the portion of its Ownership
Interest being transferred to accomplish the adjustment. The grantee or grantees
under such deed and instruments shall agree to assume and undertake the
performance of all the obligations of the grantor relating to the applicable
Additional Unit(s) under any mortgage or security deed to which the property
conveyed is subject, other than the payment of interest or principal on any
debt.

 

(e)                                  Subject to any required regulatory
approvals, any other Participating Party shall have the right, but not the
obligation, at any time after notice to all other Participating

 

69

--------------------------------------------------------------------------------


 

Parties to make a loan directly to the non-paying Participating Party, and to
receive adequate security therefor. Such loans shall bear a reasonable rate of
interest. The Participating Party making such a loan may receive, at its option,
an appropriate portion of the output of capacity and energy of the Additional
Units to which the non-paying Participating Party is otherwise entitled at a
cost reflecting the interest rate charged on such loan. In the event two or more
Participating Parties shall determine to exercise the aforesaid rights, unless
such Participating Parties shall otherwise agree, the money shall be advanced,
and their respective security interests shall be received, on a pro-rata basis
in accordance with the proportion which their Weighted Ownership Interests in
the Additional Units bear to each other. GPC further agrees that if it should be
a non-paying Participating Party, it will, if so requested, use its best efforts
to permit said loan to be made in the form of a purchase by the other
Participating Party or Parties of its first priority bonds, which shall bear
interest at the lowest rate, and be for the shortest term, as that provided in
any of the bonds which were offered and sold in the last public sale of its
bonds. To that end, GPC shall take all action and execute, and file where
appropriate, all legal documents which shall be reasonably requested by the
Participating Party or Parties seeking to make the loan for the purpose of
causing additional bonds to be issued, which bonds may be purchased by the other
Participating Party or Parties. The Participating Parties agree to take all
action and execute, and file where appropriate, all legal documents reasonably
requested by the other Participating Parties to complete the transactions
contemplated by the foregoing provisions.

 

(f)                                    In addition to all other rights of the
Participating Parties pursuant to the foregoing provisions of this Section 7.7,
the other Participating Parties shall have the right, but not the obligation, to
make any payment of interest or principal due and owing from any Participating
Party in respect of the financing of such Participating Party’s obligations
hereunder,

 

70

--------------------------------------------------------------------------------


 

which such Participating Party fails to make when due, and in each such case to
be promptly reimbursed in full therefor by such Participating Party, together
with interest at the rate provided in clause (a) of this Section 7.7. Payments
necessary to be made to obtain a release contemplated by Section 7.7(d) from any
encumbrances on a Participating Party’s Ownership Interest in the applicable
Additional Unit(s) may also be made by the non-defaulting Participating Party or
Participating Parties and such Participating Parties shall be reimbursed as
provided above.

 

(g)                                 Any selling Participating Party pursuant to
the provisions of Section 7.7(d)(i) or (ii) shall take all action and execute,
and file where appropriate, all legal documents which shall be reasonably
requested by the purchasing Participating Party or Parties to complete the
transaction of purchase and sale, including without limiting the generality of
the foregoing, using its best efforts to obtain a release of the Ownership
Interest being conveyed from any mortgage, deed to secure debt or other
encumbrance on such interest and to obtain the approval of the transaction by
any regulatory or other authority the approval of which is required. In
addition, any Participating Party in default in making payments under this
Agreement shall use its best efforts to take any and all such further action and
execute, and file where appropriate, any and all such further legal documents
and papers as may be reasonably requested by a Participating Party not in
default which would have the purpose of facilitating the carrying out of this
Agreement or otherwise effectuating its purpose, which shall include, but not be
limited to, action to seek any required regulatory or other approval or to
obtain any other required consent, release, funds on deposit or amendment or
other legal document. The Participating Parties further agree not to take any
action, or otherwise consent to any agreement or amendment to any agreement,
which would expressly prohibit, or the purpose of which is to make illegal or to

 

71

--------------------------------------------------------------------------------


 

hinder or prevent, the taking of any action contemplated by this Agreement in
the event of a default by a Participating Party.

 

(h)                                 In the event OPC fails to make any payment
when due under this Agreement, the Agent will give prompt written notice of such
default to the Rural Utilities Service in substantially the form of the notice
attached hereto as Exhibit D, provided that inadvertent failure to provide such
notice shall not be deemed a breach by the Agent of its obligations hereunder.

 

(i)                                     In the event the Agent undertakes to
sell any of the output of capacity and energy of a non-paying Participating
Party from either of the Additional Units pursuant to Section 7.7(b) or 7.7(c),
the Agent will use reasonable efforts to make any such sale on commercially
reasonable terms, taking into account the facts and circumstances existing at
the time of such sale. The maximum term of any such sale shall be a period of
time reasonably determined by the Agent after consultation with the non-paying
Participating Party; provided that, for the first one hundred and twenty (120)
days after the Agent undertakes to make such sales, the maximum term of any such
sale shall be one (1) month.

 

Section 7.8                                   Cost Audits. In addition to the
right to conduct management audits pursuant to Section 5.6 hereof, each
Participating Party shall have the right to conduct, at its own expense, audits
of the Cost of Construction, Fuel Costs and any other costs charged to and paid
by such Participating Party pursuant to this Agreement. To enable each
Participating Party to conduct such audits, the Agent will provide, during
normal business hours and subject to conditions consistent with the conduct by
the Agent of its responsibilities, any Participating Party, its officers,
employees, agents or representatives (including without limitation any auditor
utilized by such Participating Party, or any nationally recognized accounting
firm designated by

 

72

--------------------------------------------------------------------------------


 

such Participating Party or by the Administrator of the Rural Utilities
Service), with access to books, records, contracts and other documents of the
Agent related to its performance (including, without limitation, all agreements
between the Agent and any of its Affiliates, and any amendments) and any
contracts entered into by the Agent on behalf of the Participating Parties, and,
upon such Participating Party’s reasonable request, copies thereof, which set
forth (a) costs applicable to Cost of Construction, Fuel Costs and other costs
for each Additional Unit to the extent necessary to enable the auditors of such
Participating Party to verify that the costs have been properly billed to the
Agent or to such Participating Party pursuant to the provisions of applicable
agreements, and (b) matters relating to the planning, licensing, design,
construction, acquisition, completion, startup, commissioning, renewal,
addition, replacement, modification and Decommissioning of either Additional
Unit in proceedings before any governmental authority having jurisdiction.

 

Section 7.9                                   Billing Disputes.

 

(a)                                  No payment made pursuant to the provisions
of this Agreement shall constitute a waiver of any right of the Participating
Parties to question or contest the correctness of any charge or credit by the
Agent, subject to the time periods provided herein. Unless otherwise mutually
agreed to by the disputing Participating Party and the Agent, any dispute,
controversy or claim arising out of, under, or relating to this Article 7 (a
“Billing Dispute”), shall be negotiated in good faith in accordance with the
provisions of this Section 7.9. The disputing Participating Party shall first
submit the Billing Dispute to the Accounting Services Committee. If, after
thirty (30) days (or any time earlier if the disputing Participating Party or
the Agent wishes to have the Nuclear Managing Board consider the issue) such
discussions are unsuccessful, then the Billing Dispute will be submitted to the
Nuclear Managing Board for

 

73

--------------------------------------------------------------------------------


 

resolution through discussions among the members of the Nuclear Managing Board.
If, after thirty (30) days (or any time earlier if the disputing Participating
Party or the Agent wishes to have the CEOs consider the issue) such Nuclear
Managing Board discussions are unsuccessful, then the chief executive officers
(the “CEOs”) of the Participating Parties and the Agent shall consider the
issue.

 

(i)                                     The process of “good-faith negotiations”
requires that the disputing Participating Party and the Agent set out in writing
to the other its reason(s) for adopting a specific conclusion or for selecting a
particular course of action, together with the subordinate facts supporting such
conclusion or course of action.

 

(ii)                                  The good faith negotiation process shall
also include at least two meetings of the CEOs. Unless otherwise mutually
agreed, the first meeting shall take place within ten (10) calendar days after
the Nuclear Managing Board has failed to resolve the Billing Dispute. Unless
otherwise mutually agreed, the second meeting shall take place no more than ten
(10) calendar days later. In the event the CEO for the Agent refuses to attend a
negotiation meeting of the CEOs, then the disputing Participating Party
may proceed immediately to litigation concerning the Billing Dispute.

 

(iii)                               In the event the disputing Participating
Party and the Agent remain unsuccessful in resolving a Billing Dispute for a
period of eighty (80) days after the initiation of the good faith negotiation
process, then either of them may proceed immediately to litigation concerning
the Billing Dispute.

 

(b)                                 Each Participating Party and the Agent
hereby agree that all statements made in the course of dispute resolution, as
contemplated in Section 7.9(a), shall be confidential and shall not be disclosed
to or shared with any third parties (other than counsel and any other person

 

74

--------------------------------------------------------------------------------


 

whose presence is necessary to facilitate the dispute resolution process). Each
Participating Party and the Agent agree and acknowledge that no statements made
in or evidence specifically prepared for dispute resolution under Section 7.9
shall be admissible for any purpose in any subsequent litigation.

 

Section 7.10                            Right of Lenders to Make Payments. The
Agent and the Participating Parties acknowledge that one or more of the
Participating Parties anticipate financing their respective Ownership Interests
in the Additional Units by borrowing money from one or more third party lenders.
The Agent and the Participating Parties agree that any such lender shall be
entitled (but will not be obligated) to make payments (including any interest
owed as provided in Section 7.7(a)) directly to the Agent or to any other
Participating Party with respect to amounts owed by its borrower under this
Agreement, and any such payments shall be credited by the recipient to the
account of the Participating Party on whose behalf the payment was made and
shall be treated as a payment made directly by such Participating Party.

 


ARTICLE VIII

 

CERTAIN ADDITIONAL AGREEMENTS

 


THE PARTICIPATING PARTIES HEREBY COVENANT AND AGREE AS FOLLOWS:


 

Section 8.1                                   No Adverse Distinction.
Notwithstanding any other provision of this Agreement, in discharging their
respective responsibilities pursuant to this Agreement, neither the Agent, as
agent or as a Participating Party, nor any of the other Participating Parties
shall make any adverse distinction between either or both of the Additional
Units and any other generating unit (including an Additional Unit) in which it
has an interest because of its co-ownership of such Additional Unit(s) with the
other Participating Parties.

 

75

--------------------------------------------------------------------------------


 

Section 8.2                                   Remedies.

 

(a)                                  Except as limited by Sections 4.2(d) and
5.3 of this Agreement, a Participating Party or Participating Parties may take
any action, in law or equity, to enforce this Agreement and to recover for any
loss or damage (including consequential damages), including attorneys’ fees and
collection costs, incurred by reason of any breach of this Agreement or default
under this Agreement.

 

(b)                                 Without limiting the generality of the
foregoing:

 

(i)                                     the Agent or any non-defaulting
Participating Party shall have the right at any time, and from time to time to
sue a non-paying Participating Party to recover any amount paid by such
Participating Party or enforce payment of any and all amounts (together with
interest and attorneys’ fees, if applicable) which a non-paying Participating
Party is obligated by this Agreement to pay but has not paid and/or to recover
any increased costs incurred by the Agent or the non-defaulting Participating
Party as a consequence of the failure of another Participating Party to make
payments for which it is obligated under the term of this Agreement;

 

(ii)                                  any non-defaulting Participating Party
shall have the right at any time, and from time to time to set off against
amounts owed other than under this Agreement by a non-defaulting Participating
Party to a Participating Party in default any amounts due such non-defaulting
Participating Party from the defaulting Participating Party under the terms of
this Agreement;

 

(iii)                               any Participating Party shall have the right
at any time and from time to time to seek a declaratory judgment with respect to
rights and obligations of the Parties under Section 7.7 of this Agreement and
under the terms of the deed executed pursuant to Section 4.9(a) of this
Agreement; and

 

76

--------------------------------------------------------------------------------


 

(iv)                              any Participating Party shall have the right
at any time, and from time to time to sue for an accounting among the other
Parties so long as such accounting is in aid of the exercise of any other right
of a Participating Party under Section 7.7.

 

(v)                                 Each Participating Party acknowledges,
understands and agrees that a breach of the requirements on the part of any
Participating Party, including the Agent, to provide information to another
Participating Party or Participating Parties, including those obligations
contained in Sections 5.6, 5.7 and 7.8 and Article VI, will result in
irreparable damage and harm to the non-breaching Participating Party and that
the non-breaching Participating Party will not have an adequate remedy at law in
the event of any such breach. Each Participating Party, therefore, agrees that
in the event of a breach or threatened breach of any such requirements, the
non-breaching Participating Party may at its election and in any court of
competent jurisdiction: (a) obtain specific performance by the breaching
Participating Party of such requirements to provide information; (b) obtain
temporary, preliminary and permanent injunctive relief to prevent noncompliance
with or breaches of such requirements to provide information; or (c) pursue any
one or more of the foregoing or any other remedy available to it. Each
Participating Party hereby waives any requirement that a non-breaching
Participating Party post any bond or other security in connection with the
enforcement of such requirements to provide information. In the event that any
action should be brought to enforce the provisions of such requirements to
provide information, no Participating Party will allege, and each Participating
Party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.

 

(c)                                  A non-breaching Participating Party will
not, by seeking or obtaining any particular relief, be deemed to have precluded
itself from obtaining any other relief to which it

 

77

--------------------------------------------------------------------------------


 

may be entitled, including enforcing any remedies or seeking any relief as
provided under Section 7.7.

 

(d)                                 No delay or failure to exercise any right or
remedy herein provided shall impair the right to exercise any such right or
remedy or be construed to be a waiver of such right or remedy or of any default
by a party, including enforcing any remedies or seeking any relief as provided
under Section 7.7.

 

Section 8.3                                   Cooperation. The Participating
Parties and the Agent will cooperate with each other in all activities relating
to either or both of the Additional Units, including the filing of applications
for authorizations, permits or licenses and the execution of such other
documents as may be reasonably necessary to carry out the provisions of this
Agreement. Without the Agent’s written consent, no Party (other than a Party
that is the Agent) shall incur any obligation which would or could obligate the
Agent to any third party.

 

Section 8.4                                   Approvals. The Participating
Parties and the Agent shall use their best efforts to obtain as quickly as
possible all requisite judicial, governmental, regulatory and vendor approvals
of the consummation of the transactions contemplated hereby.

 

Section 8.5                                   Preservation of Ecology. The Agent
shall acquire, construct and complete the Additional Units pursuant to this
Agreement in such a manner as to maximize preservation of beauty, conservation
of natural resources and minimize marring and scarring of the landscape and
silting of streams. The Agent in the performance of such work shall use its
reasonable best efforts not to deposit trash in streams or waterways, and not to
deposit herbicides or other chemicals or their containers in or near streams or
waterways or pastures.

 

Section 8.6                                   Safety. In the acquisition,
construction and completion of the Additional Units pursuant to this Agreement,
the Agent shall at all times take all reasonable precautions for

 

78

--------------------------------------------------------------------------------


 

the safety of employees on the work and of the public, and shall comply with all
applicable provisions of federal, state, and municipal safety laws and building
and construction codes, including without limitation, all regulations of the
Occupational Safety and Health Administration.

 

Section 8.7                                   Buy America.

 

(a)                                  Notwithstanding anything to the contrary
herein contained, the Agent agrees that, upon request of OPC or the
Administrator of the Rural Utilities Service, it shall provide OPC and the
Administrator with such information, documents and certificates as may be
requested with respect to any unmanufactured or manufactured articles, material
and supplies acquired or to be acquired in connection with construction of any
Additional Unit in which OPC has an Ownership Interest. The Agent agrees that,
in the performance of this Agreement, it shall furnish or use or cause to be
furnished or used only such unmanufactured articles, materials and supplies as
have been mined or produced in the United States or any “eligible country” (as
hereinafter defined), and only such manufactured articles, materials and
supplies as have been manufactured in the United States or any eligible country
substantially all from articles, materials or supplies mined, produced, or
manufactured as the case may be, in the United States or any eligible country;
provided, that other articles, materials and supplies may be used to the extent
the Administrator shall expressly in writing authorize such use pursuant to the
Rural Electrification Act of 1936. “Eligible country” shall mean any country
that applies with respect to the United States an agreement ensuring reciprocal
access for United States products and services and United States suppliers to
the markets of that country, as determined by the United States Trade
Representative.

 

79

--------------------------------------------------------------------------------


 

(b)                                 OPC agrees to be responsible for any and all
additional Cost of Construction and Fuel Costs resulting from the use of such
articles, materials and supplies as may be required by OPC or the Administrator
pursuant to this section and which would not otherwise have been used in the
construction, acquisition and completion of the applicable Additional Unit and
the applicable Related Facilities and for any other costs allocated from the
Common Facilities or otherwise.

 

Section 8.8                                   Compliance with Laws. In the
acquisition, construction and completion of the Additional Units pursuant to
this Agreement, the Agent shall comply with all applicable statutes, ordinances,
rules, and regulations pertaining to the work. The Agent acknowledges that it is
familiar with the Rural Electrification Act of 1936, as amended, the Anti
Kick-Back Act of 1986 (41 U.S.C. 51 et seq.) and regulations issued pursuant
thereto, and 18 U.S.C. §§ 286, 287, 641, 661, 874, 1001, and 1366, as amended.
The Agent understands that the obligations of the Parties hereunder are subject
to the applicable regulations and orders of governmental agencies having
jurisdiction in the premises.

 

Section 8.9                                   Equal Opportunity Clause. During
the term of this Agreement, the Agent agrees as follows:

 

(a)                                  The Agent will not discriminate against any
employee or applicant for employment because of race, color, religion, sex, age
or national origin. The Agent will take affirmative action to ensure that
applicants are employed, and that employees are treated during employment
without regard to their race, color, religion, sex, or national origin. Such
action shall include, but not be limited to, the following:  Employment,
upgrading, demotion or transfer; recruitment or recruitment advertising; layoff
or termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. The Agent agrees to post in

 

80

--------------------------------------------------------------------------------


 

conspicuous places, available to employees and applicants for employment,
notices to be provided setting forth the provisions of this Equal Opportunity
Clause.

 

(b)                                 The Agent will, in all solicitations or
advertisements for employees placed by or on behalf of the Agent, state that all
qualified applicants will receive consideration for employment without regard to
race, color, religion, sex, age or national origin. The Agent will send to each
labor union or representative of workers with which it has a collective
bargaining agreement or other contract or understanding, a notice to be provided
advising the said labor union or workers’ representative of the Agent’s
commitments under this Section 8.9, and shall post copies of the notice in
conspicuous places available to employees and applicants for employment.

 

(c)                                  The Agent will comply with all provisions
of Executive Order 11246 of September 24, 1965, and with the rules, regulations
and relevant orders of the Secretary of Labor.

 

(d)                                 The Agent will furnish all information and
reports required by Executive Order 11246 of September 24, 1965, and by rules,
regulations and relevant orders of the Secretary of Labor, or pursuant thereto,
and will permit access to its books, records and accounts by the administering
agency and the Secretary of Labor for purposes of investigation to ascertain
compliance with such rules, regulations and orders.

 

(e)                                  In the event of the Agent’s noncompliance
with this Section 8.9 or with any of the said rules, regulations or orders, this
Agreement may be cancelled, terminated or suspended in whole or in part and the
Agent may be declared ineligible for further government contracts or federally
assisted construction contracts in accordance with procedures authorized in
Executive Order 11246 of September 24, 1965, and such other sanctions may be
imposed and

 

81

--------------------------------------------------------------------------------


 

remedies invoked as provided in Executive Order 11246 of September 24, 1965, or
by rule, regulation or order of the Secretary of Labor, or as otherwise provided
by law.

 

(f)                                    The Agent will include this Equal
Opportunity Clause and the No Segregation Clause set forth in Section 8.10 in
every subcontract or purchase order unless exempted by the rules, regulations or
order of the Secretary of Labor issued pursuant to Section 204 of Executive
Order 11246 of September 24, 1965, so that such provisions will be binding upon
each subcontractor or vendor. The Agent will take such action with respect to
any subcontract or purchase order as the administering agency may direct as a
means of enforcing such provisions, including sanctions for noncompliance;
provided, however, that in the event the Agent becomes involved in, or is
threatened with, litigation with a subcontractor or vendor as a result of such
direction by the administering agency, the Agent may request the United States
to enter into such litigation to protect the interests of the United States.

 

Section 8.10                            No Segregation. The Agent certifies that
it does not maintain or provide for its employees any segregated facilities at
any of its establishments, and that it does not permit its employees to
perform their services at any location, under its control, where segregated
facilities are maintained. The Agent certifies further that it will not maintain
or provide for its employees any segregated facilities at any of its
establishments, and that it will not permit its employees to perform their
services at any location, under its control, where segregated facilities are
maintained. The Agent agrees that a breach of this certification is a violation
of the Equal Opportunity Clause in this Agreement. As used in this
certification, the term “segregated facilities” means any waiting rooms, work
areas, restrooms and washrooms, restaurants and other eating areas, timeclocks,
locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, and housing
facilities

 

82

--------------------------------------------------------------------------------


 

provided for employees which are segregated by explicit directive or are in fact
segregated on the basis of race, color, religion, or national origin, because of
habit, local custom, or otherwise. The Agent agrees that (except where it has
obtained identical certifications from proposed subcontractors for specific time
periods) it will obtain identical certifications from proposed subcontractors
prior to the award of subcontracts exceeding $10,000 which are not exempt from
the provisions of the Equal Opportunity Clause, and that it will retain such
certification in its files.

 

Section 8.11                            Debarment and Suspension. The Agent
represents and warrants that neither it nor any of its “principals” (as defined
in 7 C.F.R. Part 3017) is presently debarred, suspended, proposed for debarment,
voluntarily excluded or declared ineligible by any Federal department or agency
from participation in any “covered transaction” (as defined in 7 C.F.R.
Part 3017). The Agent agrees to comply with Subpart C [Responsibilities of
Participants Regarding Transactions] of 7 C.F.R. Part 3017 in connection with
the planning, design, licensing, acquisition, construction, completion, startup,
commissioning, renewal, addition, replacement, modification and Decommissioning
of each Additional Unit. The Agent further agrees to cause each party performing
services or providing goods (i) which relate to the planning, design, licensing,
acquisition, construction, completion, startup, commissioning, renewal,
addition, replacement, modification and Decommissioning of either Additional
Unit or future capital improvements related thereto and (ii) the payments for
which are expected to equal or exceed $25,000 (or such other amount as is
specified from time to time in 7 C.F.R. § 3017.220), to provide a representation
and warranty and agreement substantially identical to the representation and
warranty and agreement in the first two sentences of this Section 8.11.

 

83

--------------------------------------------------------------------------------


 

Section 8.12                            Plant Access and Safety Conscious Work
Environment.

 

(a)  The Agent has all requisite authority to implement such site access control
and security requirements as the NRC may impose, including but not limited to
the ability to exclude, or remove, persons, equipment, vehicles and materials
from the Identified Sites. Personnel who enter the “Owner Controlled Area” of
the Identified Sites must comply with background check, fingerprinting and
fitness-for-duty policies and procedures as implemented by the Agent, including
for unescorted access to the protected area of the Identified Sites, screening
in accordance with the requirements of Title 10 Code of Federal Regulations
Part 73 and Plant Vogtle’s Fitness-for-Duty program in accordance with Title 10
Code of Federal Regulations Part 26, as such Parts may be amended or superseded.
Except as expressly required by applicable law or regulation, the Agent’s
implementation of the requirements described in this Section 8.12(a) shall not
impair the access and information rights of the Participating Parties provided
under this Agreement, the Amended and Restated Operating Agreement and the
Nuclear Managing Board Agreement.

 

(b)                                 As a condition for access to the Identified
Sites or for engaging in activities within the jurisdiction of the NRC, each
employee of a Participating Party shall, at all times, comply with Section 211
of the federal Energy Reorganization Act of 1974 (“ERA”) which prohibits
discrimination against an employee for engaging in certain “protected
activities” and the NRC’s implementing regulation 10 C.F.R. § 50.7. A
Participating Party shall immediately notify the Agent’s representative, in
writing (as specified in Section 9.4), of any allegation of unlawful
discrimination in employment filed by an employee of the Participating Party
with a federal, state or county court or governmental authority in connection
with activities at the Identified Sites. Such allegations would include any
complaint under Section 211 of the

 

84

--------------------------------------------------------------------------------


 

ERA filed with the Department of Labor or any federal agency. No Participating
Party as a condition of employment, by agreement affecting employment, or
otherwise shall prohibit, restrict, or discourage an employee, or former
employee, from providing the NRC, either directly or indirectly, with
information related to, or alleged to relate to, potential violations of NRC
requirements or to unsafe conditions at the Identified Sites.

 

(c)                                  Each Participating Party shall comply with
the reasonable requests of the Agent to assure that its employees are
continuously aware of conditions potentially adverse to safety or public health,
and its employees having access to the Identified Sites or activities regulated
by the NRC feel free to raise safety concerns to Plant Vogtle management, into
Plant Vogtle’s problem identification and resolution program, to Plant Vogtle’s
worker concerns program or to governmental authorities, and to assure a work
environment that encourages employees to openly communicate and report
deficiencies or conditions adverse to safety.

 


ARTICLE IX


 

MISCELLANEOUS

 


SECTION 9.1                                   NO DELAY. NO DISAGREEMENT OR
DISPUTE OF ANY KIND BETWEEN OR AMONG ANY OF THE PARTIES CONCERNING ANY MATTER,
INCLUDING WITHOUT LIMITATION, THE AMOUNT OF ANY PAYMENT DUE HEREUNDER OR THE
CORRECTNESS OF ANY CHARGE MADE HEREUNDER, SHALL PERMIT ANY PARTY TO DELAY OR
WITHHOLD ANY PAYMENT PURSUANT TO THIS AGREEMENT.


 


SECTION 9.2                                   FURTHER ASSURANCES. FROM TIME TO
TIME AFTER THE EFFECTIVE DATE, THE PARTIES WILL EXECUTE SUCH INSTRUMENTS OF
CONVEYANCE AND OTHER DOCUMENTS, UPON THE REQUEST OF ANOTHER PARTY, AS MAY BE
NECESSARY OR APPROPRIATE, TO CARRY OUT THE INTENT OF THIS AGREEMENT.


 


SECTION 9.3                                   GOVERNING LAW. THE VALIDITY,
INTERPRETATION, AND PERFORMANCE OF THIS AGREEMENT AND EACH OF ITS PROVISIONS
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA.

 

85

--------------------------------------------------------------------------------


 


SECTION 9.4                                   NOTICE. EXCEPT AS OTHERWISE
PROVIDED IN SECTIONS 5.7, 7.3 AND 7.5 HEREOF, ANY NOTICE, REQUEST, CONSENT OR
OTHER COMMUNICATION PERMITTED OR REQUIRED BY THIS AGREEMENT (INCLUDING ANY OFFER
OR ACCEPTANCE PURSUANT TO SECTION 4.3 HEREOF) SHALL (A) BE MADE IN WRITING
SIGNED BY THE PARTY MAKING IT; (B) SPECIFY THE SECTION TO WHICH IT RELATES;
(C) BE DELIVERED (I) IN PERSON, (II) BY A NATIONALLY RECOGNIZED NEXT BUSINESS
DAY DELIVERY SERVICE ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR,
NEXT BUSINESS DAY DELIVERY, OR (III) BY FAX AND WITH A CONFIRMING COPY SENT BY A
NATIONALLY RECOGNIZED NEXT BUSINESS DAY DELIVERY SERVICE ELECTING, AND BEING
TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT BUSINESS DAY DELIVERY; (D) UNLESS
GIVEN IN PERSON, BE GIVEN TO THE ADDRESS SPECIFIED BELOW; AND (E) BE DEEMED
GIVEN OR RECEIVED (I) IF DELIVERED IN PERSON, ON THE DATE OF PERSONAL DELIVERY,
(II) IF SENT BY A NATIONALLY RECOGNIZED NEXT BUSINESS DAY DELIVERY SERVICE
ELECTING, AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT BUSINESS DAY
DELIVERY, ON THE FIRST BUSINESS DAY AFTER SO SENT, OR (III) IF SENT BY FAX WITH
A COPY SENT BY A NATIONALLY RECOGNIZED BUSINESS DAY DELIVERY SERVICE ELECTING,
AND BEING TIMELY DELIVERED TO SUCH SERVICE FOR, NEXT BUSINESS DAY DELIVERY, ON
THE FIRST BUSINESS DAY AFTER SO SENT. THE PARTY GIVING THE NOTICE OR OTHER
COMMUNICATION WILL PAY ALL DELIVERY COSTS. THE ADDRESSES AND THE REQUIREMENTS
FOR COPIES ARE AS FOLLOWS:


 

If to GPC:

 

Georgia Power Company

241 Ralph McGill Boulevard

Atlanta, Georgia 30308

Facsimile No.: 404-506-7985

Attention:  President

 

86

--------------------------------------------------------------------------------


 

If to OPC:

 

Oglethorpe Power Corporation

2100 East Exchange Place

Tucker, Georgia 30084-5336

Facsimile No.: 770-270-7872

Attention: President and CEO

 

If to MEAG:

 

Municipal Electric Authority of Georgia
1470 Riveredge Pkwy, NW

Atlanta, Georgia 30328-4686

Facsimile No.: 770-661-2812

Attention:  President and CEO

 

If to Dalton:

 

The City of Dalton, Georgia

1200 V.D. Parrott, Jr. Parkway

Dalton, Georgia 30721

Facsimile No.: 706-278-7230

Attention:  CEO

 

unless a different officer or address shall have been designated by the
respective Party by notice in writing pursuant to the provisions of this
Section 9.4.

 


SECTION 9.5                                   NO PARTNERSHIP. NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT, THE PARTIES DO NOT INTEND TO CREATE HEREBY ANY
JOINT VENTURE, PARTNERSHIP, ASSOCIATION TAXABLE AS A CORPORATION, OR OTHER
ENTITY FOR THE CONDUCT OF ANY BUSINESS FOR PROFIT, AND CONTEMPLATE SEEKING A
RULING OF THE INTERNAL REVENUE SERVICE THAT THIS AGREEMENT HAS NO SUCH EFFECT.
THE PARTIES AGREE TIMELY TO TAKE ALL VOLUNTARY ACTION AS MAY BE NECESSARY TO BE
EXCLUDED FROM TREATMENT AS A PARTNERSHIP UNDER THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND, IF IT SHOULD APPEAR THAT ONE OR MORE CHANGES TO THIS
AGREEMENT WOULD BE REQUIRED IN ORDER TO OBTAIN THE RULING REFERRED TO ABOVE, THE
PARTIES AGREE TO NEGOTIATE PROMPTLY IN GOOD FAITH WITH RESPECT TO SUCH CHANGES.


 


SECTION 9.6                                   TIME OF ESSENCE. TIME IS OF THE
ESSENCE OF THIS AGREEMENT.

 

87

--------------------------------------------------------------------------------


 


SECTION 9.7                                   AMENDMENTS. THIS AGREEMENT MAY BE
AMENDED BY AND ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED BY EACH OF THE PARTIES
HERETO.


 


SECTION 9.8                                   SUCCESSORS AND ASSIGNS. THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON EACH OF THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. NOTHING IN THIS AGREEMENT, EXPRESS
OR IMPLIED, IS INTENDED, TO CONFER UPON ANY OTHER PERSON ANY RIGHTS OR REMEDIES
HEREUNDER.


 


SECTION 9.9                                   COUNTERPARTS. THIS AGREEMENT
MAY BE EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


SECTION 9.10                            SEVERAL AGREEMENTS. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE AGREEMENTS AND OBLIGATIONS OF THE
PARTIES SET FORTH IN THIS AGREEMENT SHALL BE THE SEVERAL, AND NOT JOINT,
AGREEMENTS AND OBLIGATIONS OF THE PARTIES.


 

Section 9.11                            Computation of Ownership Interest.
Notwithstanding any other provision of this Agreement whenever, pursuant to any
provision of this Agreement, any action is required to be agreed to or taken by
Parties hereunder, (i) only those Parties not in default in the payment of any
amounts (together with interest, if appropriate) required under any provisions
of this Agreement or the Amended and Restated Operating Agreement at the time
such action is to be agreed to or taken shall have the right to participate in
such agreement or the taking of such action and (ii) the computation of the
aggregate percentage Ownership Interest in the applicable Additional Units owned
by Participating Parties agreeing to or taking any such action shall be based
solely upon the Ownership Interests in the applicable Additional Units owned by
Participating Parties not so in default.

 

88

--------------------------------------------------------------------------------


 

Section 9.12                            Confidentiality.

 

(a)                                  The Parties recognize that there are, or
may be in the future, certain contracts, records, drawings, data or other
documents or information relating to the planning, design, licensing,
acquisition, construction, completion, startup, commissioning, renewal,
addition, replacement, modification or Decommissioning of the Additional Units,
which is labeled by the Party providing such information as proprietary,
confidential or privileged (the “Confidential Information”), and, in some cases,
is subject to a contractual obligation to another person which requires that
such information not be disclosed without the express approval of such other
person. Information provided orally shall be deemed “Confidential Information”
if the disclosing Party states that such information is confidential at the time
of such disclosure and, within ten (10) days thereafter, provides the receiving
Party written confirmation of the confidential nature of the information so
disclosed.

 

(b)                                 Each of the Parties agrees, notwithstanding
any other provision of this Agreement, that it shall use any Confidential
Information only in the exercise of its respective rights and obligations
hereunder, and that any Confidential Information which is disclosed to it shall
not be disclosed other than as permitted under this Section 9.12 to any other
entity or to any person who is not an officer, director, employee or attorney,
respectively, of the Party; provided, however, that the respective lessors,
mortgagees and security deed holders, including prospective lessors, mortgagees
or security deed holders, of any of the Participating Parties and any credit
rating agencies and other financing entities that need to know such information
in connection with the financing of a Participating Party’s Ownership Interest
shall be entitled to examine (but not to copy) at the offices of the Agent or
the Participating Party whose lessor, mortgagee or security deed holder or any
such credit rating agency or financing entity desires to examine such

 

89

--------------------------------------------------------------------------------


 

information, any Confidential Information; and provided further, however, that
the Parties may disclose any such information as required by any governmental or
regulatory authority (including the Rural Utilities Service) having jurisdiction
or as necessary to comply with legal requirements.

 

(c)                                  Each of the Parties agrees to take all
reasonable steps to protect the proprietary, privileged or confidential nature
of all Confidential Information furnished to it, including, without limitation:
(i) limiting access to and disclosure of such Confidential Information only to:
(A) its officers, directors, employees or attorneys who have a need for access
to such Confidential Information reasonably related to the exercise of any
rights of the Parties hereunder, (B) the respective lessors, mortgagees and
security deed holders, including prospective lessors, mortgagees and security
deed holders, and credit rating agencies and financing parties, of the
Participating Parties only as permitted by the provisions of Section 9.12(b),
and (C) to those persons to which access is required by any governmental or
regulatory authority or as necessary in order to comply with legal requirements;
and (ii) ensuring that those persons receiving any such Confidential Information
understand the proprietary, confidential or privileged nature of such
Confidential Information.

 

(d)                                 In the event that a Party considers it
necessary or desirable to disclose or provide copies or summaries of or access
to any Confidential Information to any person not its employee, director,
officer or attorney, and such disclosure is not otherwise permitted by this
Section 9.12 and such disclosure is to a contractor, agent, representative or
consultant of such Party which reasonably requires such Confidential Information
to assist the Party in the exercise of its rights as a Party or to perform its
responsibilities with regard to the planning, design, licensing, acquisition,
construction, completion, startup, commissioning, renewal, addition,

 

90

--------------------------------------------------------------------------------


 

replacement, modification or Decommissioning of the Additional Units, then the
Party may provide such information to such person only when such person shall
have signed an agreement obligating such person to: (i) safeguard the
confidentiality of such Confidential Information; (ii) use such Confidential
Information only for the purpose of executing its responsibilities regarding the
Additional Units; and (iii) return or destroy all copies of any documents
containing such Confidential Information upon the completion of its
responsibilities. The Party shall advise the person or persons designated by the
Party originally furnishing such Confidential Information, by telephone or
otherwise, of the Confidential Information to be disclosed and shall provide
such furnishing Party a copy of each such executed confidentiality agreement
within ten (10) days of execution, together with a list of all documents
provided by the Party containing Confidential Information which have been given
to such person, which such Party shall update each time additional documents are
provided to such person.

 

(e)                                  The obligations of the Parties pursuant to
the provisions of this Section 9.12 shall survive the termination of this
Agreement and continue to bind the Parties, in the case of Confidential
Information which is not a trade secret, for a period of five years following
the termination of this Agreement, and, in the case of trade secrets, for so
long as they remain trade secrets.

 

(f)                                    The restrictions of this Section 9.12
shall be in addition to any restrictions imposed by law upon the Participants in
the absence of contract.

 

Section 9.13                            Termination of Participation. If at any
time during the term of this Agreement a Party no longer has any Ownership
Interest in any Additional Unit and therefore is no longer a Participating Party
hereunder, such Party shall no longer be a Party under this Agreement, except
for purposes of Section 9.12 regarding a Party’s obligations with respect to

 

91

--------------------------------------------------------------------------------


 

Confidential Information and Section 4.9 respecting such Party’s obligation to
convey certain property interests to the Participating Parties and other
provisions implementing the Parties’ intentions pursuant to the Development
Agreement.

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned parties hereto have duly executed this
Agreement in Atlanta, Georgia, on the date first above written.

 

Signed, sealed and delivered in the presence
of:

GEORGIA POWER COMPANY

 

By:

/s/ Michael D. Garrett

 

/s/  Cofield Widner

 

Name: Michael D. Garrett

Witness

 

Its: President and CEO

/s/  Kim N. Kimball

 

 

Notary Public

 

Attest:

/s/ Daniel Lowery

 

My Commission expires:

Its: Secretary

Notarial Seal

(CORPORATE SEAL)

 

 

Signed, sealed and delivered in the presence
of:

OGLETHORPE POWER CORPORATION

(AN ELECTRIC MEMBERSHIP

 

CORPORATION)

/s/ Michael W. Price

 

 

Witness

By:

/s/ Thomas A. Smith

 

 

Name: Thomas A. Smith

/s/ Sharon H. Wright

 

Its: President and Chief Executive Officer

Notary Public

 

My Commission expires: October 14, 2007

Attest:

/s/ Patricia N. Nash

 

Notarial Seal

Its: Secretary

 

(CORPORATE SEAL)

 

 

Signed, sealed and delivered in the presence
of:

MUNICIPAL ELECTRIC AUTHORITY OF
GEORGIA

 

 

/s/  Peter M. Degnan

 

By:

/s/  Robert P. Johnston

 

Witness

Name: Robert P. Johnston

 

Its: President and Chief Executive Officer

/s/  Nancy Zindars

 

 

Notary Public

Attest:

/s/  James E. Fuller

 

My Commission expires:

Its: Senior Vice President and CFO

Notarial Seal

(CORPORATE SEAL)

 

 

Signed, sealed and delivered in the presence
of:

CITY OF DALTON, GEORGIA

BY: BOARD OF WATER, LIGHT AND

/s/ Tom A. Bundros

 

SINKING FUND COMMISSIONERS d/b/a

Witness

DALTON UTILITIES

 

 

/s/ Pam Witherow

 

By:

/s/ Don Cope

 

Notary Public

Name: Don Cope

My Commission expires: July 14, 2007

Title: President and Chief Executive Officer

Notarial Seal

Attest:

/s/ Kelly Jones

 

 

Title: Vice President Human Resources

 

(SEAL)

 

93

--------------------------------------------------------------------------------


 

APPENDIX A

 

SCHEDULE OF DEFINITIONS

 

Unless otherwise expressly stated, when used in this Agreement, the following
capitalized terms and phrases shall have the respective meanings, as and when
used in this Agreement, stated in this Schedule of Definitions:

 

“Accounting Services Committee” has the meaning given such term under the
Nuclear Managing Board Agreement.

 


“ADDITIONAL UNIT PROPERTY” MEANS WITH RESPECT TO AN ADDITIONAL UNIT, (A) THE
IDENTIFIED SITE RELATED TO SUCH ADDITIONAL UNIT, TOGETHER WITH ALL SUCH
ADDITIONAL LAND OR RIGHTS THEREIN AS MAY HAVE BEEN OR MAY HEREAFTER BE ACQUIRED
FOR THE PURPOSE SPECIFIED IN CLAUSE (D) BELOW;


 


(B)                                 SUCH ADDITIONAL UNIT, INCLUDING THE NUCLEAR
POWER REACTORS, THE TURBINE-GENERATORS, THE BUILDINGS HOUSING THE SAME, THE
ASSOCIATED AUXILIARIES AND EQUIPMENT AND THE STEP-UP SUBSTATION, ALL AS MORE
PARTICULARLY DESCRIBED IN THE ESP AND/OR COL APPLICATION(S) TO THE NRC;


 


(C)                                  INVENTORIES OF MATERIALS, SUPPLIES, FUEL
(INCLUDING THE INITIAL NUCLEAR FUEL CORES), TOOLS AND EQUIPMENT FOR USE IN
CONNECTION WITH SUCH ADDITIONAL UNIT;


 


(D)                                 SUCH ADDITIONAL LAND OR RIGHTS THEREIN AS
MAY BE ACQUIRED, AND SUCH ADDITIONAL FACILITIES AND OTHER TANGIBLE PROPERTY AS
MAY BE ACQUIRED, CONSTRUCTED, INSTALLED OR REPLACED IN CONNECTION WITH SUCH
ADDITIONAL UNIT, PROVIDED THAT (I) THE COST OF SUCH ADDITIONAL LAND OR RIGHTS
THEREIN OR OF SUCH ADDITIONAL FACILITIES OR OTHER TANGIBLE PROPERTY SHALL BE
PROPERLY RECORDABLE IN ACCORDANCE WITH THE UNIFORM SYSTEM OF ACCOUNTS, (II) SUCH
ADDITIONAL LAND OR RIGHTS THEREIN OR SUCH ADDITIONAL FACILITIES OR OTHER
TANGIBLE PROPERTY SHALL HAVE BEEN ACQUIRED, CONSTRUCTED, INSTALLED OR REPLACED
FOR THE COMMON USE OF THE PARTICIPATING PARTIES TO SUCH ADDITIONAL UNIT

 

A-1

--------------------------------------------------------------------------------


 


UNDER AND SUBJECT TO THE PROVISIONS OF THE ADDITIONAL UNITS OWNERSHIP AGREEMENT,
AND (III) SUCH ADDITIONAL LAND OR RIGHTS THEREIN OR SUCH ADDITIONAL FACILITIES
OR OTHER TANGIBLE PROPERTY SHALL (1) BE NECESSARY IN ORDER TO CONSTRUCT OR
COMPLETE SUCH ADDITIONAL UNIT, OR TO KEEP SUCH ADDITIONAL UNIT IN GOOD OPERATING
CONDITION OR TO SATISFY THE REQUIREMENTS OF ANY GOVERNMENTAL AGENCY HAVING
JURISDICTION OVER SUCH ADDITIONAL UNIT, OR (2) BE AGREED TO BY THE PARTICIPATING
PARTIES OWNING AT LEAST AN AGGREGATE 90% OWNERSHIP INTEREST IN SUCH ADDITIONAL
UNIT; AND


 

(e)                                  Subject to the provisions of Section 5.2 of
the Additional Units Ownership Agreement, existing intangible property rights
and such additional intangible property rights as may be hereafter acquired
associated with the planning, licensing, design, construction, acquisition,
completion, startup, commissioning, renewal, addition, replacement, modification
and Decommissioning of such Additional Unit.

 

“Additional Unit Properties” means the Additional Unit Property with respect to
both Additional Units.

 

“Additional Unit” means one of the Additional Units.

 

“Additional Units” means the two additional generating units to be located at
Plant Vogtle and to which the Development Agreement relates, as more
particularly described in the ESP and/or COL application to be submitted by the
Agent to the NRC.

 

“Additional Units Ownership Agreement” or this “Agreement” means this Alvin W.
Vogtle Additional Units Ownership Participation Agreement.

 

“Affiliate” of any specified entity, means any other entity directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified entity. For purposes of this definition, “control”
when used with respect to any entity means the power to direct the management
and policies of such entity, directly or indirectly, whether

 

A-2

--------------------------------------------------------------------------------


 

through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” means GPC or a successor agent, in its capacity as agent for the
Participating Parties as provided for in this Agreement.

 

“Amended and Restated Operating Agreement” means the Plant Alvin W. Vogtle
Nuclear Units Amended and Restated Operating Agreement among GPC, OPC, MEAG and
Dalton dated as of the Effective Date.

 

“At Cost” means (i) the actual direct costs incurred for such service, equipment
or materials, wherever feasible and (ii) where appropriate, a reasonable
allocation of indirect costs, such as overhead, relating to the purchase or
provision of such services, equipment or materials, on a consistent basis with
the allocations among GPC and its Affiliates.

 

“Bankrupt” means with respect to any entity, such entity (i) files a petition or
otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it,
(ii) makes an assignment or any general arrangement for the benefit of
creditors, (iii) otherwise becomes bankrupt or insolvent (however evidenced),
(iv) has a liquidator, administrator, receiver, trustee, conservator or similar
official appointed with respect to it or any substantial portion of its property
or assets, or (v) is generally unable to pay its debts as they fall due.

 

“Capital Account” and “Capital Accounts” have the meanings given such terms in
Section 7.5.

 

A-3

--------------------------------------------------------------------------------


 

“COL” or “Combined Construction and Operating License” means a Combined
Construction and Operating License issued by the NRC in accordance with Title
10, Code of Federal Regulations, Part 52, and associated regulations.

 

“Commercial Operation” means midnight following the achievement of all of the
following with respect to an Additional Unit: (i) successful completion of the
requisite performance test provided for in the agreement between GPC and the
vendor relating to such Additional Unit nuclear steam supply system;
(ii) demonstration by the Agent that such Additional Unit is capable of
producing energy and delivering same to the transmission system; and (iii) such
Additional Unit is declared available for dispatch.

 

“Common Facilities” means the infrastructure and systems supporting Plant Vogtle
and the Existing Units.

 

“Confidential Information” has the meaning given such term in Section 9.12.

 

“Construction Account” and “Construction Accounts” have the meanings given such
terms in Section 7.3.

 

“Construction Budget” has the meaning given such term in Section 7.2(b).

 

“Cost of Construction” means, with respect to an Additional Unit, all costs
incurred by the Agent on its own behalf prior to the Effective Date or on its
own behalf and as agent for the other Participating Parties in connection with
the planning, design, licensing, acquisition, construction, completion, startup,
commissioning, renewal, addition, modification, replacement or Decommissioning
of the applicable Additional Unit Property, or any portion thereof, including
that portion of administrative and general expenses incurred by the Agent which
is properly and reasonably allocable to such Additional Unit Property and for
which the Agent has not been otherwise reimbursed by the other Participating
Parties, which costs are properly

 

A-4

--------------------------------------------------------------------------------


 

recordable in accordance with the Electric Plant Instructions (as defined in the
Uniform System of Accounts) and in appropriate accounts as set forth in the
Uniform System of Accounts; provided, however, Cost of Construction shall not
include interest cost attributable to the carrying of GPC’s respective
investment in such Additional Unit Property, nor costs and expenses incurred by
GPC in connection with the development and negotiation of the Additional Units
Ownership Agreement, the Amended and Restated Operating Agreement, the Nuclear
Managing Board Agreement or Development Agreement.

 

“Dalton” means the City of Dalton, Georgia, acting by and through its Board of
Water, Light and Sinking Fund Commissioners, and its respective successors and
assignees.

 

“Declaration of Covenants” means the Declaration of Covenants and
Cross-Easements among GPC, OPC, MEAG and Dalton, dated as of the Effective Date,
the form of which is attached as Exhibit A-2 to this Agreement.

 

“Decommissioning” means with respect to each Additional Unit, the removal of
such Additional Unit from service, the dismantlement, demolition and disposal of
such Additional Unit and the reduction of residual radioactivity at Plant Vogtle
with respect to such Additional Unit to a level that permits the release of the
property at Plant Vogtle related to such Additional Unit to unrestricted use and
termination of the licenses issued by the NRC or release of the property under
conditions as may be required or approved by the NRC and termination of such
licenses (as described in 10 CFR § 50.2).

 

“Definitive Agreements” means the Additional Units Ownership Agreement, the
Amended and Restated Operating Agreement, the Nuclear Managing Board Agreement
and the Declaration of Covenants.

 

A-5

--------------------------------------------------------------------------------


 

“Designated Representative” means (a) the representative designated by a
Participating Party pursuant to Section 6.2 to be its representative for
purposes of the Project Management Board and to coordinate inquiries of the
Agent pursuant to Section 5.7, and (b) the representative of the Agent
designated to respond to such inquiries. When this Agreement provides that the
supply of information or any request for information is to be through a
Designated Representative, the Agent or any Participating Party may identify a
particular employee to serve as its Designated Representative for any particular
category of information where the location or specialized nature of the
information makes reliance on a specialized delegate more efficient than relying
on the primary Designated Representative, and any such employee so designated
shall be deemed the Designated Representative for such purposes. In addition,
when this Agreement specifies that the Designated Representative is to have
electronic access or is to be provided with reports or other information, each
Participating Party may identify a reasonable number of employees to have such
access (subject to the access requirements of this Agreement) or to be provided
with such reports or other information, and any employees so designated shall be
deemed Designated Representatives for such purposes. If the Agent reasonably
finds it cumbersome or impractical to recognize such a delegate or delegates or
determines there are an excessive number of delegates, the Agent’s Designated
Representative may raise an objection to the delegation(s) to such Participating
Party’s Designated Representative. If the Designated Representatives of the
Agent and such Participating Party are unable to reach a mutually satisfactory
resolution within thirty (30) days, either the Agent or such Participating Party
may submit the dispute for resolution pursuant to the dispute resolution process
set forth in Section 9.14 of the Nuclear Managing Board Agreement.

 

A-6

--------------------------------------------------------------------------------


 

“Development Agreement” means the Plant Vogtle Owners Agreement Authorizing
Development, Construction, Licensing and Operation of Additional Generating
Units among GPC, OPC, MEAG and Dalton dated as of May 13, 2005, as amended.

 

“Effective Date” means April 21, 2006.

 

“ESP” or “Early Site Permit” means an Early Site Permit issued by the NRC in
accordance with Title 10, Code of Federal Regulations, Part 52 and associated
regulations.

 

“Existing Owner” means an owner of the Existing Units in its capacity as an
owner of the Existing Units.

 

“Existing Units Ownership Agreement” consists of The Alvin W. Vogtle Nuclear
Units Numbers One and Two Purchase and Ownership Participation Agreement among
GPC, OPC, MEAG and Dalton, dated August 27, 1976, as amended January 18, 1977
and February 24, 1977, and a Purchase, Amendment, Assignment and Assumption
agreement between GPC and MEAG dated April 9, 1985 as amended.

 

“Existing Units” means Vogtle Unit No. 1 and Vogtle Unit No. 2, as defined in
the Existing Units Ownership Agreement.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Final Percentage Interest” means, with respect to each Participating Party and
each Additional Unit, the Maximum Binding Percentage Interest of such
Participating Party in such Additional Unit, as supplemented or reduced in
accordance with Section 3.7 of the Development Agreement following the delivery
by the Agent of the Major Milestone notice with respect to such Additional Unit
as provided therein.

 

“Fuel Costs” means, with respect to an Additional Unit, all costs incurred by
the Participating Parties during any year that are allocable to the acquisition,
processing, design,

 

A-7

--------------------------------------------------------------------------------


 

fabrication, transportation, delivering, reprocessing, storage and disposal of
nuclear materials required for such Additional Unit, including transfers to
reserves established for such costs related to future years, less credits
related to such costs applied as appropriate, and including that portion of
administrative and general expenses incurred by the Agent which is properly and
reasonably allocable to acquisition and management of nuclear fuel for such
Additional Unit and for which the Agent has not been otherwise reimbursed by the
other Participating Parties.

 

“GPC” means Georgia Power Company, a corporation organized and existing under
the laws of the State of Georgia, and its successors and assigns.

 

“Identified Site” means, with respect to each Additional Unit, the portion of
the Identified Sites that relates to such Additional Unit as identified pursuant
to Section 4.9(b) and the Declaration of Covenants.

 

“Identified Sites” consists of the location of the property within Plant Vogtle
that will be occupied by the Additional Units as set forth on Exhibit A-1
hereto.

 

“Indemnitee” means the Existing Owners and their respective affiliates,
successors, assigns, agents, directors, officers and employees and the
Participating Parties and their respective affiliates, successors, assigns,
agents, directors, officers and employees.

 

“Initial Percentage Interest” means, with respect to each Participating Party
and each Additional Unit, the interest in such Additional Unit elected by such
Participating Party on or before December 31, 2005, in accordance with
Section 3.0 of the Development Agreement, as such interest may be increased or
decreased on or before October 1, 2007.

 

“Major Milestone” means, with respect to each Additional Unit, the award of the
first major equipment contract, such as the definitive, evaluated bid of either
a nuclear steam supply system, or a contract of equivalent significance, for
each such Additional Unit.

 

A-8

--------------------------------------------------------------------------------


 

“Maximum Binding Percentage Interest” means, with respect to each Participating
Party and each Additional Unit, the Minimum Binding Percentage Interest of such
Participating Party in such Additional Unit, as supplemented by any Supplemental
Percentage Interest of such Participating Party.

 

“MEAG” means the Municipal Electric Authority of Georgia, a public corporation
and an instrumentality of the State of Georgia, and its successors and assigns.

 

“Minimum Binding Percentage Interest” means, with respect to each Participating
Party and each Additional Unit, the Initial Percentage Interest of such
Participating Party in such Additional Unit, as supplemented or reduced in
accordance with Sections 3.1 and 3.2 of the Development Agreement.

 

“NRC” means the United States Nuclear Regulatory Commission or any successor
agency authorized to regulate and license utilization facilities pursuant to the
Atomic Energy Act of 1954 as amended.

 

“Nuclear Managing Board” means the board established pursuant to Section 2.1 of
the Nuclear Managing Board Agreement.

 

“Nuclear Managing Board Agreement” means the Second Amended and Restated Nuclear
Managing Board Agreement, dated as of the Effective Date.

 

“OPC” means Oglethorpe Power Corporation (An Electric Membership Corporation),
an electric membership corporation organized and existing under laws of the
State of Georgia, and its successors and assigns.

 

“OPC Indenture” means that certain Indenture, dated as of March 1, 1997, made by
OPC to SunTrust Bank, as Trustee, as amended and supplemented from time to time,
or any successor security instrument or other security instrument under which
OPC has granted a

 

A-9

--------------------------------------------------------------------------------


 

security title and lien in its Ownership Interest in the Additional Units as
security for indebtedness.

 

“Operating Costs” means, with respect to each Additional Unit, all costs and
expenses (other than Fuel Costs) incurred by the Agent which are properly and
reasonably allocable to such Additional Unit and for which the Agent has not
been otherwise reimbursed by the other Participating Parties, and which costs
and expenses are properly recordable in accordance with the Operating Expense
Instructions (as defined in the Uniform System of Accounts) and in appropriate
accounts as set forth in the Uniform System of Accounts.

 

“Ownership Agreements” means the Additional Units Ownership Agreement and the
Existing Units Ownership Agreement.

 

“Ownership Interest” means, with respect to each Party and Participating Party,
as applicable: (a) such Party’s Pro Rata Interest in the Existing Units, and
(b) with respect to each Additional Unit, such Participating Party’s Initial
Percentage Interest, Minimum Binding Percentage Interest, Maximum Binding
Percentage Interest, and Final Percentage Interest in such Additional Unit.

 

“Participating Party” means a party that has elected to participate in the
ownership of at least one Additional Unit and which has not reduced its
Ownership Interest in both Additional Units to zero.

 

“Party” or “Parties” means GPC, OPC, MEAG and Dalton, and as the context
requires, means Participating Party or Participating Parties if the undivided
ownership interests of GPC, OPC, MEAG and Dalton are implicated.

 

“Plant Vogtle” means the Alvin W. Vogtle Nuclear Plant, which consists of:

 

A-10

--------------------------------------------------------------------------------


 

(a)                                  The land described in Exhibits Al and A2
attached to the Existing Units Ownership Agreement, together with all such
additional land or rights therein as may have been or may hereafter be acquired
for the purpose specified in clause (d) below, less and except therefrom all
property, rights and interests therein which are no longer subject to the
Existing Units Ownership Agreement;

 

(b)                                 The Existing Units and the Additional Units,
including the nuclear power reactors, the turbine-generators, the buildings
housing the same, the associated auxiliaries and equipment and the step-up
substation, with respect to the Existing Units, all as more particularly
described in the Application referred to in the recitals to the Existing Unit
Ownership Agreement and, with respect to the Additional Units, as more
particularly described in the ESP and/or COL applications submitted to the NRC
for such Additional Unit;

 

(c)                                  Inventories of materials, supplies, fuel
(including the initial nuclear fuel cores), tools and equipment for use in
connection with Plant Vogtle;

 

(d)                                 Such additional land or rights therein as
may be acquired, and such additional facilities and other tangible property as
may be acquired, constructed, installed or replaced in connection with Plant
Vogtle, provided that (i) the cost of such additional land or rights therein or
of such additional facilities or other tangible property shall be properly
recordable in accordance with the Uniform System of Accounts, (ii) such
additional land or rights therein or such additional facilities or other
tangible property shall have been acquired, constructed, installed or replaced
for the common use of the Parties and/or Participating Parties under and subject
to the provisions of either or both of the Ownership Agreements, and (iii) such
additional land or rights therein or such additional facilities or other
tangible property (1) shall be necessary in order to construct or complete Plant
Vogtle, or to keep Plant Vogtle in good operating

 

A-11

--------------------------------------------------------------------------------


 

condition or to satisfy the requirements of any governmental agency having
jurisdiction over Plant Vogtle, or (2) (A) if such additional interest in land
or other property relates solely to the Existing Units, it shall be agreed to by
the Parties owning at least an aggregate 85% Ownership Interest in the Existing
Units, (B) if such additional interest in land or other property relates solely
to the Additional Units, it shall be approved by the Participating Parties
owning at least an aggregate 90% Weighted Ownership Interest in the Additional
Units, (C) if such additional interest in land or other property relates solely
to one of the Additional Units, it shall be approved by the Participating
Parties owning at least an aggregate 90% Ownership Interest in such Additional
Unit, and (D) if such additional interest in land or other property relates to
the Existing Units and the Additional Units, it shall be approved by the Parties
owning at least an aggregate 87.5% Weighted Ownership Interest in Plant Vogtle;
and

 

(e)                                  Subject to the provisions of Sections
4(b)(i) and 4(b)(ii) of the Existing Units Ownership Agreement and Section 5.2
of the Additional Units Ownership Agreement, existing intangible property rights
and such additional intangible property rights as may be hereafter acquired
associated with the planning, licensing, design, construction, acquisition,
completion, startup, commissioning, renewal, addition, replacement, modification
and Decommissioning of Plant Vogtle.

 

“Pre-Construction Budget” has the meaning given such term in Section 7.2(a).

 

“Prime Rate” means the prime rate as published in the Money Rates table of the
Wall Street Journal.

 

“Project Management Board” has the meaning given such term in Section 6.1.

 

“Pro Rata Interest” has, with respect to each Party, the meaning given such term
in the Amended and Restated Operating Agreement.

 

A-12

--------------------------------------------------------------------------------


 

“Prudent Utility Practice” means at a particular time any of the practices,
methods and acts engaged in or approved by a significant portion of the electric
utility industry prior to such time, or any of the practices, methods and acts
which, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, could have been expected to accomplish the desired
result at the lowest reasonable cost consistent with good business practices,
reliability, safety and expedition; “Prudent Utility Practice” is not intended
to be limited to the optimum practice, method or act to the exclusion of all
others, but rather to be a spectrum of possible practices, methods or acts
having due regard for, among other things, manufacturers’ warranties and the
requirements of governmental agencies of competent jurisdiction.

 

“Related Facilities” means the infrastructure, systems and facilities, or any
portion thereof, made on account of the Additional Units that solely supports
the operation of either or both of the Additional Units.

 

“Relevant Information” has the meaning given such term in Section 5.7(a).

 

“Supplemental Percentage Interest” means, with respect to each Participating
Party and each Additional Unit, any additional interest in such Additional Unit
elected by such Participating Party in accordance with Sections 3.3 and 3.4 of
the Development Agreement.

 

“True-Up Invoices” has the meaning ascribed to such term in Section 7.4 hereof.

 

“Uniform System of Accounts” means the FERC Uniform System of Accounts
prescribed for Public Utilities and Licensees (Class A and Class B) as the same
now exist or may be hereafter amended by the FERC or by any governmental agency
succeeding to the powers and functions thereof.

 

“Weighted Ownership Interest in the Additional Units” means:

 

A-13

--------------------------------------------------------------------------------


 

WOIAU = ((FAUMW * FAUOI) + (SAUMW * SAUOI))/(FAUMW + SAUMW)

 

Where:

 

WOIAU =                                         A Party’s Weighted Ownership
Interest in the Additional Units

 

FAUMW =                                   The MW nameplate rating of the first
Additional Unit

 

FAUOI =                                               A Party’s Ownership
Interest in the first Additional Unit

 

SAUMW =                                   The MW nameplate rating of the second
Additional Unit

 

SAUOI =                                               A Party’s Ownership
Interest in the second Additional Unit

 

“Weighted Ownership Interest in Plant Vogtle” has the meaning ascribed to such
term in the Amended and Restated Operating Agreement.

 

A-14

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

DESCRIPTION OF IDENTIFIED SITES

 

(as attached)

 

A-1-1

--------------------------------------------------------------------------------


 

This attachment contains a drawing showing the proposed locations of the
additional units on the Plant Alvin W. Vogtle site.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

DECLARATION OF COVENANTS

 

(as attached)

 

A-2-1

--------------------------------------------------------------------------------


 

 

 

After recording return to:
Jeffrey F. Hetsko
Troutman Sanders LLP
Suite 5200
600 Peachtree Street
Atlanta, Georgia 30308

 

DECLARATION OF COVENANTS AND CROSS-EASEMENTS

FOR VOGTLE ADDITIONAL UNITS

 

THIS DECLARATION (hereinafter referred to as the “Declaration”) is made as of
the 21st day of April 2006, by Georgia Power Company, a Georgia corporation,
Oglethorpe Power Corporation (An Electric Membership Corporation), an electric
membership corporation organized and existing under the Georgia Electric
Membership Corporation Act, Municipal Electric Authority of Georgia, a public
body corporate and politic organized and existing under Section 46-3-110, et
seq., of the Official Code of Georgia Annotated, and City of Dalton, Georgia, an
incorporated municipality of the State of Georgia, acting by and through the
Board of Water, Light and Sinking Fund Commissioners of the City of Dalton,
Georgia.

 

W I T N E S S E T H:

 

WHEREAS, Declarants (certain capitalized terms as used herein are defined in
Paragraph 1 below) are the owners, as tenants in common, of the Vogtle Property;
and

 

WHEREAS, Declarants are also the owners, as tenants in common, of the Additional
Units Property; and

 

WHEREAS, the Vogtle Property and the Additional Units Property are each part of
the Overall Property; and

 

WHEREAS, Declarants presently own, as tenants in common, Plant Vogtle, and
operate Plant Vogtle through the Existing Units Agent; and

 

WHEREAS, MEAG, GPC, OPC and Dalton propose to develop additional generating
capability on the Additional Units Property pursuant to the Additional Units
Ownership Agreement and the Development Agreement; and

 

WHEREAS, Declarants have determined the desirability of the creation,
establishment and reservation of certain covenants and nonexclusive easements
for utilities, ingress, egress and

 

--------------------------------------------------------------------------------


 

other matters as provided herein which shall run with the Overall Property, as
more particularly hereinafter provided.

 

NOW, THEREFORE, in order to implement the foregoing purposes, Declarants, as
owners, as tenants in common, of the Overall Property, and as owners, as tenants
in common, of the Additional Units Property, do hereby declare and establish as
follows:

 

1.                                       Definitions. The following words and
terms used or referred to in this Declaration or any amendment or modification
hereof shall have the following meanings:

 

(a)                                  “Additional Units Agent” shall mean and
refer to the Person from time to time designated as “Agent” pursuant to the
Additional Units Ownership Agreement, when acting as such Agent.

 

(b)                                 “Additional Units Owner” shall mean and
refer to any and all of the owners of fee simple title to all or any portion of
the Additional Units Property (including without limitation any undivided
interest in the Additional Units Property) as shown by the real estate records
of the Clerk of the Superior Court of the Georgia County where such property is
located, in their capacity as owners of the Additional Units; provided, however,
the term “Additional Units Owner” shall not mean and refer to (i) the holder of
any Security Instrument unless and until the holder thereof shall acquire, as
shown by the real estate records of the Clerk of the Superior Court of the
Georgia County where such property is located, fee simple title to all or any
portion of the Additional Units Property (including without limitation any
undivided interest in the Additional Units Property) pursuant to the foreclosure
of its Security Instrument, the exercise of any power of sale contained therein,
or any deed or proceeding taken in lieu of foreclosure with respect thereto, and
(ii) any lessee, tenant or licensee of any Owner; provided, however, that unless
otherwise specified in the applicable sale/lease back lease/sublease back or
similar transaction documents pertaining to all or any portion of the Additional
Units Property (including without limitation any undivided interest in the
Additional Units Property),  “Additional Units Owner” shall mean and refer to
the lessee or sublessee, and not the lessor or sublessor, under a sale/lease
back, lease/sublease back or similar transaction. In the event there is only one
Additional Unit Owner of any Additional Units Site, then with respect to such
Additional Units Site, references in this Declaration to “Additional Unit
Owners” shall be deemed to be references to such Additional Unit Owner.

 

(c)                                  “Additional Units Ownership Agreement”
shall mean and refer to the Plant Alvin W. Vogtle Additional Units Ownership
Participation Agreement dated as of April 21, 2006, by and among GPC, OPC, MEAG
and Dalton.

 

(d)                                 “Additional Units Property” shall mean and
refer to the property described on Exhibit ”B” attached hereto and by reference
made a part hereof, together with all improvements and tangible personal
property now or hereafter located on the Additional Units Property. In addition,
“Additional Units Property” shall include such other portions, if any, of the
Overall Property as are from time to time agreed to by the Owners of such
portions of the Overall Property.

 

(e)                                  “Additional Unit I Property” shall mean and
refer to that portion of the Additional Units Property from time to time
designated by the Additional Units Owners of such portion of

 

2

--------------------------------------------------------------------------------


 

the Additional Units Property. In addition, “Additional Unit I Property” shall
include such other portions, if any, of the Overall Property as are from time to
time agreed to by the Owners of such portions of the Overall Property.

 

(f)                                    “Additional Unit II Property” shall mean
and refer to that portion of the Additional Units Property from time to time
designated by the Additional Units Owners of such portion of the Additional
Units Property. In addition, “Additional Unit II Property” shall include such
other portions, if any, of the Overall Property as are from time to time agreed
to by the Owners of such portions of the Overall Property.

 

(g)                                 “Additional Units Restricted Property” shall
mean and refer to that portion of the Additional Units Property from time to
time lying within the security perimeter for the Generating Plant(s) located on
the Additional Units Property, less and except therefrom such portions thereof
or interests therein as are from time to time designated in writing by the
Additional Units Agent as not part of the Additional Units Restricted Property.

 

(h)                                 “Additional Units Road System” shall mean
and refer to the vehicular roads, drives and passageways from time to time
located on the Additional Units Property. The “Additional Units Road System”
does not include any road or driveway or portion thereof located on the Vogtle
Property.

 

(i)                                     “Additional Units Simulator Building
Area” shall have the meaning ascribed thereto in Paragraph 3(a)(xvi) hereof.

 

(j)                                     “Additional Units Site” shall mean and
refer to either one of the Additional Unit I Property or the Additional Unit II
Property.

 

(k)                                  “Additional Units Utility Lines” shall mean
and refer to utility lines and facilities now or hereafter located or to be
located on, over, across or under the Additional Units Utility Line Easement
Area, including, without limitation, electric service lines, sanitary sewer
lines, storm sewer lines, potable water lines, industrial raw water supply
lines, fire suppression water supply lines, industrial waste water and cooling
tower blow down water discharge lines, telecommunications lines, and ancillary
facilities related to any of the foregoing, including but not limited to
headwalls, drop inlets, manholes, ponds, detention areas, silt and debris
settling basins, tanks, pipelines (including, without limitation, meters,
connections, valves and other associated equipment), cables, wires, conduits,
cable trays, fiber optic cables, wood or metal poles, towers, anchors, stubs,
braces, guys, cross arms, insulators, conductors, relays, ground wires, cables
and counterpoises, underground conduits and wire raceways, meter sites, metering
instruments, and other equipment appurtenant thereto, pipeline or pipelines,
valves, vents, and all other equipment appurtenant thereto, signal, telephone,
overhead and underground fiber-optic lines, manholes and other equipment
appurtenant thereto, emergency sirens and emergency response communications
systems and equipment appurtenant thereto, trenches, mains, lines, ducts,
fences, towers, antennas, tunnels, driveways, streets, alleys, retaining walls,
plantings, shrubs and other landscaping, irrigation and drainage pipes and
facilities, lighting fixtures and signs.

 

(l)                                     “Additional Units Utility Lines Easement
Area” shall mean and refer to that portion of the Additional Units Property
located within the Applicable Distance of the

 

3

--------------------------------------------------------------------------------


 

Additional Units Utility Lines (at the locations consented to in writing by the
Additional Units Agent pursuant to Paragraph 3(b)(iii) hereof).

 

(m)                               “Applicable Distance” shall mean and refer to:
(a) with respect to cooling tower makeup ducts, 25 feet during construction;
17.5 feet after installation; (b) with respect to telecommunications lines, 15
feet during construction; 5 feet after installation; (c) with respect to potable
water lines, 25 feet during construction; 17.5 feet after installation; (d) with
respect to industrial raw water supply lines, 25 feet during construction; 17.5
feet after installation; (e) with respect to industrial waste water discharge
lines, 25 feet during construction; 17.5 feet after installation; (f) with
respect to sanitary sewer lines, 25 feet during construction; 17.5 feet after
installation; and (g) with respect to storm sewer lines, 25 feet during
construction; 17.5 feet after installation.

 

(n)                                 “Barge Facility” shall have the meaning
ascribed thereto in Paragraph 3(a)(viii) hereof.

 

(o)                                 “Batch Plant Area” shall have the meaning
ascribed thereto in Paragraph 3(a)(xiv) hereof.

 

(p)                                 “Borrow Pit Area” shall have the meaning
ascribed thereto in Paragraph 3(a)(xii) hereof.

 

(q)                                 “Consenting Party” shall have the meaning
ascribed thereto in Paragraph 8(b) hereof.

 

(r)                                    “Dalton” shall mean and refer to City of
Dalton, an incorporated municipality of the State of Georgia, acting by and
through the Board of Water, Light and Sinking Fund Commissioners of the City of
Dalton, Georgia.

 

(s)                                  “Declarants” shall mean and refer to GPC,
OPC, MEAG and Dalton.

 

(t)                                    “Defaulting Owner” shall have the meaning
ascribed thereto in Paragraph 9(e) hereof.

 

(u)                                 “Development Agreement” shall mean and refer
to the Plant Vogtle Owners’ Agreement Authorizing Development, Construction,
Licensing and Operation of Additional Generating Units by and among GPC, OPC,
MEAG and Dalton, Georgia dated May 13, 2005.

 

(v)                                 “Exercising Owner” shall have the meaning
ascribed thereto in Paragraph 3(j) hereof.

 

(w)                               “Existing Simulator Building” shall have the
meaning ascribed thereto in Paragraph 3(a)(xvi) hereof.

 

(x)                                   “Existing Units” shall mean Vogtle Unit
No. 1 and Vogtle Unit No. 2, as defined in the Existing Units Ownership
Agreement.

 

4

--------------------------------------------------------------------------------


 

(y)                                 “Existing Units Agent” shall mean and refer
to the person from time to time designated as “Agent” pursuant to the Existing
Units Ownership Agreement, when acting as such agent.

 

(z)                                   “Existing Units Owners” shall mean the
Owners of the Existing Units, in their capacity as owners of the Existing Units.

 

(aa)                            “Existing Units Ownership Agreement” shall mean
and refer to the Alvin W. Vogtle Nuclear Units Numbers One and Two Purchase and
Ownership Participation Agreement among GPC, OPC, MEAG and Dalton, dated
August 27, 1976, as amended (including but not limited to amendments dated
January 18, 1977, and February 24, 1977), and the Purchase, Amendment,
Assignment and Assumption Agreement between GPC and MEAG dated April 9, 1985, as
amended.

 

(bb)                          “500 kV GPC Scherer Transmission Line” shall have
the meaning ascribed thereto in Paragraph 3(d)(i) hereof.

 

(cc)                            “500 kV GPC Future Transmission Line #1” shall
have the meaning ascribed thereto in Paragraph 3(d)(i) hereof.

 

(dd)                          “500 kV GPC Future Transmission Line #2” shall
have the meaning ascribed thereto in Paragraph 3(d)(i) hereof.

 

(ee)                            “500 kV GPC McIntosh Transmission Line” shall
have the meaning ascribed thereto in Paragraph 3(d)(i) hereof.

 

(ff)                                “Future TL Easement Area #1” shall have the
meaning ascribed thereto in Paragraph 3(d)(i) hereof.

 

(gg)                          “Future TL Easement Area #2” shall have the
meaning ascribed thereto in Paragraph 3(d)(i) hereof.

 

(hh)                          “Generating Plant” shall mean and refer to a
nuclear power plant for the commercial generation of electricity.

 

(ii)                                  “Good Utility Practices” shall mean and
refer, at a particular time, to any of the practices, methods and acts engaged
in or approved by a significant portion of the electric utility industry prior
to such time, or any of the practices, methods and acts which, in the exercise
of reasonable judgment in light of the facts known at the time the decision was
made, could have been expected to accomplish the desired result at the lowest
reasonable cost consistent with good business practices, reliability, safety and
expedition. Good Utility Practices are not intended to be limited to the optimum
practice, method or act to the exclusion of all others, but rather to be a
spectrum of possible practices, methods or acts having due regard for, among
other things, manufacturers’ warranties and the requirements of governmental
agencies of competent jurisdiction.

 

(jj)                                  “GPC” shall mean and refer to Georgia
Power Company, a Georgia corporation.

 

5

--------------------------------------------------------------------------------


 

(kk)                            “Lien” shall have the meaning ascribed thereto
in Paragraph 3(j) hereof.

 

(ll)                                  “McIntosh TL Easement Area” shall have the
meaning ascribed thereto in Paragraph 3(d)(i) hereof.

 

(mm)                      “MEAG” shall mean and refer to the Municipal Electric
Authority of Georgia, a public body corporate and politic organized and existing
under Section 46-3-110, et seq., of the Official Code of Georgia Annotated.

 

(nn)                          “Notifying Owner” shall have the meaning ascribed
thereto in Paragraph 9(e) hereof.

 

(oo)                          “OPC” shall mean and refer to Oglethorpe Power
Corporation (An Electric Membership Corporation), an electric membership
corporation organized and existing under the Georgia Electric Membership
Corporation Act, formerly known as Oglethorpe Electric Membership Corporation
and formerly known as Oglethorpe Power Corporation (An Electric Membership
Generation & Transmission Corporation).

 

(pp)                          “Overall Property” shall mean and refer to the
property described on Exhibit ”A” attached hereto and by reference made a
part hereof.

 

(qq)                          “Ownership and Operating Documents” shall mean and
refer to the Existing Units Ownership Agreement, the Development Agreement, the
Additional Units Ownership Agreement and the Plant Vogtle Operating Agreement.

 

(rr)                                “Owner” shall mean and refer to any and all
of the owners of fee simple title to all or any portion of the Overall Property
(including without limitation any undivided interest in the Overall Property) as
shown by the real estate records of the Clerk of the Superior Court of the
Georgia County where such property is located; provided, however, the term
“Owner” shall not mean and refer to (i) the holder of any Security Instrument
unless and until the holder thereof shall acquire, as shown by the real estate
records of the Clerk of the Superior Court of the Georgia County where such
property is located, fee simple title to all or any portion of the Overall
Property (including without limitation any undivided interest in the Overall
Property) pursuant to the foreclosure of its Security Instrument, the exercise
of any power of sale contained therein, or any deed or proceeding taken in lieu
of foreclosure with respect thereto, and (ii) any lessee, tenant or licensee of
any Owner; provided, however, that unless otherwise specified in any applicable
sale/lease back, lease/sublease back or similar transaction document pertaining
to all or any portion of the Overall Property (including without limitation any
undivided interest in the Overall Property), “Owner” shall mean and refer to the
lessee or sublessee, and not the lessor or sublessor, under a sale/lease back,
lease/sublease back or similar transaction.

 

(ss)                            “Person” means any individual, partnership,
limited liability company, joint venture, corporation, trust, unincorporated
organization, any federal, state or local governmental, regulatory, legislative,
executive or administrative agency, authority, commission, body, department,
board, or other governmental subdivision, court, tribunal, arbitrating body or
other governmental authority.

 

6

--------------------------------------------------------------------------------


 

(tt)                                “Plant Vogtle” shall mean and refer to the
electric generating facility, land, facilities and additional tangible property
more particularly defined in the Existing Units Ownership Agreement, less and
except the Additional Units Property.

 

(uu)                          “Plant Vogtle Operating Agent” shall mean and
refer to Person from time to time designated as “Agent” for the Existing Units
Owners pursuant to the Plant Vogtle Operating Agreement, when acting as such
Agent.

 

(vv)                          “Plant Vogtle Operating Agreement” shall mean and
refer to that certain Plant Alvin W. Vogtle Nuclear Units Amended and Restated
Operating Agreement among GPC, OPC, MEAG and Dalton, dated April 21, 2006, as
amended.

 

(ww)                      “Rail Line” shall mean and refer to the railroad spur
line from time to time located on the Vogtle Available Property.

 

(xx)                              “Representing Party” shall have the meaning
ascribed thereto in Paragraph 9(o) hereof.

 

(yy)                          “Requesting Owner” shall have the meaning ascribed
thereto in Paragraph 9(l) hereof.

 

(zz)                              “Road System” shall mean and refer to the
vehicular roads, drives and passageways from time to time located on the Vogtle
Available Property. The “Road System” does not include any road or driveway or
portion thereof located on the Additional Units Property.

 

(aaa)                      “Scherer TL Easement Area” shall have the meaning
ascribed thereto in Paragraph 3(d)(i) hereof.

 

(bbb)                   “Security Instrument” shall mean and refer to any deed
to secure debt, mortgage, indenture, financing statement, installment sales
contract or any conveyance of title to secure a debt or any other security
instrument encumbering any Owner’s title to the Overall Property or any portion
thereof (including without limitation the Additional Units Property) or any
interest therein.

 

(ccc)                      “Spoils Area” shall have the meaning ascribed thereto
in Paragraph 3(a)(xiii) hereof.

 

(ddd)                   “Temporary Area” shall have the meaning ascribed thereto
in Paragraph 3(a)(x) hereof.

 

(eee)                      “Utility Lines” shall mean and refer to utility lines
and facilities now or hereafter located or to be located on, over, across or
under the Vogtle Available Property, including, without limitation, electric
lines providing service to the Temporary Area, sanitary sewer lines, storm sewer
lines, potable water lines, industrial raw water supply lines (including without
limitation intake structures and facilities on and adjacent

 

7

--------------------------------------------------------------------------------


 

to the Savannah River), fire suppression water supply lines, industrial waste
water and cooling tower blow down water discharge lines (including without
limitation discharge structures and facilities on and adjacent to the Savannah
River), telecommunications lines, electric and control lines between a
Generating Plant and a raw water pump at the raw water intake structure, and
ancillary facilities related to any of the foregoing, including but not limited
to headwalls, drop inlets, manholes, ponds, detention areas, silt and debris
settling basins, tanks, pipelines (including, without limitation, meters,
connections, valves and other associated equipment), cables, wires, conduits,
cable trays, fiber optic cables, wood or metal poles, towers, anchors, stubs,
braces, guys, cross arms, insulators, conductors, relays, ground wires, cables
and counterpoises, underground conduits and wire raceways, meter sites, metering
instruments, and other equipment appurtenant thereto, pipeline or pipelines,
valves, vents, and all other equipment appurtenant thereto, signal, telephone,
overhead and underground fiber-optic lines, manholes and other equipment
appurtenant thereto, emergency sirens and emergency response communications
systems and equipment appurtenant thereto, trenches, mains, lines, ducts,
fences, towers, antennas, tunnels, driveways, streets, alleys, retaining walls,
plantings, shrubs and other landscaping, irrigation and drainage pipes and
facilities, lighting fixtures and signs.

 

(fff)                            “Vogtle Available Property” shall mean and
refer to the Vogtle Property less and except the Vogtle Restricted Property.

 

(ggg)                   “Vogtle Landfill” shall have the meaning ascribed
thereto in Paragraph 3(a)(xvii) hereof.

 

(hhh)                   “Vogtle Owners” shall mean and refer to the Owners from
time to time of the Vogtle Property, which presently are GPC, OPC, MEAG and
Dalton as tenants in common (GPC as to an undivided 45.7% interest, OPC as to an
undivided 30.0% interest, MEAG as to an undivided 22.7% interest, and Dalton as
to an undivided 1.6% interest).

 

(iii)                               “Vogtle Parking Lots” shall have the meaning
ascribed thereto in Paragraph 3(a)(xvii) hereof.

 

(jjj)                               “Vogtle Property” shall mean and refer to
the Overall Property less and except (i) the Additional Units Property, and
(ii) property from time to time removed from the Vogtle Property pursuant to
Paragraph 6 hereof.

 

(kkk)                      “Vogtle Recreational Facilities” shall have the
meaning ascribed thereto in Paragraph 3(a)(xvii) hereof.

 

(lll)                               “Vogtle Restricted Property” shall mean and
refer to that portion of the Vogtle Property from time to time lying within the
security perimeter for the existing Plant Vogtle nuclear electric generating
facility, less and except therefrom such portions thereof or interests therein
as are from time to time designated in writing by the Plant Vogtle Operating
Agent as not part of the Vogtle Restricted Property.

 

(mmm) “Vogtle Security Facilities” shall have the meaning ascribed thereto in
Paragraph 3(a)(xvii) hereof.

 

(nnn)                   “Vogtle Visitor Center” shall have the meaning ascribed
thereto in Paragraph 3(a)(xvii) hereof.

 

8

--------------------------------------------------------------------------------


 

(ooo)                   “Weather Tower” shall have the meaning ascribed thereto
in Paragraph 3(a)(xv) hereof.

 

2.                                       Applicability, Termination and Other
Matters Governing the Easements, Covenants and Other Rights Established by this
Declaration. Declarants hereby declare that the Overall Property is and shall be
held, transferred, sold, conveyed, leased, occupied and used subject to the
easements and covenants set forth in this Declaration. These easements and
covenants are and shall be construed to be easements and covenants running with
the land and shall be binding upon and inure to the benefit of each and every
Owner and Additional Units Owner, and their respective heirs, successors and
assigns. The easements and covenants and other rights and obligations herein
granted shall be construed and interpreted in light of the Ownership and
Operating Documents. Whenever this Declaration specifies that the Additional
Units Agent shall act (in designating, approving or otherwise taking action) the
provision(s) of this Declaration shall be deemed to refer to the Additional
Units Agent in its capacity under the Additional Units Ownership Agreement. The
Additional Units Agent’s authority and responsibility and the limitations on its
liability in so acting shall be as set forth in the Additional Units Ownership
Agreement, and the Existing Units Agent’s authority and responsibility and the
limitations on its liability in so acting shall be as set forth in the Existing
Units Ownership Agreement. Whenever this Declaration specifies that the Plant
Vogtle Operating Agent shall act (in designating, approving or otherwise taking
action) the provision(s) of this Declaration shall be deemed to refer to the
Plant Vogtle Operating Agent in its capacity under the Plant Vogtle Operating
Agreement. The Plant Vogtle Operating Agent’s authority and responsibility and
the limitations on its liability in so acting shall be as set forth in the Plant
Vogtle Operating Agreement.

 

The easements established, created and reserved for the benefit of the
Additional Units Owners in Paragraphs 3(a) and 3(b) hereof shall be utilized by
the Additional Units Owners in accordance with the Ownership and Operating
Documents. The easements established, created and reserved for the benefit of
the Vogtle Owners in Paragraph 3(c) hereof shall be utilized by the Vogtle
Owners in accordance with the Ownership and Operating Documents.

 

The Ownership and Operating Documents shall govern the assessment and allocation
of any costs and liabilities arising as a result of the easements established,
created and reserved in this Declaration or as a result of the exercise of any
of the rights and privileges created by such easements, including without
limitation the obligation to maintain the Road System in a manner comparable to
that which exists on the date hereof.

 

This Declaration and all easements and other rights and privileges granted,
established or reserved hereunder shall terminate when and if the rights and
obligations of the Parties to the Development Agreement terminate pursuant to
the provisions of Section 3.8 thereof. It is not the intent of Declarants that
any easements shall be implied or arise constructively. Any such easements that
may be implied or any that arise constructively as a result of such termination
shall also terminate if and when the easements and other rights and privileges
granted, established or reserved hereunder terminate in accordance with the
preceding sentence.

 

3.                                      
Easements.                                    (a) Declarants hereby establish,
create and reserve for the Additional Units Owners and hereby grant to the
Additional Units Owners, their respective successors and assigns, for the
benefit of the Additional Units Site owned by such Additional

 

9

--------------------------------------------------------------------------------


 

Units Owners, the following rights and easements over and across the Vogtle
Available Property:

 

(i)                                     Perpetual nonexclusive rights and
easements to erect, construct, reconstruct, use, inspect, install, alter,
restore, replace, remove, operate, patrol, maintain, repair, renew, upgrade,
expand, and add onto Utility Lines on, over, across and under the Vogtle
Available Property, such rights and easements shall extend the Applicable
Distance (measured at a right angle) on each side of the center line of the
applicable Utility Line; provided, however, (a) that at the request of the
Additional Units Agent, and with the consent of the Plant Vogtle Operating
Agent, the centerline of the applicable Utility Line need not be the centerline
of the easement for such Utility Line and the Additional Units Agent
may designate the boundaries of the easement for such Utility Line so long as
the width of the easement for such Utility Line is not in excess of twice the
Applicable Distance, and (b) if such Utility Line requires boring underground,
then such rights and easements shall include a temporary construction easement
on, over, across and under such portions of the Vogtle Available Property
extending from the centerline of the applicable Utility Line as are necessary or
convenient for the prosecution of such boring. The Utility Lines shall be
installed, constructed and located on the Vogtle Available Property at locations
consented to in writing by the Plant Vogtle Operating Agent, which consent the
Plant Vogtle Operating Agent shall not unreasonably withhold, delay or
condition. Each Utility Line installed pursuant to this Paragraph 3(a)(i) shall
be for the benefit and use of the Additional Units Owners and the Additional
Units Property in accordance with the Additional Units Ownership Agreement.

 

(ii)                                  Perpetual nonexclusive rights and
easements to connect onto and use, in a manner consistent with this Declaration
and the Ownership and Operating Documents, any sanitary sewer treatment plant
from time to time existing on the Vogtle Available Property, the output from any
potable water plant from time to time existing on the Vogtle Available Property,
and any storm water detention pond from time to time existing on the Vogtle
Available Property. Such connections shall be made at locations consented to in
writing by the Plant Vogtle Operating Agent, which consent the Plant Vogtle
Operating Agent shall not unreasonably withhold, delay or condition.

 

(iii)                               Perpetual and nonexclusive rights and
easements to connect onto and use, in a manner consistent with this Declaration
and the Ownership and Operating Documents, the Utility Lines. Such connections
shall be made at locations consented to in writing by the Plant Vogtle Operating
Agent, which consent the Plant Vogtle Operating Agent shall not unreasonably
withhold, delay or condition.

 

(iv)                              Perpetual and nonexclusive rights and
easements to enter upon those portions of the Vogtle Available Property located
within the Applicable

 

10

--------------------------------------------------------------------------------


 

Distance (measured at a right angle) of either side of the center line of the
specific Utility Line installed or proposed to be installed pursuant to this
Declaration, as and when necessary, for the purpose of exercising the rights and
easements established, granted, reserved and created in this Declaration.

 

(v)                                 Temporary and nonexclusive rights and
easements during the initial construction of Generating Plants on the Additional
Units Property and during the use of the Temporary Area in connection with such
initial construction over and across the Road System for vehicular and
pedestrian ingress and egress to and from and access to the Additional Units
Road System, the Additional Units Utility Lines, each Utility Line installed (or
to be installed) or used by such Additional Units Owner in accordance with this
Declaration, the Temporary Area, the Barge Facility, the Spoils Area, the Borrow
Pit Area, the Batch Plant Area, the Additional Units Simulator Building, the
loading/unloading area for the Rail Line and the public right of way of River
Road adjoining the Vogtle Available Property, and to and from and between and
among the Additional Units Road System, the Additional Units Utility Lines, each
Utility Line installed (or to be installed) or used by such Additional Units
Owners in accordance with this Declaration, the Temporary Area, the Barge
Facility, the Spoils Area, the Borrow Pit Area, the Batch Plant Area, the
Additional Units Simulator Building, and the loading/unloading area for the Rail
Line. The Vogtle Owners covenant and agree that with respect to each Additional
Units Site the Road System shall provide reasonably direct construction access
to the Additional Units Property, prior to completion of construction of the
Generating Plant on such Additional Units Site, comparable in all respects to
the access provided as of the date hereof, over roads at least comparable in all
respects to the Road System existing as of the date hereof. The Vogtle Owners
covenant and agree that with respect to each Additional Units Site the
Additional Units Agent shall have the perpetual and nonexclusive right and
easement to construct on the Vogtle Available Property, and the Additional Units
Owners shall have the perpetual and nonexclusive right and easement to use for
vehicular and pedestrian ingress and egress, additions to the Road System, at
locations consented to in writing by the Plant Vogtle Operating Agent, which
consent the Plant Vogtle Operating Agent shall not unreasonably withhold, delay
or condition, so that the Road System shall provide such construction access to
the Additional Units Road System and the Temporary Area, prior to completion of
construction of the Generating Plant on such Additional Units Site, and to and
from and between and among the Temporary Area, the Additional Units Utility
Lines, each Utility Line installed (or to be installed) or used by such
Additional Units Owner in accordance with this Declaration, the Barge Facility,
the Spoils Area, the Borrow Pit Area, the Batch Plant Area, the Additional Units
Simulator Building, the loading/unloading area for the Rail Line and the
Additional Units Roads System, prior to completion of construction of the
Generating Plant on such Additional Units Site, over a continuous

 

11

--------------------------------------------------------------------------------


 

uninterrupted road surface not less than twenty (20) feet in width, to and from
the Additional Units Road System, the Additional Units Utility Lines, each
Utility Line installed (or to be installed) or used by such Additional Units
Owner in accordance with this Declaration, the Barge Facility, the Spoils Area,
the Borrow Pit Area, the Batch Plant Area, the Additional Units Simulator
Building, the loading/unloading area for the Rail Line and the Temporary Area,
as applicable, to such public right of way, and between and among the Additional
Units Road System, the Additional Units Utility Lines, each Utility Line
installed (or to be installed) or used by such Additional Units Owner in
accordance with this Declaration, the Barge Facility, the Spoils Area, the
Borrow Pit Area, the Batch Plant Area, the Additional Units Simulator Building,
the loading/unloading area for the Rail Line and the Temporary Area.
Notwithstanding the foregoing to the contrary, except as may be otherwise
specified by the Plant Vogtle Operating Agent, and except for the temporary haul
roads under Paragraph 3(a)(ix) hereof, all construction traffic shall access the
applicable Additional Units Site, the Additional Units Utility Lines, each
Utility Line installed (or to be installed) or used by such Additional Units
Owner in accordance with this Declaration, the Barge Facility, the Spoils Area,
the Borrow Pit Area, the Batch Plant Area, the loading/unloading area for the
Rail Line and Temporary Area from the public right of way of River Road located
along the northwesterly portion of the Vogtle Available Property and shall use
only such portion of the Road System as is reasonably required for such access.

 

(vi)                              Perpetual and nonexclusive rights and
easements over and across the Road System for vehicular and pedestrian ingress
and egress to and from and access to the Additional Units Road System, the
Additional Units Utility Lines, each Utility Line installed (or to be installed)
or used by such Additional Units Owners in accordance with this Declaration, the
Temporary Area, the Barge Facility, the Spoils Area, the Borrow Pit Area, the
Weather Tower, the Batch Plant Area, the Existing Simulator Building, the Vogtle
Landfill, the Vogtle Security Facilities, the Vogtle Recreational Facilities,
the Vogtle Visitor Center, the Vogtle Parking Lots, the Additional Units
Simulator Building Area, and the loading/unloading area for the Rail Line and
the public right of way of River Road adjoining the Vogtle Available Property,
and to and from and between and among the Additional Units Road System, the
Additional Units Utility Lines, each Utility Line installed (or to be installed)
or used by such Additional Units Owners in accordance with this Declaration, the
Temporary Area, the Barge Facility, the Spoils Area, the Borrow Pit Area, the
Weather Tower, the Batch Plant Area, the Existing Simulator Building, the Vogtle
Landfill, the Vogtle Security Facilities, the Vogtle Recreational Facilities,
the Vogtle Visitor Center, the Vogtle Parking Lots, the Additional Units
Simulator Building Area, and the loading/unloading area for the Rail Line.
Notwithstanding the foregoing to the contrary, except as may be otherwise
specified by the Plant Vogtle Operating Agent, and except for the temporary haul
roads under Paragraph 3(a)(ix) hereof, all construction

 

12

--------------------------------------------------------------------------------


 

traffic shall access the applicable Additional Units Site, the Temporary Area,
the Barge Facility, the Spoils Area, the Borrow Pit Area, the Batch Plant Area,
the Vogtle Landfill, the Additional Units Simulator Building Area, and the
loading/unloading area for the Rail Line from the public right of way of River
Road located along the northwesterly portion of the Vogtle Available Property
and shall use only such portion of the Road System as is reasonably required for
such access. The Vogtle Owners covenant and agree that the Road System shall at
all times provide reasonably direct access to and from and between and among the
Additional Units Property, the Weather Tower, the Existing Simulator Building,
the Vogtle Landfill, the Vogtle Security Facilities, the Vogtle Recreational
Facilities, the Vogtle Visitor Center, and the Vogtle Parking Lots to such
public right of way, comparable in all respects to the access provided as of the
date hereof, over roads at least comparable in all respects to the Road System
existing as of the date hereof. The Vogtle Owners covenant and agree that the
Additional Units Agent shall have the perpetual and nonexclusive right and
easement to construct on the Vogtle Available Property, and the Additional Units
Owners shall have the perpetual and nonexclusive right and easement to use for
vehicular and pedestrian ingress and egress, additions to the Road System, at
locations consented to in writing by the Plant Vogtle Operating Agent, which
consent the Plant Vogtle Operating Agent shall not unreasonably withhold, delay
or condition, connecting the Road System to the Additional Units Roads System
and connecting the Road System to the Barge Facility, each Utility Line
installed (or to be installed) or used by such Additional Units Owners in
accordance with this Declaration, the Spoils Area, the Borrow Pit Area, the
Batch Plant Area, the Additional Units Simulator Building Area, and the
loading/unloading area for the Rail Line so that the Road System shall at all
times provide such access over a continuous uninterrupted road surface not less
than twenty (20) feet in width, to and from and between and among the Additional
Units Road System, the Barge Facility, each Utility Line installed (or to be
installed) or used by such Additional Units Owners in accordance with this
Declaration, the Spoils Area, the Borrow Pit Area, the Batch Plant Area, the
Additional Units Simulator Building Area, and the loading/unloading area for the
Rail Line, and the Road System as it existed prior to such addition. All
portions of the Road System shall be constructed of materials and with
construction standards at least equal to the currently existing portions of the
Road System. Access under Paragraphs 3(a)(v) and (vi) shall include full and
unimpeded access, in common with the Owners and Additional Units Owners, over
and through roads and bridges as exist now and from time to time may exist on
the Vogtle Available Property or, where no roads exist, over and through those
areas of the Vogtle Available Property which are (i) reasonably necessary for
achieving the underlying purposes of the beneficiaries of the easement, and
(ii) least likely, out of the alternatives reasonably available, to impede or
damage the property or operations (including but not limited to Plant Vogtle and
the Generating

 

13

--------------------------------------------------------------------------------


 

Plant(s) located or contemplated to be located on the Additional Units Property)
of the Owners and Additional Units Owners.

 

(vii)                           Perpetual and nonexclusive rights and easements
over and across the Rail Line for all purposes deemed reasonably necessary by
the Additional Units Owners in the normal conduct of their business or in the
exercise of the rights and easements established, granted, reserved and created
in this Declaration, including but not limited to the transportation of
equipment and supplies to and from the Additional Units Property and the
Temporary Area.

 

(viii)                        Perpetual and nonexclusive rights and easements
over and across the Vogtle Available Property, at a location adjoining the
Savannah River consented to in writing by the Plant Vogtle Operating Agent,
which consent the Plant Vogtle Operating Agent shall not unreasonably withhold,
delay or condition, to erect, construct, reconstruct, use, inspect, install,
alter, restore, replace, remove, operate, patrol, maintain, repair, renew,
upgrade, expand, and add onto a barge facility (the “Barge Facility”), including
without limitation docks and piers. The Barge Facility may, with the consent of
the Plant Vogtle Operating Agent, which consent the Plant Vogtle Operating Agent
shall not unreasonably withhold, delay or condition, be an addition to or
replacement of the existing barge facility located on the Vogtle Available
Property, in which event the Barge Facility shall be used by the Additional
Units Owners in common with Existing Units Owners, upon and subject to such
reasonable terms and conditions as the Plant Vogtle Operating Agent shall from
time to time designate in writing.

 

(ix)                                Temporary and nonexclusive rights and
easements during the initial construction of a Generating Plant on an Additional
Units Site (including without limitation the use of the Temporary Area in
connection therewith) over and across the Vogtle Available Property, at
locations consented to in writing by the Plant Vogtle Operating Agent, which
consent the Plant Vogtle Operating Agent shall not unreasonably withhold, delay
or condition, to erect, construct, reconstruct, use, inspect, install, alter,
restore, replace, remove, operate, patrol, maintain, repair, renew, upgrade,
expand, and add onto temporary haul roads for vehicular and pedestrian ingress
and egress to and from and access to the Additional Units Road System, the
Temporary Area and the Barge Facility.

 

(x)                                   Temporary, nonexclusive rights and
easements to use a portion of the Vogtle Available Property as a construction
staging, office, laydown, parking and warehouse area in connection with the
initial construction of the Generating Plant(s) on the Additional Units Property
and in connection with any future modification of the Generating Plant(s) on the
Additional Units Property. Such construction staging, office, laydown, parking
and warehouse area (the “Temporary Area”) shall be at one or more locations
consented to in writing by the Plant Vogtle Operating

 

14

--------------------------------------------------------------------------------


 

Agent, which consent the Plant Vogtle Operating Agent shall not unreasonably
withhold, delay or condition. Upon substantial completion of initial
construction of the Generating Plants on the Additional Units Property, the
Additional Units Owners shall remove all materials, equipment and debris (other
than crusher rock or gravel) brought onto or deposited on the Temporary Area by
such Additional Units Owners. Upon substantial completion of any such
modifications of the Generating Plants on the Additional Units Property, the
Additional Units Owners shall remove all materials, equipment and debris (other
than crusher rock or gravel) brought onto or deposited on the Temporary Area by
such Additional Units Owners.

 

(xi)                                Perpetual and nonexclusive slope easements
on the portions of the Vogtle Available Property adjoining each Additional Units
Site (at locations consented to in writing by the Plant Vogtle Operating Agent,
which consent the Plant Vogtle Operating Agent shall not unreasonably withhold,
delay or condition), to the extent necessary to accommodate the grading plan for
such Additional Units Site and the security requirements of the Generating Plant
on such Additional Units Site and Plant Vogtle and to maintain necessary slopes
to allow such graded Additional Units Site to remain intact, together with the
right and easement to enter upon such portions of the Vogtle Available Property
at all reasonable times for the purpose of maintaining such slopes.

 

(xii)                             A temporary, nonexclusive right and easement
to use a portion of the Vogtle Available Property as a dirt borrow pit in
connection with the initial construction of the Generating Plant(s) on the
Additional Units Property. Such dirt borrow pit area (the “Borrow Pit Area”)
shall be at a location consented to in writing by the Plant Vogtle Operating
Agent, which consent the Plant Vogtle Operating Agent shall not unreasonably
withhold, delay or condition. Upon substantial completion of construction of the
Generating Plants on the Additional Units Property, the Additional Units Owners
shall seed the surface of the Borrow Pit Area with grass.

 

(xiii)                          A temporary, nonexclusive right and easement to
use a portion of the Vogtle Available Property as a dirt spoils and overflow
storage area in connection with the initial construction of the Generating
Plant(s) on the Additional Units Property. Such dirt spoils and overflow storage
area (the “Spoils Area”) shall be at a location consented to in writing by the
Plant Vogtle Operating Agent, which consent the Plant Vogtle Operating Agent
shall not unreasonably withhold, delay or condition. Upon substantial completion
of construction of the Generating Plants on the Additional Units Property, the
Additional Units Owners shall seed the surface of the Spoils Area with grass.

 

(xiv)                         A temporary, nonexclusive right and easement to
use a portion of the Vogtle Available Property for the construction and
operation of a concrete batch plant in connection with the initial construction
of the Generating

 

15

--------------------------------------------------------------------------------


 

Plant(s) on the Additional Units Property. Such concrete batch plant area (the
“Batch Plant Area”) shall be at a location consented to in writing by the Plant
Vogtle Operating Agent, which consent the Plant Vogtle Operating Agent shall not
unreasonably withhold, delay or condition. Upon substantial completion of
construction of the Generating Plants on the Additional Units Property, the
Additional Units Owners shall remove all materials, equipment and debris (other
than crusher rock or gravel) brought onto or deposited on the Batch Plant Area
by such Additional Units Owners, and shall seed with grass the portion, if any,
of the surface of the Batch Plant Area not covered with crusher rock or gravel.

 

(xv)                            Perpetual and nonexclusive rights and easements
to use the meteorological tower and any addition thereto or replacement thereof
(the “Weather Tower”) located at any time on the Vogtle Available Property. The
Weather Tower shall be used by the Additional Units Owners in common with
Existing Units Owners, upon and subject to such reasonable terms and conditions
as the Plant Vogtle Operating Agent shall from time to time designate in
writing.

 

(xvi)                         Perpetual and nonexclusive rights and easements to
use the simulator building and any addition thereto or replacement thereof
(collectively, the “Existing Simulator Building”) located at any time on the
Vogtle Available Property, together with perpetual and nonexclusive rights and
easements over and across the Vogtle Available Property, at a location (the
“Additional Units Simulator Building Area”) adjoining the Existing Simulator
Building, consented to in writing by the Plant Vogtle Operating Agent, which
consent the Plant Vogtle Operating Agent shall not unreasonably withhold, delay
or condition, to erect, construct, reconstruct, use, inspect, install, alter,
restore, replace, remove, operate, patrol, maintain, repair, renew, upgrade,
expand, and add onto a simulator building for the Generating Plants on the
Additional Units Property. The Existing Simulator Building shall be used by the
Additional Units Owners in common with Existing Units Owners, upon and subject
to such reasonable terms and conditions as the Plant Vogtle Operating Agent
shall from time to time designate in writing.

 

(xvii)                      Perpetual and nonexclusive rights and easements to
use the landfill (including any addition thereto or replacement thereof, the
“Vogtle Landfill”), the visitor center and helipad (including any addition
thereto or replacement thereof, the “Vogtle Visitor Center”), the security
facilities (including any addition thereto or replacement thereof, the “Vogtle
Security Facilities”), the recreational facilities (including any addition
thereto or replacement thereof, the “Vogtle Recreational Facilities”), and
parking lots (including any addition thereto or replacement thereof, the “Vogtle
Parking Lots”), and any addition thereto or replacement thereof located at any
time on the Vogtle Available Property. The Vogtle Landfill, Vogtle Visitor
Center, Vogtle Security Facilities and Vogtle Parking Lots shall be used by the
Additional Units Owners in common

 

16

--------------------------------------------------------------------------------


 

with Existing Units Owners, upon and subject to such reasonable terms and
conditions as the Plant Vogtle Operating Agent shall from time to time designate
in writing.

 

(b)                                 Declarants and each Additional Units Owner
hereby establish, create and reserve for each Additional Units Owner and hereby
grant to the Additional Units Owners, their respective successors and assigns,
for the benefit of the Additional Units Site owned by such Additional Units
Owners, the following rights and easements over and across the Additional Units
Property:

 

(i)                                     Temporary and nonexclusive rights and
easements during the initial construction of a Generating Plant on an Additional
Units Site over and across the Additional Units Road System for vehicular and
pedestrian ingress and egress to and from and access to the Road System, the
Additional Units Utility Lines, each Utility Line installed (or to be installed)
or used by such Additional Units Owners in accordance with this Declaration, and
such Additional Units Site. Notwithstanding the foregoing to the contrary,
except as may be otherwise specified by the Plant Vogtle Operating Agent, and
except for the temporary haul roads under Paragraph 3(a)(ix) hereof, all
construction traffic shall access the applicable Additional Units Site and
Temporary Area from the public right of way of River Road located along the
northwesterly portion of the Vogtle Available Property and shall use only such
portion of the Road System as is reasonably required for such access.

 

(ii)                                  Perpetual and nonexclusive rights and
easements over and across the Additional Units Road System for vehicular and
pedestrian ingress and egress to and from and access to the Road System, the
Additional Units Utility Lines, each Utility Line installed (or to be installed)
or used by such Additional Units Owner in accordance with this Declaration, and
the Additional Units Site owned by such Additional Units Owners. Notwithstanding
the foregoing to the contrary, except as may be specifically otherwise approved
by the Plant Vogtle Operating Agent, and except for the temporary haul roads
under Paragraph 3(a)(ix) hereof, all construction traffic shall access the
applicable Additional Units Site and Temporary Area from the public right of way
of River Road located along the northwesterly portion of the Vogtle Available
Property and shall use only such portion of the Road System as is reasonably
required for such access. The Additional Units Road System shall be constructed
by the Additional Units Agent in accordance with the Additional Units Ownership
Agreement. Access under Paragraphs 3(b)(i) and (ii) shall include full and
unimpeded access, in common with the Vogtle Owners (as to those easements with
respect to the Additional Units Road System expressly reserved by or granted to
the Vogtle Owners in this Declaration) and the other Additional Units Owners,
over and across the Additional Units Road System or, where no roads exist, over
and through those areas of the Additional Units Property which are
(i) reasonably necessary for achieving the underlying purposes of the
beneficiaries of the easement,

 

17

--------------------------------------------------------------------------------


 

and (ii) least likely, out of the alternatives reasonably available, to impede
or damage the property or operations (including but not limited to Plant Vogtle
and the Generating Plant(s) located or contemplated to be located on the
Additional Units Property) of the other Vogtle Owners and Additional Units
Owners.

 

(iii)                               Perpetual nonexclusive rights and easements
to erect, construct, reconstruct, use, inspect, install, alter, restore,
replace, remove, operate, patrol, maintain, repair, renew, upgrade, expand, and
add onto Additional Units Utility Lines on, over, across and under the
Additional Units Property, at locations (extending the Applicable Distance from
the centerline thereof, the “Additional Units Utility Lines Easement Area”)
consented to in writing by the Additional Units Agent, which consent the
Additional Units Agent shall not unreasonably withhold, delay or condition. Each
Additional Units Utility Line shall be constructed in accordance with this
Declaration and the Additional Units Ownership Agreement. Upon completion of
construction, the Additional Units Agent shall deliver to the Plant Vogtle
Operating Agent three (3) copies of the “as-built” plans for such Additional
Units Utility Line. The Plant Vogtle Operating Agent shall make all such plans
so delivered available for inspection and copying by the Additional Units Owners
during normal business hours.

 

(iv)                              Perpetual and nonexclusive rights and
easements to connect onto and use the Additional Units Utility Lines in a manner
consistent with the Additional Units Ownership Agreement. Such connections shall
be made at locations designated in accordance with the Additional Units
Ownership Agreement.

 

(v)                                 Perpetual and nonexclusive rights and
easements to enter upon the Additional Units Utility Lines Easement Area and the
Additional Units Road System, as and when necessary, for the purpose of the
Additional Units Agent or such Additional Units Owners exercising the rights and
easements established, granted, reserved and created in this Declaration.

 

(vi)                              The Additional Units Owners of the Additional
Units Site within the Additional Units Utility Lines Easement Area shall have
the right to (i) landscape the surface of the portion of the Additional Units
Utilities Lines Easement Area located on such Additional Units Site, (ii) place
thereon roads, parking areas and improvements other than buildings, (iii) make
any other use thereof not inconsistent with the easements granted herein, and
(iv) relocate all or any portion of the Additional Units Utility Lines subject
to the provisions of this subsection. The Additional Units Owners reserve the
right with respect to the Additional Units Site owned by such Additional Units
Owner to temporarily barricade each of the easement areas located thereon
established, granted, reserved and created in this Declaration as necessary for
the purpose of repairing or maintaining the surface area thereof or for
installing, maintaining and

 

18

--------------------------------------------------------------------------------


 

repairing any utilities located thereon or thereunder, or to relocate all or any
portion of the Additional Units Utility Lines thereon upon giving not less than
ten (10) days’ prior written notice of such relocation to the affected
Additional Units Owners, provided and on the condition that (a) all work
performed in connection with such relocation shall (I) be at the sole cost and
expense of the relocating Additional Units Owners, (II) comply with all
governmental codes and ordinances applicable thereto, (III) be performed in a
good and workmanlike manner in accordance with good and consistent engineering
standards and the standards used in the original construction of such Additional
Units Utility Line, (IV) be in accordance with Good Utility Practices, and
(V) cause only the temporary inconvenience inherent in connection with such
relocation, and not otherwise interfere with the beneficial use for which such
Additional Units Utility Line was designed or with the operation of any
Generating Plant on the Additional Units Property, (b) the proposed relocation
does not change or relocate the point of connection of such Additional Units
Utility Line at the boundary line of the applicable Additional Units Site
(provided, however, that the connection point may be relocated or changed if the
Additional Units Owners of the Additional Units Site affected by such change
approve the proposed relocation of such Additional Units Utility Line, which
approval such Additional Units Owners agree not to unreasonably withhold,
condition or delay; further provided, however, that regardless of the terms and
provisions of any Security Instrument, no consent of the holder of any Security
Instrument shall be required in order for the approval of such Additional Units
Owners to be effective), and (c) the Additional Units Utility Lines Easement
Area with respect to the applicable Additional Units Utility Line shall be
automatically revised, without any further action of the Additional Units Owners
or any of them, to include such portion of the Additional Units Property as is
necessary to provide an easement area of the Applicable Distance on each side of
the centerline of such Additional Units Utility Line as so relocated. Upon
completion of construction of such Additional Units Utility Line, the
constructing Additional Units Owners shall deliver to the Plant Vogtle Operating
Agent three (3) copies of the “as-built” plans for such Additional Units Utility
Line. The Plant Vogtle Operating Agent shall make all such plans so delivered
available for inspection and copying by the Additional Units Owners during
normal business hours.

 

(c)                                  Declarants and the Additional Units Owners
hereby establish, create and reserve for the Vogtle Owners, for the benefit of
the Vogtle Property, the following rights and easements over and across the
Additional Units Property:

 

(i)                                     Perpetual and nonexclusive rights and
easements over and across those portions of the Additional Units Road System
located outside the Additional Units Restricted Area for vehicular and
pedestrian ingress and egress to and from and access to the Road System.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  Perpetual and nonexclusive rights and
easements to use the Barge Facility. The Barge Facility shall be used by the
Existing Units Owners in common with the Additional Units Owners, upon and
subject to such reasonable terms and conditions as the Plant Vogtle Operating
Agent shall from time to time designate in writing.

 

(d)                                 Declarants hereby establish, create and
reserve for GPC and hereby grant to GPC, its successors and assigns, for the
benefit of GPC (in the event GPC does not reroute and construct the 500 kV GPC
Scherer Transmission Line or does not reroute and construct the 500 kV GPC
McIntosh Transmission Line or does not construct the 500 kV GPC Future
Transmission Line #1 or does not construct the 500 kV GPC Future Transmission
Line #2, then, with respect to the line or lines not so constructed by GPC, the
following rights and easements shall benefit such other owner of transmission
lines forming a part of the Integrated Transmission System in Georgia as
constructs such line or lines, and its successors and assigns), the Additional
Units Property and the Additional Units Owners, and the Vogtle Property and the
Owners, the following rights and easements over and across the Vogtle Available
Property:

 

(i)                                     Perpetual nonexclusive rights and
easements to erect, construct, reconstruct, use, inspect, install, alter,
restore, replace, remove, operate, patrol, maintain, repair, renew, upgrade,
expand, relocate, and add onto (a) two existing 500 kV electric transmission
lines (one such line, the “500 kV GPC Scherer Transmission Line” and the other
such line, the “500 kV GPC McIntosh Transmission Line”) on, over, across and
under the Vogtle Available Property, to and from the existing switchyard located
adjacent to the Existing Units, and (b) two 500 kV electric transmission lines
(one such line, the “500 kV GPC Future Transmission Line #1” and the other such
line, the “500 kV GPC Future Transmission Line #2”) on, over, across and under
the Vogtle Available Property, to and from the Switchyard located or to be
located on the Additional Units Property, such rights and easements with respect
to the 500 kV GPC Scherer Transmission Line shall extend one hundred fifty (150)
feet (measured at a right angle) on each side of the center line of the 500 kV
GPC Scherer Transmission Line (the “Scherer TL Easement Area”), such rights and
easements with respect to the 500 kV GPC Future Transmission Line #1 shall
extend one hundred fifty (150) feet (measured at a right angle) on each side of
the center line of the 500 kV GPC Future Transmission Line #1 (the “Future TL
Easement Area #1”), such rights and easements with respect to the 500 kV GPC
Future Transmission Line #2 shall extend one hundred fifty (150) feet (measured
at a right angle) on each side of the center line of the 500 kV GPC Future
Transmission Line #2 (the “Future TL Easement Area #2”), and such rights and
easements with respect to the 500 kV GPC McIntosh Transmission Line shall extend
one hundred fifty (150) feet (measured at a right angle) on each side of the
center line of the 500 kV GPC McIntosh Transmission Line (the “McIntosh TL
Easement Area”). The 500 kV GPC Scherer Transmission Line, the 500 kV GPC Future
Transmission Line #1, the 500 kV GPC Future Transmission Line #2, and the 500 kV
GPC McIntosh Transmission Line shall each be installed, constructed, located and
relocated on the Vogtle Available

 

20

--------------------------------------------------------------------------------


 

Property at locations consented to in writing by the Plant Vogtle Operating
Agent, which consent the Plant Vogtle Operating Agent shall not unreasonably
withhold, delay or condition. In addition to and not in limitation of the
foregoing, the terms and provisions of Exhibit ”C” attached hereto and by
reference made a part hereof shall apply to such easements as if “Grantor”
referred to Declarants, “Grantee” referred to GPC (or such other permitted owner
of the line), and “Premises” referred to all of the Scherer TL Easement Area,
the Future TL Easement Area #1, the Future TL Easement Area #2 and the McIntosh
TL Easement Area (or such of the foregoing areas as correspond to the line owned
by such owner).

 

(e)                                  The rights and easements of access set
forth in this Paragraph 3 shall also include access and right-of-way for
employees, agents, consultants, contractors, subcontractors, vehicles, trucks,
trailers, heavy machinery, equipment, materials, and all other items reasonably
necessary for achieving the underlying purposes of the beneficiaries of the
easement; subject, however, to the express restrictions on construction traffic
set forth in this Paragraph 3.

 

(f)                                    Except for the rights and easements
expressly provided for in Paragraphs 3(b), 3(c) and 3(d) above to the contrary,
with respect to each Additional Units Site, Declarants, for themselves and the
Owners, and each of them, in their capacity as Owners of Plant Vogtle, but not
in their capacity as Owners of such Additional Units Site, hereby disclaim any
and all right, title, interest, easement, license and other right in or to the
existing roads, drives and passageways located on or crossing such Additional
Units Site or Temporary Area, and quitclaim to the Additional Units Owners such
Additional Units Site all such right, title, interest, easement, license and
other rights in or to the existing pipes, water lines, railroads, roads, drives
and passageways located on or crossing such Additional Units Site or Temporary
Area.

 

(g)                                 Reference is made to the Ownership and
Operating Documents for the respective obligations of the Plant Vogtle Operating
Agent, the Additional Units Agent, the Additional Units Owners and the Owners of
the Vogtle Property with respect to construction, maintenance, operation and
repairs, construction of upgrades, allocation and reimbursement of upgrades,
maintenance, operation and other costs and the payment of charges for the use of
any property or facility located on or serving all or any part of the Overall
Property.

 

(h)                                 The Vogtle Owners reserve the right with
respect to the Vogtle Available Property to temporarily barricade each of the
easement areas located thereon established, granted, reserved and created in
this Declaration as necessary for the purpose of repairing or maintaining the
surface area thereof or for installing, maintaining and repairing any utilities
located thereon or thereunder, or to relocate all or any portion of the Road
System, Rail Line or Utility Lines upon giving not less than ten (10) days’
prior written notice of such relocation to the affected Additional Units
Owner(s), provided and on the condition that all work performed in connection
with such relocation shall (a) comply with all governmental codes and ordinances
applicable thereto, (b) be performed in a good and workmanlike manner in
accordance with good and consistent engineering standards and the standards used
in the original construction of such Road System, Rail Line or Utility Line,
(c) be in accordance with Good Utility Practices, (d) cause only to the
temporary inconvenience inherent in connection with such relocation, and not
otherwise interfere with the beneficial use for which such Rail Line, Utility
Line or Road

 

21

--------------------------------------------------------------------------------


 

System was designed or with the operation of any Generating Plant on the
Additional Units Property, and (e) the proposed relocation does not change or
relocate the point of connection of such Utility Line or Road System at the
boundary line of the Additional Units Property (provided, however, that the
connection point may be relocated or changed if the Additional Units Agent
approves  the proposed relocation of such Utility Line or Road System, which
approval such Additional Units Agent agrees not to unreasonably withhold,
condition or delay; further provided, however, that regardless of the terms and
provisions of any Security Instrument, no consent of the holder of any Security
Instrument shall be required in order for such Additional Units Owner’s approval
to be effective).

 

(i)                                     The rights and easements established,
granted, reserved and created in this Declaration shall be reasonably exercised
(including but not limited to the selection of and consent to proposed locations
for the Scherer TL Easement Area, the Future TL Easement Area #1, the Future TL
Easement Area #2, the McIntosh TL Easement Area, Utility Lines, the Temporary
Area, the Borrow Pit Area, the Batch Plant Area and the Additional Units
Simulator Building Area) and shall be exercised in such manner as is
(i) reasonably necessary for achieving the underlying purposes of the exercising
Owners, and (ii) least likely, out of the alternatives reasonably available, to
impede or damage the property or operations (including but not limited to Plant
Vogtle and the Generating Plant(s) located or contemplated to be located on the
Additional Units Property) of the Existing Units Owners and Additional Units
Owners.

 

(j)                                     If any “Lien” arising out of the
exercise by any Owner (the “Exercising Owner”) of the rights and easements
established, granted, reserved and created in this Declaration shall at any time
be filed against the Vogtle Property or either Additional Units Site, then the
Exercising Owner shall cause the same to be released and discharged of record
(or properly bonded off) within twenty (20) days after the date of receipt of
written notice from any other Owner or any other Additional Units Owner or the
Lien claimant identifying such Lien. “Lien” shall mean any mechanic’s or other
liens or claims of lien arising by reason of work, labor, services or material
supplied or claimed to have been supplied to the Exercising Owner, or anyone
employed by the Exercising Owner.

 

(k)                                  The Owner or Owners of the property located
within the Applicable Distance of the center line of a Utility Line shall have
the right to (i) maintain, repair, reconstruct, and restore any buildings or
improvements which were located thereon, or were under construction, at the time
the location of such Utility Line was approved pursuant to this Declaration,
(ii) landscape the surface thereof, (iii) place thereon roads, parking areas and
improvements other than buildings, and (iv) make any other use thereof not
inconsistent with the easements granted herein.

 

(l)                                     Promptly after exercising any rights or
easements established, granted, reserved and created in this Declaration for the
purpose of erecting, constructing, reconstructing, using, inspecting,
installing, altering, restoring, replacing, removing, operating, patrolling,
maintaining, repairing, renewing, upgrading, expanding, and adding onto, the
exercising Plant Vogtle Operating Agent or Additional Units Agent shall remove
all materials, equipment and debris brought onto or deposited on the affected
property [other than (i) crusher rock and gravel as provided in
Paragraphs 3(a)(x) and 3(a)(xiv) hereof, and (ii) such materials and equipment
as were incorporated into the applicable facility] and return the surface of the
affected property to the condition in which such surface existed immediately
prior to such action [except for

 

22

--------------------------------------------------------------------------------


 

(i) crusher rock and gravel as provided in Paragraphs 3(a)(x) and 3(a)(xiv)
hereof, (ii) the slopes constructed pursuant to Paragraph 3(a)(xi) hereof, and
(iii) the surface seeding with grass provided for in Paragraphs 3(a)(xii),
3(a)(xiii) and 3(a)(xiv) hereof], with the costs to be paid in accordance with
the Ownership and Operating Documents.

 

4.                                       Maintenance. All structures, equipment,
pipes, lines, surfaces and all other portions and components of the Utility
Lines shall be maintained, repaired and replaced, when needed, in good
serviceable order, condition and repair, and consistent with all governmental
codes and ordinances applicable thereto and Good Utility Practices, reasonable
wear and tear excepted, and except for such maintenance, repair and replacement
as shall be the obligation of the utility company or other entity furnishing the
utility service for which such Utility Line was designed.

 

5.                                       Installation of Facilities. All
facilities which may be erected, constructed, reconstructed, installed, altered,
restored, replaced, operated, maintained, repaired, upgraded, expanded or added
on to under or pursuant to this Declaration and which are located on the Vogtle
Available Property shall be erected, constructed, reconstructed, installed,
altered, restored, replaced, operated, maintained, repaired, upgraded, expanded
or added on (a) in compliance with all governmental codes and ordinances
applicable thereto, and (b) in a good and workmanlike manner in accordance with
good and consistent engineering standards and Good Utility Practices. The
easement for each installed Utility Line shall extend the Applicable Distance on
each side of such Utility Line as actually installed. Upon completion of the
installation of each such Utility Line or other facility, the Additional Units
Agent shall deliver to the Plant Vogtle Operating Agent three (3) copies of the
“as-built” plans for such Utility Line or facility, which shall be available for
inspection and copying by the Owners during normal business hours.

 

6.                                       Plant Vogtle Property Reduction. In the
event that, pursuant to the Additional Units Ownership Agreement, any portion of
the Vogtle Property is conveyed to one or more of GPC, OPC, MEAG or Dalton (so
that the percentage ownership interests of GPC, OPC, MEAG and Dalton in such
portion differ from such percentage ownership interests in the Vogtle Property
immediately prior to such conveyance), then, from and after the date of such
conveyance, “Vogtle Property” as used in this Declaration shall mean the Vogtle
Property as it existed immediately prior to such conveyance, less and except the
property so conveyed; provided, however, that if, as of the date of such
conveyance, any Utility Lines, Road System, Additional Units Road System or Rail
Line exist on the property so conveyed, then, solely for purposes of the rights
and easements with respect to such existing Utility Line, Road System,
Additional Units Road System or Rail Line, “Vogtle Property” shall include such
property so conveyed for so long as such Utility Line, Road System, Additional
Units Road System or Rail Line (including replacements and expansions thereof)
continues to be located on such property.

 

7.                                       Release. At such time as any portion of
any Utility Line, with the consent of the Plant Vogtle Operating Agent, is
dedicated (by deed or easement) to and accepted for maintenance by Burke County,
Georgia, or the applicable public utility company, the terms and provisions of
such deed or easement to Burke County or such public utility company shall
control to the extent of any conflict with the terms and provisions hereof.

 

23

--------------------------------------------------------------------------------


 

8.                                       Consent; Approval; Reasonableness. (a) 
In all instances where Declarants are, or any Owner or any Additional Units
Owner or the Plant Vogtle Operating Agent or the Additional Units Agent is,
required herein to be reasonable or not to be unreasonable in a decision, action
(including without limitation the exercise of any rights or easements
established, granted, reserved or created by this Declaration) or the giving or
withholding of consent or approval, then, in addition to any other applicable
standards, the following standards shall apply:

 

(i)                                     Declarants and Owners and Additional
Units Owners intend that the provisions and agreements in this Declaration
requiring Declarants or any Owner or any Additional Units Owner or the Plant
Vogtle Operating Agent or the Additional Units Agent to act reasonably and not
to unreasonably withhold consent or approval are valid and enforceable, and
Declarants, Owners and Additional Units Owners each agree not to challenge the
validity or enforceability of such provisions and agreements;

 

(ii)                                  In determining whether Declarants or any
Owner or any Additional Units Owner or the Plant Vogtle Operating Agent or the
Additional Units Agent is deciding or has decided or is acting or has acted
reasonably or unreasonably, or has reasonably or unreasonably given or is
reasonably or unreasonably giving or has reasonably or unreasonably withheld or
is reasonably or unreasonably withholding its consent or approval, the views and
arguments of the parties shall be taken into account and common sense shall be
applied;

 

(iii)                               What is reasonable in the context of the
construction, operation and maintenance of a nuclear electric power generating
plant shall be taken into account;

 

(iv)                              What is reasonable in the context of Good
Utility Practices shall be taken into account;

 

(v)                                 Whether the requested action is the least
likely, out of the alternatives reasonably available, to impede or damage the
property or operations (including but not limited to Plant Vogtle and the
Generating Plant(s) located or contemplated to be located on the Additional
Units Property) of the other Owners and Additional Units Owners shall be taken
into account; and

 

(vi)                              The failure of Declarants or any Owner or any
Additional Units Owner or the Plant Vogtle Operating Agent or the Additional
Units Agent to pay or provide something of value to Declarants or any Owner or
any Additional Units Owner or the Plant Vogtle Operating Agent or the Additional
Units Agent where this Declaration does not specifically require the same as a
condition of approval or consent is not grounds or justification for withholding
consent or approval, and withholding consent or approval on account of such
failure shall be deemed unreasonable.

 

(b)                                 With respect to any provision of this
Declaration providing for the consent or approval of Declarants, the Plant
Vogtle Operating Agent, the Additional Units Agent, any Owner or any Additional
Units Owner (the “Consenting Party”), failure of the Consenting Party to give
the requesting Owner or Additional Units Owner or Plant Vogtle Operating Agent
or

 

24

--------------------------------------------------------------------------------


 

Additional Units Agent written notice of disapproval of a request (for such
notice to be effective, such disapproval must include reasonable detail
specifying the reasons for disapproval) within ten (10) business days after
receipt of written notice of such request shall be deemed approval thereof.

 

9.                                       Miscellaneous.

 

(a)                                  Constructive Notice and Acceptance. Every
person or entity which now has or hereafter acquires any right, title, estate,
or interest in or to any portion of the Overall Property is and shall
conclusively be deemed to have consented, agreed to and be bound by all of the
covenants and agreements contained herein, whether or not any reference to this
Declaration is contained in the instrument by which such person or entity
acquires its interest in said portion of the Overall Property.

 

(b)                                 Interpretation. This Declaration shall be
governed by and construed in accordance with the laws of the State of Georgia,
and the rule requiring a document to be construed most strictly against the
party drafting such document shall be inapplicable to this Declaration.

 

(c)                                  Enforcement. The violation or breach of any
covenant or agreement herein contained shall give any Owner, after notice of
such violation or breach has been given to the Owner violating or breaching any
such covenant or agreement, the right to prosecute a proceeding at law or in
equity against the person or entity which has violated or is attempting to
violate any of the covenants and agreements contained herein, and to enjoin or
prevent such party from doing so or to cause said violation to be remedied or to
recover damages for said violation, which rights shall be in addition to, and
not to the exclusion of, the rights of enforcement granted under the express
terms of this Declaration or under the Ownership and Operating Documents. Any
failure to enforce any covenants contained herein shall in no event be deemed to
be a waiver of the right to do so thereafter nor of any right to enforce any
other covenant hereof. All remedies provided for herein or at law or in equity
shall be cumulative and not exclusive.

 

(d)                                 Severability. All rights, powers and
remedies provided herein may be exercised only to the extent that the exercise
thereof does not violate applicable law and shall be limited to the extent
necessary to render this Declaration valid and enforceable. If any term,
provision, covenant or agreement contained herein or the application thereof to
any person or circumstance shall be held to be invalid, illegal or
unenforceable, such holding shall not affect the validity of the remainder of
this Declaration or the application of such term, provision, covenant or
agreement to persons or circumstances other than those to which it is held
invalid or unenforceable.

 

(e)                                  Notice. Any notice, request, consent or
other communication permitted or required by this Agreement shall (a) be made in
writing signed by the party making it; (b) specify the Section to which it
relates; (c) be delivered (i) in person, (ii) by a nationally recognized next
business day delivery service electing, and being timely delivered to such
service for, next business day delivery, or (iii) by fax and with a confirming
copy sent by a nationally recognized next business day delivery service
electing, and being timely delivered to such service for, next business day
delivery; (d) unless given in person, be given to the address

 

25

--------------------------------------------------------------------------------


 

specified below; and (e) be deemed given or received (i) if delivered in person,
on the date of personal delivery, (ii) if sent by a nationally recognized next
business day delivery service electing, and being timely delivered to such
service for, next business day delivery, on the first business day after so
sent, or (iii) if sent by fax with a copy sent by a nationally recognized
business day delivery service electing, and being timely delivered to such
service for, next business day delivery, on the first business day after so
sent. The party giving the notice or other communication will pay all delivery
costs. The addresses and the requirements for copies are as follows:

 

GPC:

 

Georgia Power Company

Attention: President

BIN 10240

241 Ralph McGill Boulevard

Atlanta, Georgia 30308-3374

Facsimile No.: 404-506-7985

 

OPC:

 

Oglethorpe Power Corporation

Attention:  President and CEO

2100 East Exchange Place

Tucker, Georgia 30084-5336

Facsimile No.: 770-270-7872

 

MEAG:

 

Municipal Electric Authority of Georgia

Attention: President and CEO

1470 RiverEdge Parkway NW

Atlanta, Georgia 30328-4686

Facsimile No.: 770-661-2812

 

Dalton:

 

The City of Dalton, Georgia

Attention: CEO

1200 V. D. Parrott, Jr. Parkway

Dalton, Georgia 30721

Facsimile No.: 706-278-7230

 

unless a different officer or address shall have been designated by the
respective Party by notice in writing.

 

If the Owner giving notice hereunder (the “Notifying Owner”) shall have
previously received from any other Owner or from the holder of any Security
Instrument written notice in the manner provided in this Paragraph 9(e),
specifying the name and address of such holder of such Security Instrument and
requesting that such Notifying Owner give to such holder a copy of each notice
of default by the Owner (the “Defaulting Owner”) whose interest in the
Additional Units Site or Vogtle Property is subject to such Security Instrument
at the same time as and whenever any such notice of default shall thereafter be
given by Notifying Owner to Defaulting Owner, then

 

26

--------------------------------------------------------------------------------


 

Notifying Owner shall comply with such request by giving such notice, addressed
to such holder at the address last furnished to Notifying Owner. The Owners
shall accept performance by such holder of any covenant, condition or agreement
on Defaulting Owner’s part to be performed hereunder with the same force and
effect as though performed by Defaulting Owner, if, at the time of such
performance (or prior thereto), Owners shall be (or shall have been) furnished
with evidence reasonably satisfactory to them of the Security Instrument and the
interest in the Additional Units Site or Vogtle Property created thereby claimed
by such holder tendering such performance.

 

(f)                                    Time is of the Essence. Time is of the
essence with respect to this Declaration.

 

(g)                                 Waiver. The failure of any Owner to exercise
any right given hereunder or to insist upon strict compliance with any term,
condition or covenant specified herein, shall not constitute a waiver of such
Owner’s right to exercise such right or to demand strict compliance with any
such term, condition or covenant under this Declaration.

 

(h)                                 Amendments. Except as otherwise provided in
the Additional Units Ownership Agreement, this Declaration may be amended,
modified and supplemented in compliance with applicable law as the Owners shall
from time to time deem to be appropriate, but only upon the agreement of the
Owners collectively owning in the aggregate one hundred percent (100%) of the
Vogtle Property (calculated based on the undivided interests owned in the
various portions of the Vogtle Property), and (ii) the Additional Units Owners
collectively owning in the aggregate one hundred percent (100%) of the
Additional Units Property (calculated based on the undivided interests owned in
the various portions of the Additional Units Property), and (iii) in the event
such amendment, modification or supplement relates to or affects property
removed from the Vogtle Property pursuant to Paragraph 6 hereof, the Owners
collectively owning in the aggregate not less than one hundred percent (100%) of
such removed property (calculated based on the undivided interests owned in the
various portions of such removed property). Any such amendment, modification, or
supplement shall be evidenced by the recording of an appropriate instrument in
the Burke County, Georgia records, which instrument (i) shall be executed with
the same formalities as are required for the execution of a deed, (ii) shall be
signed by the Owners collectively owning in the aggregate one hundred percent
(100%) of the Vogtle Property (calculated based on the undivided interests owned
in the various portions of the Vogtle Property), (iii) shall be signed by the
Additional Units Owners collectively owning in the aggregate one hundred percent
(100%) of the Additional Units Property (calculated based on the undivided
interests owned in the various portions of the Additional Units Property),
(iv) shall set forth therein the Owner or Owners and the undivided interest in
the Vogtle Property owned by each signatory of said instrument, (v) shall set
forth therein the Additional Units Owner or Additional Units Owners and the
undivided interest in the Additional Units Property owned by each signatory of
said instrument, and (vi) in the event such amendment, modification or
supplement relates to or affects property removed from the Vogtle Property
pursuant to Paragraph 6 hereof, (x) shall be signed by the Owners collectively
owning in the aggregate one hundred percent (100%) of such removed property
(calculated based on the undivided interests owned in the various portions of
such removed property), and (y) shall set forth therein the Owner or Owners and
the undivided interest in such removed property owned by each signatory of said
instrument. Any amendment, modification or supplement to this Declaration shall
not be binding on the holder of any first priority Security Instrument unless
either (a) the holder thereof

 

27

--------------------------------------------------------------------------------


 

consents in writing to such amendment, modification or supplement, or (b) such
consent is not required pursuant to the terms of such Security Instrument.

 

(i)                                     Termination of Liability. In the event
any Owner shall convey, transfer, assign or otherwise dispose of all of its
interest in any portion of the Overall Property, it shall thereupon be released
and discharged from any and all obligations and liabilities under this
Declaration with respect to such portion of the Overall Property for the breach
of any covenant or agreement in this Declaration (except those accruing prior to
such conveyance, transfer, assignment or other disposition), and such
liabilities and obligations shall thereafter be binding upon the successor in
title to such Owner.

 

(j)                                     Exhibits. Exhibits “A”, “B” and “C”
attached hereto are by this reference incorporated herein and made a
part hereof.

 

(k)                                  Successors and Assigns. This Declaration
and the covenants and agreements made and the easements granted hereunder shall
run with the land and shall be binding upon and shall inure to the benefit of
the Declarants and each Owner and each Additional Units Owner and their
respective successors, successors-in-title and assigns.

 

(l)                                     Estoppels. Upon the request of an Owner
(the “Requesting Owner”) and payment by the Requesting Owner of a reasonable
fee, in connection with the sale, long term ground lease, financing or
refinancing of such Owner’s Additional Units Site, each Owner will execute and
deliver a certificate in favor of the applicable ground lessee, lender or
purchaser certifying (i) the amount of any sums due the executing Owner from the
Requesting Owner under the Additional Units Ownership Agreement, and
(ii) whether, to the best of such executing Owner’s knowledge, the Requesting
Owner is in default of any of its other duties or obligations under this
Declaration. Such certificate shall be binding upon the executing Owner(s) and
inure to the benefit of such lender, ground lessee or purchaser as of the date
of its issuance.

 

(m)                               Further Assurances. Declarants agree that the
intent of Declarants in executing this Declaration is, inter alia, to grant and
reserve all easements necessary for the Additional Units Owners to construct and
operate on each Additional Units Site a Generating Plant and incidental
facilities ancillary thereto (and in the Temporary Area, a construction staging,
office, laydown, parking and warehouse area ancillary to the Generating Plants
on the Additional Units Property). Owners shall, from time to time, execute and
deliver such amendments to this Declaration and such further instruments as any
other Owner or its counsel may reasonably request to effectuate the intent of
this Declaration and the Additional Units Ownership Agreement, including, but
not limited to, documents necessary to correct any errors in this Declaration
(including but not limited to the Exhibits hereto).

 

(n)                                 Counterparts. This Declaration may be
executed in multiple counterparts, each of which shall constitute an original,
but all of which taken together shall constitute one and the same agreement. The
executed signature pages of any counterpart hereof may be appended or attached
to any other counterpart hereof; and, provided that all parties hereto shall
have executed a counterpart hereof, this Agreement shall be valid and binding
upon the parties notwithstanding the fact that the execution of all parties
may not be reflected upon any one single counterpart.

 

28

--------------------------------------------------------------------------------


 

(o)                                 Consent. Each party to this Declaration (the
“Representing Party”) hereby represents and warrants to the other parties hereto
that no consent to this Declaration, or release or subordination by any holder
of a Security Instrument, is required under any instrument to which the
Representing Party is a party in order to make this Declaration binding upon the
holder of a Security Instrument granted by the Representing Party or in order to
make this Declaration binding upon any third party with rights in and to the
Overall Property granted by the Representing Party, except such as has been
obtained.

 

(p)                                 No Merger. The easements, rights and
privileges granted by this Declaration shall not terminate as a result of any
merger of title or any current or future common ownership of the Vogtle Property
and Additional Units Property.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

29

--------------------------------------------------------------------------------


 

[Signature Page Of Declaration Of Covenants And Cross-Easements for Vogtle
Additional Units]

 

IN WITNESS WHEREOF, Declarants have caused these presents to be executed and
their respective seals to be affixed hereunto, the day and year first above
written.

 

 

DECLARANTS

 

 

Signed, sealed and delivered in the
presence of:

GPC:

 

 

GEORGIA POWER COMPANY

Witness

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

Notary Public

 

 

 

 

 

Attest:

 

 

My Commission expires:

Its:

 

 

 

 

Notarial Seal

(CORPORATE SEAL)

 

 

 

 

Signed, sealed and delivered in the
presence of:

OPC::

 

 

 

 

OGLETHORPE POWER CORPORATION (AN

Witness

 

ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

By:

 

 

Notary Public

 

Its:

 

 

 

 

 

 

 

My Commission expires:

Attest:

 

 

 

Its:

 

 

Notarial Seal

 

 

(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

[Continuation of Signature Page Of Amended and Restated Declaration Of Covenants
And Cross-Easements for Vogtle
Additional Units]

 

Signed, sealed and delivered in the
presence of:

MEAG:

 

 

MUNICIPAL ELECTRIC AUTHORITY OF

Witness

 

GEORGIA

 

 

 

 

By:

 

 

Notary Public

 

Its:

 

 

 

 

My Commission expires:

Attest:

 

 

 

Its:

 

 

Notarial Seal

 

 

(SEAL)

 

 

 

 

Signed, sealed and delivered in the
presence of:

DALTON:

 

 

CITY OF DALTON, GEORGIA

Witness

 

 

 

 

 

 

By:

 

 

 

 

Title: Mayor of City of Dalton

 

Notary Public

 

 

 

Attest:

 

 

My Commission expires:

Title: City Clerk

 

 

 

Notarial Seal

(SEAL)

 

 

 

 

 

WATER, LIGHT AND SINKING FUND
COMMISSIONERS

 

 

 

By:

 

 

 

Title: Chairman

 

 

 

 

 

Attest:

 

 

 

Title: Secretary

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Overall Property

 

The land, improvements and tangible personal property located in the
66th Georgia Militia District, Burke County, Georgia, more particularly defined
in the Existing Units Ownership Agreement (as defined in the foregoing
Declaration of Covenants and Cross-Easements For Vogtle Additional Units), less
and except therefrom all property, rights and interests therein which are no
longer subject to the Existing Units Ownership Agreement. The legal description
of “Plant Vogtle” (as that term is defined in the Existing Units Ownership
Agreement) as provided in the Existing Units Ownership Agreement, less and
except therefrom all property, rights and interests therein which are no longer
subject to the Existing Units Ownership Agreement, is incorporated into this
Exhibit ”A” by reference and made a part hereof as if set forth fully in this
Exhibit ”A”.

 

--------------------------------------------------------------------------------


 

Exhibit “B”

 

Additional Units Property

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in the 66th Georgia Militia
District, Burke County, Georgia, being more particularly described as follows:

 

BEGINNING at point having Plant Vogtle Plant Grid System coordinates of North
9500 feet, East 5000 feet; thence running east to the point having Plant Vogtle
Plant Grid System coordinates of North 9500 feet, East 8500 feet; thence running
south to the point having Plant Vogtle Plant Grid System coordinates of North
5500 feet, East 8500 feet; thence running southwest to the point having Plant
Vogtle Plant Grid System coordinates of North 5000 feet, East 8000 feet; thence
running west to the point having Plant Vogtle Plant Grid System coordinates of
North 5000 feet, East 5000 feet; thence running north to the point having Plant
Vogtle Plant Grid System coordinates of North 9500 feet, East 5000 feet, and the
point of beginning. Plant Vogtle Plant Grid System coordinates can be converted
to Georgia State Plane Coordinates [East Zone] as follows: Plant Vogtle Plant
Grid System North + 1,135,000 feet = State North; Plant Vogtle Plant Grid System
East + 614,000 feet = State East; all as shown on Southern Nuclear Operating
Company, Inc. Drawing No. AR01-0000-X2-0004, Version 1.0, Job No. 25144, dated
February 22, 2006.

 

--------------------------------------------------------------------------------


 

Exhibit “C”

 

Transmission Line Easement Provisions

 

Grantor does hereby grant to Grantee the rights to, from time to time,
construct, operate, maintain, renew and rebuild overhead and underground
electric transmission, distribution and communication lines, together with
necessary or convenient towers, frames, poles, wires, manholes, conduits,
fixtures, appliances, and protective wires and devices in connection therewith
(all being hereinafter referred to as “the Transmission Facilities”) upon or
under the Premises, together with the right of Grantee to grant, or permit the
exercise of, the same rights, either in whole or in part, to others, and said
rights are granted to Grantee together with all rights, privileges and easements
necessary or convenient for the full enjoyment and use of the Premises for the
purposes above described, including without limitation the right of ingress and
egress to and from the Premises over lands of Grantor and the right to cut away
and keep clear, remove and dispose of all trees and undergrowth and to remove
and dispose of all obstructions now on the Premises or that may hereafter be
placed on the Premises by Grantor or any other person. Further, Grantee shall
have the right to cut, remove and dispose of dead, diseased, weak or leaning
trees (hereinafter referred to as “danger trees”) on lands of Grantor adjacent
to the Premises which may now or hereafter strike, injure, endanger or interfere
with the maintenance and operation of any of the Transmission Facilities located
on the Premises, provided that on future cutting of such danger trees Grantee
shall pay to Grantor the fair market value of the merchantable timber so cut,
timber so cut to become the property of Grantee. Grantor shall notify Grantee of
any party with whom it contracts, and who owns as a result thereof, any danger
trees to be cut as set forth above. Grantee shall also have, and is hereby
granted, the right to install, maintain and use anchors or guy wires on lands of
Grantor adjacent to the Premises, and the right, when required by law or
government regulations, to conduct scientific or other studies, including but
not limited to environmental and archaeological studies, on or below the ground
surface of the Premises.

 

Grantee shall pay or tender to Grantor or owner thereof a fair market value for
any growing crops, fruit trees or fences cut, damaged or destroyed on the
Premises by employees of Grantee and its agents, in the construction,
reconstruction, operation and maintenance of the Transmission Facilities, except
those crops, fruit trees and fences which are an obstruction to the use of the
Premises as herein provided or which interfere with or may be likely to
interfere with or endanger the Transmission Facilities or their proper
maintenance and operation, provided Grantor shall give Grantee written notice of
the alleged damage within thirty (30) days after the alleged damage shall have
been done. Grantor shall notify Grantee of any party with whom Grantor contracts
and who owns, as a result thereof, any growing crops, fruit trees or fences; and
Grantor shall inform said party of the notification provision set forth herein.
Any growing crops, fruit trees or fences so cut or damaged on the Premises in
the construction, reconstruction, operation and maintenance of the Transmission
Facilities are to remain the property of the owner thereof.

 

It is agreed that part of the consideration set forth in the Declaration is in
full payment for all timber cut or to be cut in the initial clearing and
construction of the Transmission Facilities and that timber so cut is to become
the property of Grantee. Grantor will notify Grantee in the event Grantor has
contracted with another party who owns as a result thereof the timber to be so
cut.

 

Grantor has the right to use the Premises for agricultural or any other purposes
not inconsistent with the rights hereby granted, provided such use shall not
injure or interfere with the proper operation, maintenance, repair of,
extensions or additions to the Transmission Facilities; and provided further
that no buildings or structures other than fences (which shall not exceed eight
(8) feet in height and shall neither obstruct nor otherwise interfere with any
of the rights granted to Grantee hereby) may be erected upon the Premises.

 

Grantor expressly grants to Grantee the right to take any action, whether at law
or in equity, and whether by injunction, ejectment or other means, to prevent
the construction, or after erection thereof to cause the removal, of any
building or other structure(s) located on the Premises (other than fences as
provided for herein), regardless of whether the offending party is Grantor or
not. Grantor will notify Grantee in the event Grantor contracts with a third
party who owns, as a result thereof, any buildings or other such structures.
Grantor acknowledges and agrees that said rights are necessary for the safe and
proper exercise and use of the rights, privileges, easements and interests
herein granted to Grantee.

 

TO HAVE AND TO HOLD forever unto Grantee the rights, privileges, easements,
powers, and interests granted herein, which shall be a covenant running with the
title to the Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENTS AND APPROVALS

 

GPC:

 

None.

 

OPC:

 

For all purposes, approval of this Agreement from the Administrator of the Rural
Utilities Service.

 

For purposes of Sections 2.1(d), 2.1(e) and 3.5(d), approval of this Agreement,
the Amended and Restated Operating Agreement and the Nuclear Managing Board
Agreement from the Administrator of the Rural Utilities Service.

 

MEAG:

 

None.

 

Dalton:

 

None.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CARRYING COSTS

 

For purposes of this Agreement, carrying costs for GPC shall be the cost of
funds, including income taxes, calculated as follows:

 

The capital structure of GPC as shown on GPC’s most recent 10-K Report shall be
calculated and broken down into four components, the sum of which totals to one
(1.00):

 

(1) long term debt,

 

(2) preferred securities,

 

(3) preferred stock, and

 

(4) common equity.

 

The cost of long term debt shall be the current weighted average percentage cost
of long term debt times the long term debt component of the capital structure.

 

The cost of preferred securities shall be the current weighted average
percentage cost of preferred securities times the preferred securities component
of the capital structure.

 

The cost of preferred stock shall be the current weighted average percentage
dividend rate of such stock times the preferred stock component of the capital
structure divided by the current Tax Factor (as defined below).

 

The cost of common equity shall be deemed to be 11.25% times the common equity
component of the capital structure divided by the current Tax Factor (as defined
below).

 

Where, Tax Factor = (1-S) (1-F), where S = the Georgia corporate income tax
rate, and F = the effective federal corporate income tax rate.

 

GPC’s carrying costs shall be the sum of the four above determined percentage
rates.

 

C-1

--------------------------------------------------------------------------------


 

Example:

 

 

 

 

 

 

 

 

 

Tax

 

 

 

Component

 

Proportion

 

Cost

 

Component

 

Adjusted

 

Total L-Term Debt

 

$

4,162,872

 

41.47

%

4.15

%

1.72

%

1.72

%

Preferred Securities

 

969,073

 

9.65

%

6.14

%

0.59

%

0.59

%

Preferred Stock

 

14,609

 

0.15

%

4.60

%

0.01

%

0.02

%

Common Equity

 

4,890,561

 

48.72

%

11.25

%

5.48

%

8.94

%

Total

 

$

10,037,115

 

100.00

%

 

 

7.80

%

11.27

%

 

C-2

--------------------------------------------------------------------------------


 

For purposes of this Agreement, carrying costs for OPC shall be the cost of
funds, including income taxes, calculated as follows:

 

The capital structure of OPC as shown on OPC’s most recent 10-K Report shall be
calculated and broken down into two components, the sum of which totals to one
(1.00):

 

(1) long term debt, and

 

(2) equity.

 

The cost of long term debt shall be the current weighted average percentage cost
of long term debt times the long term debt component of the capital structure.

 

For purposes of this Agreement, the cost of equity shall be deemed to be 11.25%
times the equity component of the capital structure divided by the current Tax
Factor (as defined above).

 

OPC’s carrying costs shall be the sum of the two above determined percentage
rates.

 

C-3

--------------------------------------------------------------------------------


 

Example:

 

 

 

 

 

 

 

 

 

Tax

 

 

 

Component

 

Proportion

 

Cost

 

Component

 

Adjusted

 

L-Term Debt

 

$

3,588253

 

89.64

%

5.25

%

4.71

%

4.71

%

Equity

 

414,759

 

10.36

%

11.25

%

1.17

%

1.90

%

Total

 

$

4,003,012.00

 

100.00

%

 

 

5.88

%

6.61

%

 

C-4

--------------------------------------------------------------------------------


 

For purposes of this Agreement, carrying costs for Dalton shall be the same
carrying cost that is used in its AFUDC (Allowance for Funds Used During
Construction) calculation on long term construction projects. Dalton uses it
weighted cost of debt for its AFUDC rate.

 

Since Dalton issues series bonds, its weighted cost of debt changes each year as
shorter termed bonds are retired. Consequently, unless Dalton issues additional
debt, its weighted cost of debt will increase each year as follows.

 

Year

 

Dalton Carrying Costs (AFUDC Rate)

 

 

 

 

 

2005

 

5.141

%

2006

 

5.184

%

2007

 

5.227

%

2008

 

5.270

%

 

C-5

--------------------------------------------------------------------------------


 

For purposes of this Agreement, carrying costs for MEAG shall be the cost of
funds calculated as follows:

 

The project capital structure of MEAG for the purpose of paying MEAG’s share of
the Cost of Construction shall be calculated and broken down into two
components, the sum of which totals to one (1.00):

 

(1) The debt component incurred for the purpose of paying MEAG’s share of the
Cost of Construction, and

 

(2) The equity component, including equity contributions from the participants
of MEAG, paid in for the purpose of paying MEAG’s share of the Cost of
Construction.

 

The cost of long term debt shall be the actual cost of funds borrowed for the
purpose of paying MEAG’s share of the Cost of Construction times the long term
debt component of the project financing.

 

For purposes of this Agreement, the cost of equity shall be deemed to be 11.25%
times the equity component of the project financing.

 

MEAG’s carrying costs shall be the sum of the two above determined percentage
rates.

 

MEAG shall provide any Participating Party that is required, pursuant to
Section 7.4, to pay amounts attributable to MEAG’s carrying costs with all
reasonably requested data, documentation and any other materials required to
verify the calculation of the equity component of the carrying costs of MEAG as
provided above.

 

C-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF OPC DEFAULT

 

[Date]

 

Rural Utilities Service

 

 

 

 

 

 

 

 

 

Attn: Administrator

 

Re:    Notice of Payment Default by Oglethorpe Power Corporation

 

Ladies and Gentlemen:

 

This notice is delivered pursuant to Section 7.7(h) of the Plant Alvin W. Vogtle
Additional Units Ownership Participation Agreement among Georgia Power Company,
Oglethorpe Power Corporation (An Electric Membership Corporation)
(“Oglethorpe”), the Municipal Electric Authority of Georgia, and the City of
Dalton, Georgia, dated as of April 21, 2006 (the “Agreement”). Capitalized terms
used and not defined in this notice are used with the meanings given such terms
in the Agreement.

 

This notice informs you that Oglethorpe has failed to make one or more payments
due under the Agreement and is accordingly in default of its obligations
thereunder. Please be advised that until this payment default has been cured,
the following remedial provisions, among others, will be in effect:

 

(a)                                  Oglethorpe will not be permitted to receive
any output of capacity and energy from either of the Plant Vogtle Additional
Units, or to exercise any other rights of a Participating Party with respect to
either Additional Unit; and

 

(b)                                 the other co-owners of the Additional Units
will have the right to pay all or a portion of the amounts unpaid by Oglethorpe,
and in so doing acquire the right to capacity and energy of the Additional Units
until such co-owners have been repaid in full, with interest.

 

These remedial provisions are set forth in Section 7.7 of the Agreement. At
RUS’s option, RUS may cure this payment default by making payments directly to
the Agent. Please contact [name] at [phone number] if you desire to make a
payment on Oglethorpe’s behalf.

 

D-1

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

GEORGIA POWER COMPANY,

 

 

 

as Agent under the Agreement

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------

 